



Exhibit 10.2
$1,200,000,000
AMENDED AND RESTATED SENIOR WORKING CAPITAL REVOLVING CREDIT AND LETTER OF
CREDIT REIMBURSEMENT AGREEMENT
Dated as of September 4, 2015,
AS AMENDED BY
Third Omnibus Amendment, dated as of May 23, 2018;
Fourth Omnibus Amendment, dated as of September 17, 2018; and
Fifth Omnibus Amendment, Consent and Waiver, dated as of May 29, 2019
among
SABINE PASS LIQUEFACTION, LLC
as Borrower,
THE BANK OF NOVA SCOTIA
as Senior Issuing Bank and Senior Facility Agent,
ABN AMRO CAPITAL USA LLC,
HSBC BANK USA, NATIONAL ASSOCIATION and
ING CAPITAL LLC
as Senior Issuing Banks,
SOCIÉTÉ GÉNÉRALE
as Swing Line Lender,
SOCIÉTÉ GÉNÉRALE
as Common Security Trustee,
and
THE SENIOR LENDERS NAMED HEREIN
as Senior Lenders,
and for the benefit of
HSBC BANK USA, NATIONAL ASSOCIATION,
ING CAPITAL LLC, MORGAN STANLEY BANK, N.A., and
SUMITOMO MITSUI BANKING CORPORATION
as Joint Lead Arrangers, Joint Lead Bookrunners, and Co-Documentation Agents
ABN AMRO CAPITAL USA LLC, THE BANK OF NOVA SCOTIA, THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD. and SOCIÉTÉ GÉNÉRALE
as Joint Lead Arrangers, Joint Lead Bookrunners, and Co-Syndication Agents
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED,
NEW YORK BRANCH
and
LLOYDS BANK PLC
as Mandated Lead Arrangers and
LANDESBANK BADEN-WÜRTTEMBERG, NEW YORK BRANCH
as Manager




--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Section
 
Page
 
 
 
 
 
 
ARTICLE I DEFINITIONS AND INTERPRETATION
3


 
 
 
 
 
SECTION 1.01.
Defined Terms
3


 
SECTION 1.02.
Principles of Interpretation
22


 
SECTION 1.03.
UCC Terms
22


 
SECTION 1.04.
Accounting and Financial Determinations
22


 
 
 
 
 
ARTICLE II WORKING CAPITAL LOANS, SWING LINE LOANS AND COMMITMENTS
22


 
 
 
 
 
SECTION 2.01.
Working Capital Loans
22


 
SECTION 2.02.
Notice of Working Capital Loan Borrowings
23


 
SECTION 2.03.
Borrowing of Working Capital Loans
24


 
SECTION 2.04.
Swing Line Loans
26


 
SECTION 2.05.
Incremental Commitments
30


 
SECTION 2.06.
Termination or Reduction of Commitments
31


 
 
 
 
 
ARTICLE III LETTERS OF CREDIT
32


 
 
 
 
 
SECTION 3.01.
Existing Letters of Credit
32


 
SECTION 3.02.
Letters of Credit
32


 
SECTION 3.03.
Reimbursement to Senior Issuing Banks
34


 
SECTION 3.04.
Obligations Absolute
36


 
SECTION 3.05.
Liability of Senior Issuing Banks and the Senior Lenders
37


 
SECTION 3.06.
Resignation as Senior Issuing Bank
37


 
 
 
 
 
ARTICLE IV REPAYMENTS, INTEREST AND FEES
38


 
 
 
 
 
SECTION 4.01.
Repayment of LC Loans
38


 
SECTION 4.02.
Repayment of Working Capital Loans
38


 
SECTION 4.03.
Repayment of Swing Line Loans
38


 
SECTION 4.04.
Optional Prepayment of Loans
38


 
SECTION 4.05.
Interest Payments
39


 
SECTION 4.06.
Interest Rates
40


 
SECTION 4.07.
Conversion Options
40


 
SECTION 4.08.
Post-Maturity Interest Rates; Default Interest Rates
41


 
SECTION 4.09.
Interest Rate Determination
41


 
SECTION 4.10.
Computations of Interest and Fees
41


 
SECTION 4.11.
Time and Place of Payments
41


 
SECTION 4.12.
Borrowings and Payments Generally
42


 
SECTION 4.13.
Fees
42


 
SECTION 4.14.
Pro Rata Treatment
43


 
SECTION 4.15.
Sharing of Payments
43





i

--------------------------------------------------------------------------------





ARTICLE V LIBOR AND TAX PROVISIONS
44
 
 
 
 
 
 
SECTION 5.01.
LIBOR Lending Unlawful
44
 
SECTION 5.02.
Inability to Determine LIBOR
45
 
SECTION 5.03.
Increased Costs
45
 
SECTION 5.04.
Obligation to Mitigate
47
 
SECTION 5.05.
Funding Losses
48
 
SECTION 5.06.
Taxes
49
 
 
 
 
 
ARTICLE VI REPRESENTATIONS AND WARRANTIES
53
 
 
 
 
 
 
SECTION 6.01.
Incorporation of Common Terms Agreement
53
 
 
 
 
 
ARTICLE VII CONDITIONS PRECEDENT
53
 
 
 
 
 
 
SECTION 7.01.
Conditions to Closing Date
53
 
SECTION 7.02.
Conditions Precedent to Certain Extensions of Credit
56
 
 
 
 
 
ARTICLE VIII COVENANTS OF THE BORROWER
58
 
 
 
 
 
 
SECTION 8.01.
Covenants Applicable Prior to Other Obligations Discharge Date
58
 
SECTION 8.02.
Covenants Applicable After the Other Obligations Discharge Date
58
 
SECTION 8.03.
Restricted Payments
58
 
SECTION 8.04.
Reporting Covenants
62
 
 
 
 
 
ARTICLE IX DEFAULTS
62
 
 
 
 
 
 
SECTION 9.01.
Events of Default
62
 
SECTION 9.02.
Acceleration Upon Bankruptcy
67
 
SECTION 9.03.
Acceleration Upon Other Event of Default
68
 
SECTION 9.04.
Action Upon Event of Default
68
 
SECTION 9.05.
Cash Collateralization of Letters of Credit
69
 
SECTION 9.06.
Application of Proceeds
69
 
 
 
 
 
ARTICLE X THE SENIOR FACILITY AGENT
70
 
 
 
 
 
 
SECTION 10.01.
Appointment and Authority
70
 
SECTION 10.02.
Rights as a Lender or Secured Hedging Party
70
 
SECTION 10.03.
Exculpatory Provisions
71
 
SECTION 10.04.
Reliance by Senior Facility Agent
72
 
SECTION 10.05.
Delegation of Duties
72
 
SECTION 10.06.
Resignation or Removal of Senior Facility Agent
72
 
SECTION 10.07.
No Amendment to Duties of Senior Facility Agent Without Consent
73
 
SECTION 10.08.
Non-Reliance on Senior Facility Agent
73



ii

--------------------------------------------------------------------------------





 
SECTION 10.09.
No Joint Lead Arranger, No Joint Lead Bookrunner, No Co‑Documentation Agent, No
Co-Syndication Agent Duties
74
 
SECTION 10.10.
Certain Obligations
74
 
 
 
 
 
ARTICLE XI MISCELLANEOUS PROVISIONS
75
 
 
 
 
 
SECTION 11.01.
Amendments, Etc.
75
 
SECTION 11.02.
Entire Agreement
77
 
SECTION 11.03.
Applicable Government Rule; Jurisdiction; Etc.
77
 
SECTION 11.04.
Assignments
78
 
SECTION 11.05.
Benefits of Agreement
82
 
SECTION 11.06.
Costs and Expenses
82
 
SECTION 11.07.
Counterparts; Effectiveness
83
 
SECTION 11.08.
Indemnification by the Borrower
83
 
SECTION 11.09.
Interest Rate Limitation
85
 
SECTION 11.10.
No Waiver; Cumulative Remedies
85
 
SECTION 11.11.
Notices and Other Communications
85
 
SECTION 11.12.
Patriot Act Notice
88
 
SECTION 11.13.
Payments Set Aside
88
 
SECTION 11.14.
Right of Setoff
88
 
SECTION 11.15.
Severability
89
 
SECTION 11.16.
Survival
89
 
SECTION 11.17.
Treatment of Certain Information; Confidentiality
89
 
SECTION 11.18.
Waiver of Consequential Damages, Etc.
91
 
SECTION 11.19.
Waiver of Litigation Payments
91
 
SECTION 11.20.
Reinstatement
91
 
SECTION 11.21.
No Recourse
91
 
SECTION 11.22.
Intercreditor Agreement
92
 
SECTION 11.23.
Amendment and Restatement
92
 
SECTION 11.24.
Termination
92
 
SECTION 11.25.
No Fiduciary Duty
92





iii

--------------------------------------------------------------------------------





Exhibits
 
 
 
 
 
 
 
 
 
Exhibit A1
-
Form of Borrowing Notice (Working Capital Loans)
Exhibit A2
-
Form of Borrowing Notice (Swing Line Loans)
Exhibit B
-
Form of Interest Period Notice
Exhibit C
-
Form of Accession Agreement
Exhibit D1
-
Form of Transco Irrevocable Standby Letter of Credit
Exhibit D2
-
Form of Texas Gas Irrevocable Standby Letter of Credit
Exhibit D3
-
Form of NGPL Irrevocable Standby Letter of Credit
Exhibit E
-
Form of Lender Assignment (Commitment, Participations and Loans)
Exhibit F-1
-
Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are Not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-2
-
Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants that are Not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-3
-
Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-4
-
Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit G
-
Form of Solvency Certificate
 
 
 
 
 
Schedules
 
 
 
 
 
 
 
 
 
Schedule 1.01
-
Existing Letters of Credit
Schedule 2.01
-
Commitments and Proportionate Share
Schedule 8.01
-
Covenants
Schedule 11.11
-
Notice Information

































iv

--------------------------------------------------------------------------------






This AMENDED AND RESTATED SENIOR WORKING CAPITAL REVOLVING CREDIT AND LETTER OF
CREDIT REIMBURSEMENT AGREEMENT dated as of September 4, 2015, as amended by the
Third Omnibus Amendment, dated as of May 23, 2018, the Fourth Omnibus Amendment,
dated as of September 17, 2018 and the Fifth Omnibus Amendment, Consent and
Waiver, dated as of May 29, 2019, is made among SABINE PASS LIQUEFACTION, LLC, a
limited liability company organized and existing under the laws of the State of
Delaware (the “Borrower”), THE BANK OF NOVA SCOTIA, as Senior Issuing Bank and
Senior Facility Agent, ABN AMRO CAPITAL USA LLC, HSBC BANK USA, NATIONAL
ASSOCIATION and ING CAPITAL LLC, as Senior Issuing Banks, SOCIÉTÉ GÉNÉRALE, as
Swing Line Lender, SOCIÉTÉ GÉNÉRALE, as the Common Security Trustee, and the
SENIOR LENDERS party hereto from time to time and for the benefit of HSBC BANK
USA, NATIONAL ASSOCIATION, ING CAPITAL LLC, MORGAN STANLEY BANK, N.A., and
SUMITOMO MITSUI BANKING CORPORATION, as Joint Lead Arrangers, Joint Lead
Bookrunners, and Co-Documentation Agents, ABN AMRO CAPITAL USA LLC, THE BANK OF
NOVA SCOTIA, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and SOCIÉTÉ GÉNÉRALE, as
Joint Lead Arrangers, Joint Lead Bookrunners, and Co-Syndication Agents,
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH and LLOYDS BANK
PLC, as Mandated Lead Arrangers, and LANDESBANK BADEN-WÜRTTEMBERG, NEW YORK
BRANCH, as Manager.
WHEREAS, Sabine Pass LNG, L.P. (“SPLNG”), an indirect wholly owned subsidiary of
Cheniere Energy Partners, L.P. (the “Sponsor”), owns and operates the Sabine
Pass LNG Terminal (“Sabine Pass Terminal”) located in Cameron Parish, Louisiana.
The Sabine Pass Terminal has LNG regasification and send-out capacity of
approximately 4.3 Bcf/d, storage capacity of approximately 16.9 Bcfe and two
marine berths;
WHEREAS, the Borrower intends to design, engineer, develop, procure, construct,
install, complete, own, operate and maintain up to six liquefaction trains, each
with a nominal production capacity of at least 182,500,000 MMBtu per annum, that
will add liquefaction services at the Sabine Pass Terminal and convert the
Sabine Pass Terminal into a facility capable of liquefying and exporting
domestic U.S. natural gas in addition to importing and regasifying
foreign-sourced LNG;
WHEREAS, the Borrower and the Secured Debt Holder Group Representatives party
thereto, the Secured Hedge Representatives party thereto, the Secured Gas Hedge
Representatives party thereto, the Common Security Trustee and the Intercreditor
Agent entered into that certain Common Terms Agreement, dated as of July 31,
2012, as amended by that certain First Amendment to Common Terms Agreement,
dated as of November 6, 2012, as further amended by that certain Omnibus
Amendment, dated as of January 9, 2013, as further amended by the Second Omnibus
Agreement, and as amended and restated by the Amended and Restated Common Terms
Agreement, dated as of May 28, 2013, as amended by that certain Amendment to the
Common Terms Agreement, dated as of November 20, 2013, as further amended by
that certain Amendment to Common Terms Agreement, dated as of April 10, 2014, as
further amended by that certain Amendment to Common Terms Agreement, dated as of
June 10, 2014, as further amended by that certain Amendment to Common Terms
Agreement, dated as of May 12, 2015, and as further amended and restated by the
Second Amended and Restated Common Terms Agreement, dated as of June 30, 2015
(as so amended and restated and as further amended, restated, supplemented or
otherwise modified from




--------------------------------------------------------------------------------





time to time, the “Common Terms Agreement”), that sets out certain provisions
regarding, among other things, common representations and warranties of the
Borrower, common covenants of the Borrower, and common Events of Default under
the Secured Debt Instruments (as defined in the Common Terms Agreement);
WHEREAS, the Borrower, the Secured Debt Holder Group Representatives party
thereto, the Secured Hedge Representatives party thereto, the Secured Gas Hedge
Representatives party thereto, the Common Security Trustee and the Intercreditor
Agent entered into that certain Intercreditor Agreement, dated as of July 31,
2012, as amended by the Second Omnibus Amendment, as amended and restated by the
Amended and Restated Intercreditor Agreement, dated as of May 28, 2013, and as
further amended and restated by the Second Amended and Restated Intercreditor
Agreement dated as of June 30, 2015 (as so amended and restated, and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), that, among other things, governs the relationship
among the Secured Parties and regulates the claims of the Secured Parties under
the Common Terms Agreement against the Borrower and the enforcement by the
Secured Parties under the Common Terms Agreement of the Security (as defined in
the Common Terms Agreement), including the method of voting and decision making,
and the appointment of the Intercreditor Agent for the purposes set forth
therein;
WHEREAS, the Borrower and the Commercial Banks Facility Agent, the Common
Security Trustee, and the Commercial Bank Lenders party thereto (in their
capacity as construction/term loan lenders thereunder) entered into that certain
Second Amended and Restated Credit Agreement (Term Loan A), dated as of June 30,
2015, pursuant to which such Commercial Bank Lenders party thereto (in such
capacity) agreed to provide, upon the terms and conditions set forth therein,
the loans described therein to finance the construction of the relevant trains
of the Project;
WHEREAS, the Borrower, the KSURE Covered Facility Agent, the Common Security
Trustee and the KSURE Covered Facility Lenders party thereto entered into that
certain Amended and Restated KSURE Covered Facility Agreement, dated as of June
30, 2015, pursuant to which the KSURE Covered Facility Lenders agreed to
provide, upon the terms and conditions set forth therein, the loans described
therein to finance the construction of the relevant trains of the Project and,
in connection therewith and as a condition thereto, KSURE agreed to issue the
KSURE Insurance to provide, upon the terms and conditions set forth therein,
credit support to the KSURE Covered Facility Lenders;
WHEREAS, the Borrower, the KEXIM Facility Agent, the Common Security Trustee and
KEXIM entered into that certain KEXIM Direct Facility Agreement, dated as of
June 30, 2015, pursuant to which KEXIM agreed to provide, upon the terms and
conditions set forth therein, the loans described therein to finance the
construction of the relevant trains of the Project;
WHEREAS, the Borrower, the KEXIM Facility Agent, the Common Security Trustee,
KEXIM and the KEXIM Covered Facility Lenders entered into that certain KEXIM
Covered Facility Agreement, dated as of June 30, 2015, pursuant to which the
KEXIM Covered Facility Lenders agreed to provide, upon the terms and conditions
set forth therein, the loans described therein to finance the construction of
the relevant trains of the Project and, in connection therewith and as a


2

--------------------------------------------------------------------------------





condition thereto, KEXIM agreed to issue the KEXIM Guarantee to provide, upon
the terms and conditions set forth therein, credit support to the KEXIM Covered
Facility Lenders;
WHEREAS, as of the date hereof, pursuant to (i) that certain Indenture, dated as
of February 24, 2017 (the “4(a)(2) Indenture”) and (ii) that certain Indenture,
dated as of February 1, 2013, as supplemented by a first supplemental indenture,
dated as of April 16, 2013, a second supplemental indenture, dated as of April
16, 2013, a third supplemental indenture, dated as of November 25, 2013, a
fourth supplemental indenture, dated as of May 20, 2014, a fifth supplemental
indenture, dated as of May 20, 2014, a sixth supplemental indenture, dated as of
March 3, 2015, a seventh supplemental indenture, dated as of June 14, 2016, an
eighth supplemental indenture, dated as of September 19, 2016, a ninth
supplemental indenture, dated as of September 23, 2016 and a tenth supplemental
indenture, dated as of March 6, 2017 (the “144A Indenture” and, together with
the 4(a)(2) Indenture, the “Initial Senior Bond Indentures”) the Borrower has
issued Senior Bonds in one or more series in the aggregate principal amount of
thirteen billion six hundred fifty million Dollars ($13,650,000,000);
WHEREAS, the Borrower has granted certain Security in the Collateral for the
benefit of the Secured Parties pursuant to the Security Documents;
WHEREAS, the Borrower, the Senior Facility Agent, the Common Security Trustee,
The Bank of Nova Scotia as the Senior Issuing Bank and the Senior Lenders party
thereto entered into that certain Senior Letter of Credit and Reimbursement
Agreement, dated as of April 21, 2014 (the “Original Working Capital Facility”),
pursuant to which such Senior Issuing Bank and Senior Lenders party thereto (in
such capacity) agreed to make available, upon the terms and conditions set forth
therein, the letters of credit described therein to finance certain working
capital requirements of the Project;
WHEREAS, the Borrower, the Senior Facility Agent, the Common Security Trustee,
the Senior Issuing Banks, the Swing Line Lender and the Senior Lenders are
entering into this Agreement in order to amend and restate the Original Working
Capital Facility and, upon the terms and conditions set forth herein, provide
the loans and issue the letters of credit described herein to finance the
finance certain working capital requirements of the Project;
NOW THEREFORE, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
SECTION 1.01.    Defined Terms. Unless the context shall otherwise require, or
unless otherwise defined in this Section 1.01, capitalized terms used herein
shall have the meanings provided in the Common Terms Agreement.
“Acceptable Rating Agency” means S&P, Fitch, Moody’s, or any other “nationally
recognized statistical rating organization” registered with the U.S. Securities
and Exchange Commission, including any successor to S&P, Fitch or Moody’s.


3

--------------------------------------------------------------------------------





“Agent Parties” has the meaning provided in Section 11.11(j) (Notices and Other
Communications).
“Agreement” means this Amended and Restated Senior Working Capital Revolving
Credit and Letter of Credit Reimbursement Agreement.
“Applicable Facility LNG Sale and Purchase Agreement” means any Facility LNG
Sale and Purchase Agreement (other than (A) any terminated Facility LNG Sale and
Purchase Agreement, (B) any Facility LNG Sale and Purchase Agreement in relation
to which a Bankruptcy has occurred in respect of the counterparty thereof, (C)
any Facility LNG Sale and Purchase Agreement not then in effect and (D) any
Facility LNG Sale and Purchase Agreement in material payment default or a breach
that has resulted in a material non‑payment by the counterparty to such Facility
LNG Sale and Purchase Agreement) with respect to any Train (a) for which the
Borrower shall have delivered to the Senior Facility Agent a certificate of an
Authorized Officer of the Borrower certifying that the In-Service Date has
occurred or (b) (i) for which the Borrower shall have delivered to the Senior
Facility Agent a certificate of an Authorized Officer of the Borrower certifying
that such Train is under construction pursuant to a validly issued full notice
to proceed under an EPC Contract not in material default and (ii) for which the
Borrower shall have delivered to the Senior Facility Agent a certificate from
the Independent Engineer certifying that the Indebtedness incurred in respect
thereof, together with any equity contribution amount required by such
Indebtedness and all Contracted Cash Flows, are sufficient to fund the entirety
of the Project Costs of such Train through the Guaranteed Substantial Completion
Date thereof, plus reasonable contingencies.
“Applicable Margin” means, with respect to Loans that are LIBO Loans, one and
three-quarter percent (1.75%) and, with respect to Loans that are Base Rate
Loans, three-quarters of one percent (0.75%).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asset Sale” has the meaning assigned to such term in the Initial Senior Bonds
Indenture as in effect on the date hereof (with all terms referenced in such
term also as in effect on the date hereof).
“Base Case Restricted Payments” means any Restricted Payment made from Cash
Flows from Base Case LNG Sales.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus one-half of one percent
(0.50%), (b) the average rate of interest in effect for such day as publicly
announced from time to time by the Senior Facility Agent as its “prime rate” and
(c) LIBOR for an interest period of one month plus one-half of one percent
(0.50%). The “prime rate” is the rate set by the Senior Facility Agent based
upon various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be


4

--------------------------------------------------------------------------------





priced at, above, or below such announced rate. Any change in such rate
announced by the Senior Facility Agent shall take effect at the opening of
business on the day specified in the public announcement of such change. For
purposes of this definition, if LIBOR for any interest period is less than zero
percent (0%), it shall be deemed zero percent (0%) for such interest period.
“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate and the provisions of Article II (Working Capital
Loans, Swing Line Loans and Commitments) and Article IV (Repayments, Interest
and Fees).
“Borrower” has the meaning provided in the preamble.
“Borrowing Date” means any Business Day specified by the Borrower in a Borrowing
Notice as a date on which the Borrower requests the Senior Lenders to make
Working Capital Loans or Swing Line Loans under this Agreement.
“Borrowing Notice” means (a) with respect to any Working Capital Loan, each
request substantially in the form set forth in Exhibit A1, and (b) with respect
to any Swing Line Loan, each request substantially in the form set forth in
Exhibit A2.
“Business Day” means (i) for purposes of the making of LIBO Loans, any day (a)
other than a Saturday, Sunday or any other day which is a legal holiday or a day
on which banking institutions are permitted to be closed in New York, New York
and (b) that is also a day on which dealings in Dollar deposits are carried out
in the London interbank market, and (ii) for all other purposes, any day other
than a Saturday, Sunday or any other day which is a legal holiday or a day on
which banking institutions are permitted to be closed in New York, New York.
“Cash Flows from Base Case LNG Sales” means (a) the amount of all Cash Flows
from LNG sales permitted or required to be sold to each of the Material Project
Parties under the FOB Sale and Purchase Agreements as in effect on the date
hereof, minus (b) the costs relating to the purchase and transportation and
related costs of natural gas associated with the production of such sold LNG.
“Change in Law” means (a) the adoption or introduction of any law, rule,
directive, guideline, decision or regulation after the Closing Date, (b) any
change in law, rule, directive, guideline, decision or regulation or in the
interpretation or application thereof by any Government Authority charged with
its interpretation or administration after the Closing Date or (c) compliance by
any Senior Lender, by any lending office of such Senior Lender, or by such
Senior Lender’s holding company, if any, with any written request, guideline,
decision or directive (whether or not having the force of law but if not having
the force of law, then being one with which the relevant party would customarily
comply) of any Government Authority charged with its interpretation or
administration made or issued after the Closing Date; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives


5

--------------------------------------------------------------------------------





promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
“Closing Date” means the date upon which each of the conditions precedent
enumerated in Section 7.01 (Conditions to Closing Date) have been satisfied or
waived in accordance with this Agreement.
“Co-Documentation Agents” means HSBC Bank USA, National Association, ING Capital
LLC, Morgan Stanley Bank, N.A., and Sumitomo Mitsui Banking Corporation, in each
case, not in its individual capacity, but as co-documentation agent hereunder.
“Co-Syndication Agents” means ABN AMRO Capital USA LLC, The Bank of Nova Scotia,
The Bank of Tokyo-Mitsubishi UFJ, LTD. and Société Générale, in each case, not
in its individual capacity, but as co-syndication agent hereunder.
“Commitment” means, with respect to each Senior Lender, the commitment of such
Senior Lender to make Working Capital Loans, acquire participations in Swing
Line Loans, make LC Loans with respect to Letters of Credit and acquire
participations in Letters of Credit in connection therewith in an aggregate
amount not to exceed one billion two hundred million Dollars ($1,200,000,000),
as set forth opposite the name of such Senior Lender in the column entitled
“Working Capital Commitment” in Schedule 2.01, or if such Senior Lender has
entered into one or more Lender Assignment Agreements, set forth opposite the
name of such Senior Lender in the Register maintained by the Senior Facility
Agent as such Senior Lender’s Commitment, as the same may be (a) reduced from
time to time in accordance with Section 2.06 (Termination or Reduction of
Commitments), (b) increased from time to time in accordance with Section 2.05
(Incremental Commitments), (c) reduced or increased from time to time pursuant
to assignments by or to such Senior Lender pursuant to Section 11.04
(Assignments) and (d) utilized, as of the applicable date of determination, in
the amount of such Senior Lender’s Proportionate Share of the sum of (i) the
outstanding principal amount of all Loans, (ii) without duplication, the Working
Capital LC Exposure and (iii) without duplication, the DSR LC Exposure.
“Commitment Fee” has the meaning provided in Section 4.13(a) (Fees).
“Commitment Increase Notice” has the meaning provided in Section 2.05(a)
(Commitment Increase).
“Common Terms Agreement” has the meaning provided in the recitals.
“Communications” has the meaning provided in Section 11.11(h) (Notices and Other
Communications).
“Contest” has the meaning assigned to such term in the Initial Senior Bonds
Indenture as in effect on the date hereof (with all terms referenced in such
term also as in effect on the date hereof).


6

--------------------------------------------------------------------------------





“Contracted Cash Flow” means the sum of (a) the projected cash to be received by
the Borrower with respect to (A) Monthly Sales Charges, (B) the fixed price
component under each of the KoGas FOB Sale and Purchase Agreement, the Centrica
FOB Sale and Purchase Agreement, the Total FOB Sale and Purchase Agreement, the
Petronas FOB Sale and Purchase Agreement, the Vitol FOB Sale and Purchase
Agreement and any Approved Train 6 Sale and Purchase Agreement and (C) all Cash
Flows (other than Cash Flows comprising the pass-through component of the cost
of purchase and transportation of natural gas consumed for LNG production to the
extent not already deducted as an operating expense (as contemplated by the
definition of Cash Flow Available for Debt Service)) under the GAIL FOB Sale and
Purchase Agreement, plus (b) the projected cash to be received by the Borrower
with respect to Monthly Sales Charges (or the fixed price component) based on
LNG sales contracts that, at the time of such incurrence, are in effect and not
in material payment default or a breach that has resulted in a material
non-payment by the counterparty to such agreement and are with counterparties
that (1) have an Investment Grade Rating from at least two Acceptable Rating
Agencies, or who provide a guaranty from an affiliate that has at least two of
such ratings or (2) have a direct or indirect parent with an Investment Grade
Rating from at least one Acceptable Rating Agency and either the counterparty or
an affiliate of such counterparty who is providing a guaranty has a tangible net
worth in excess of $15,000,000,000, minus (c) the fixed expenses that could
reasonably be expected to be incurred if the counterparties to the FOB Sale and
Purchase Agreements and such other LNG sales agreements were not lifting any
cargoes from the Borrower; provided that for the purposes of Section 2.5(b)
(Restrictions on Indebtedness) of Schedule 8.01, it shall not be a material
default, material payment default or a breach that has resulted in a material
non-payment under clause (a) or clause (b) of this definition, as applicable, if
(A) a Bankruptcy has occurred in respect of the applicable counterparty to such
FOB Sale and Purchase Agreement or such LNG sales contract, as applicable, and
the bankruptcy court enters an order permitting the assumption of the applicable
FOB Sale and Purchase Agreement or LNG sales contract or (B) such counterparty
continues to meet its contractual obligations thereunder.
“Debt Service Reserve Account” means any Debt Service Reserve Account so
designated, established and created by the Accounts Bank pursuant to the
Accounts Agreement.
“Default” means an Event of Default or an event or condition which, with the
giving of notice, lapse of time or upon a declaration or determination being
made (or any combination thereof), would become an Event of Default.
“Default LNG Sale and Purchase Agreements” has the meaning assigned to such term
in the Initial Senior Bonds Indenture as in effect on the date hereof (with all
terms referenced in such term also as in effect on the date hereof).
“Default Rate” has the meaning provided in Section 4.08 (Post-Maturity Interest
Rates; Default Interest Rates).
“Defaulting Lender” means a Senior Lender which (a) has defaulted in its
obligations to fund any Loan or otherwise failed to comply with its obligations
under Section 3.03(c)


7

--------------------------------------------------------------------------------





(Reimbursement to Senior Issuing Banks) or Section 2.04(g) (Reimbursement of
Swing Line Loans), unless such default or failure is no longer continuing or has
been cured within three (3) Business Days after such default or failure, (b) has
notified the Borrower and/or the Senior Facility Agent that it does not intend
to comply with its obligations under Section 3.03(c) (Reimbursement to Senior
Issuing Banks) or Section 2.04(g) (Reimbursement of Swing Line Loans) or has
made a public statement to that effect or (c) has, or has a direct or indirect
parent company that has, (x) become the subject of a proceeding under any
Bankruptcy Code or any applicable foreign, federal, state or other statute or
law relating to bankruptcy, insolvency, reorganization or other relief for
debtors or (y) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that, for the avoidance of doubt,
a Senior Lender shall not be a Defaulting Lender solely by virtue of (i) the
ownership or acquisition of any equity interest in that Senior Lender or any
direct or indirect parent company thereof by a Government Authority or (ii) in
the case of a solvent Person, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Government Authority under or
based on the law of the country where such Person is subject to home
jurisdiction supervision if Government Rule requires that such appointment not
be publicly disclosed, in any case, where such action does not result in or
provide such Senior Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Senior Lender (or such Government Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Senior Lender.
“Distributable Cash” means cash on deposit in the Equity Proceeds Account that
is not subject to any distribution restrictions (other than under this Agreement
or the other Financing Documents) and that is available for distribution by the
Borrower in accordance with Section 8.03 of the Working Capital Facility
Agreement and Section 5.01(c) of the Accounts Agreement, but instead of being
distributed is retained by the Borrower and applied towards the payment of
Project Costs, Operation and Maintenance Expenses or other purposes not
prohibited by the terms of the Financing Documents.
“DSR LC Exposure” means, as of any time of determination, the sum of (a) the
aggregate undrawn amount of the outstanding DSR Letters of Credit at such time
plus (b) the aggregate amount of all LC Loans with respect to the DSR Letters of
Credit that have not yet been repaid at such time.
“DSR Letter of Credit” means a Letter of Credit used for DSR Purposes.
“DSR Purposes” means funding the Senior Debt Facilities Debt Service Reserve
Account or any Additional Debt Service Reserve Account (as such terms are
defined in the Accounts Agreement).


8

--------------------------------------------------------------------------------





“DSR Sublimit” means six hundred million Dollars ($600,000,000), as the same may
be increased in accordance with Section 2.05 (Incremental Commitments), to be
used for DSR Purposes.
“Eligible Assignee” means (a) any Senior Lender and (b) any other Person (other
than a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person)) approved by
the Senior Facility Agent (such approval not to be unreasonably withheld), each
Senior Issuing Bank (such approval not to be unreasonably withheld), the Swing
Line Lender (such approval not to be unreasonably withheld) and, unless an Event
of Default shall then be continuing or the assignment is to an Affiliate of a
Senior Lender, with the consent of the Borrower (such consent not to be
unreasonably withheld); provided that, the Borrower shall be deemed to have
consented unless it shall object thereto by written notice to the Senior
Facility Agent within five (5) Business Days after having received notice of the
proposed assignment; provided, further, that, notwithstanding the foregoing,
Eligible Assignee shall not include any Defaulting Lender (as defined herein or
in any other Facility Agreement), Loan Party, the Sponsor, Blackstone, any
Material Project Party or any Affiliate or Subsidiary of any of the foregoing.
“Eligible Transferee” means any bank or other financial institution which has,
or whose credit support provider has, a credit rating of A- or higher from S&P
or A3 or higher from Moody’s.
“Event of Default” means any of the events described in Section 9 (a) or (b)
(Events of Default), whichever is applicable at the time.
“Excluded Taxes” means, with respect to the Senior Facility Agent, the Swing
Line Lender, any Senior Issuing Bank, any Senior Lender or any other recipient
of any payment to be made by or on account of any Obligation of the Borrower,
(a) (i) income or franchise Taxes, in each case, imposed on (or measured by) its
net income (however denominated) by the United States or by the jurisdiction (or
any subdivision thereof) under the laws of which such Person is organized or in
which its principal office is located or, in the case of a Senior Lender, in
which its applicable lending office is located or (ii) any branch profits Taxes
or any similar Taxes on retained earnings imposed by any jurisdiction described
in clause (a)(i) that relates to such Person or any jurisdiction in which the
Borrower is located, (b) in the case of a Senior Lender, any U.S. federal
withholding Tax that is imposed on amounts payable to such Senior Lender with
respect to an applicable interest in a Loan pursuant to a law in effect at the
time such Senior Lender becomes a party to this Agreement (other than pursuant
to an assignment request by the Borrower under Section 5.04 (Obligation to
Mitigate)) or changes its lending office (except to the extent that amounts with
respect to such Taxes were payable either to such Senior Lender’s assignor
immediately before such Senior Lender became a party hereto or to such Senior
Lender immediately before it changed its lending office), (c) Taxes attributable
to such Senior Lender’s failure to comply with Section 5.06(e) (Taxes - Status
of Senior Lenders), (d) any United States federal withholding Tax imposed under
FATCA and (e) Other Connection Taxes.


9

--------------------------------------------------------------------------------





“Existing Letters of Credit” means, collectively, the Letters of Credit issued
by The Bank of Nova Scotia and listed on Schedule 1.01.
“Extension of Credit” means (a) the making of a Loan, (b) the issuance of a
Letter of Credit, or (c) the amendment of any Letter of Credit having the effect
of extending the stated termination date thereof or increasing the LC Available
Amount thereunder.
“Facility LNG Sale and Purchase Agreements” means, collectively, the FOB Sale
and Purchase Agreements and any additional LNG sales agreements entered into by
the Borrower.
“Fair Market Value” has the meaning assigned to such term in the Initial Senior
Bonds Indenture as in effect on the date hereof (with all terms referenced in
such term also as in effect on the date hereof).
“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any United States
Department of Treasury regulation promulgated thereunder and published
administrative guidance implementing such Sections and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York;
provided that, (a) if the day for which such rate is to be determined is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day and (b) if such rate is not so published for any
day that is a Business Day, the Federal Funds Effective Rate for such day shall
be the average of the quotations for such day for such transactions received by
the Senior Facility Agent from three (3) federal funds brokers of recognized
standing selected by the Senior Facility Agent.
“Fee Letter” means each fee letter, dated as of the date hereof, between or
among the Borrower and each Senior Lender, Senior Issuing Bank and Swing Line
Lender.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“Gas Working Capital Purposes” means to support the working capital requirements
of the Project relating to the purchase, transportation and storage of natural
gas (including credit enhancement or payment of the Borrower’s obligations in
relation to construction by other Persons of natural gas pipelines to be used by
the Borrower as and to the extent required under any Project Document).


10

--------------------------------------------------------------------------------





“General Working Capital Purposes” means to support the general working capital
requirements of the Project.
“In-Service Date” means (a) with respect to Train 1 and Train 2, the date when
the Independent Engineer shall have certified in writing to the Senior Facility
Agent that “Ready for Startup” and “Substantial Completion” (as defined in the
Train 1 and Train 2 EPC Contract) of such Train has occurred and (b) with
respect to the EPC Contract with respect to any other Train, the date when the
Independent Engineer shall have certified in writing to the Senior Facility
Agent that “substantial completion” (based on the corresponding defined term in
such EPC Contract) of such Train has occurred.
“Incremental Amendment” has the meaning provided in Section 2.05(c) (Incremental
Commitments).
“Incremental Lender” has the meaning provided in Section 2.05(b) (Incremental
Commitments).
“Indemnified Taxes” means (a) Taxes imposed on or with respect to any payment
made on account of any Obligation of the Borrower hereunder to the Senior
Facility Agent, any Senior Issuing Bank, the Swing Line Lender or any other
recipient of any payment to be made by or on account of any Obligation of the
Borrower hereunder other than Excluded Taxes and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitee” has the meaning provided in Section 11.08(a) (Indemnification by
the Borrower).
“Information” has the meaning provided in Section 11.17 (Treatment of Certain
Information; Confidentiality).
“Intercreditor Agreement” has the meaning provided in the recitals.
“Interest Payment Date” has the meaning provided in Section 4.05(a) (Interest
Payments).
“Interest Period” means, with respect to any LIBO Loan, the period beginning on
the date on which such LIBO Loan is made pursuant to Section 2.03 (Borrowing of
Working Capital Loans) or on the last day of the immediately preceding Interest
Period therefor, as applicable, and ending on the numerically corresponding day
in the calendar month that is one (1), two (2), three (3) or six (6) months
thereafter, in either case as the Borrower may select in the relevant Borrowing
Notice or Interest Period Notice; provided, however, that (i) if such Interest
Period would otherwise end on a day that is not a Business Day, such Interest
Period shall end on the next following Business Day (unless such next following
Business Day is in a different calendar month, in which case such Interest
Period shall end on the next preceding Business Day), (ii) any Interest Period
that begins on the last Business Day of a month (or on a day for which there is
no numerically corresponding day in the month at the end of such Interest
Period) shall end on the last Business Day of the month at the end of such
Interest Period, (iii) no Interest Period may end later than the Maturity Date,
and (iv)


11

--------------------------------------------------------------------------------





any Interest Period for a LIBO Loan which would otherwise end after the Maturity
Date shall end on the Maturity Date.
“Interest Period Notice” means a notice in substantially the form attached
hereto as Exhibit B, executed by an Authorized Officer of the Borrower.
“Investment Grade Rating” means Baa3 or better by Moody’s, BBB- or better by
Fitch, BBB- or better by S&P or the equivalent investment grade rating from any
other Acceptable Rating Agency.
“ISP98” has the meaning provided in Section 3.02(g)(iii) (Letters of Credit).
“Joint Lead Arranger” means ABN AMRO Capital USA LLC, The Bank of Nova Scotia,
The Bank of Tokyo-Mitsubishi UFJ, LTD., HSBC Bank USA, National Association, ING
Capital LLC, Morgan Stanley Bank, N.A., Société Générale and Sumitomo Mitsui
Banking Corporation, in each case, not in its individual capacity, but as joint
lead arranger hereunder and any successors and permitted assigns.
“Joint Lead Bookrunner” means ABN AMRO Capital USA LLC, The Bank of Nova Scotia,
The Bank of Tokyo-Mitsubishi UFJ, LTD., HSBC Bank USA, National Association, ING
Capital LLC, Morgan Stanley Bank, N.A., Société Générale and Sumitomo Mitsui
Banking Corporation, in each case, not in its individual capacity, but as joint
lead bookrunner hereunder and any successors and permitted assigns
“LC Available Amount” means, for any Letter of Credit on any date of
determination, the maximum amount available to be drawn under such Letter of
Credit at any time on or after such date (assuming the satisfaction of all
conditions for drawing enumerated therein).
“LC Cash Collateral Account” means an interest bearing cash collateral account
established upon the occurrence of an Event of Default by the Senior Facility
Agent in its name for the benefit of the Senior Lenders, subject to the terms of
this Agreement.
“LC Exposure” means, as of any time of determination, the sum of the DSR LC
Exposure at such time and the Working Capital LC Exposure at such time.
“LC Fee” has the meaning provided in Section 4.13(b) (Fees).
“LC Loan” means a loan by a Senior Lender to the Borrower deemed made pursuant
to Section 3.03(c) and 3.03(f) (Reimbursement to Senior Issuing Banks) in
connection with a draw upon any Letter of Credit.
“LC Loan Termination Date” means, with respect to an LC Loan, the earlier to
occur of (a) the Termination Date and (b) the one year anniversary of the date
of drawing of the Letter of Credit with respect to such LC Loan.
“LC Payment Notice” has the meaning provided in Section 3.03(a) (Reimbursement
to Senior Issuing Banks).


12

--------------------------------------------------------------------------------





“LC Reimbursement Payment” has the meaning provided in Section 3.03(b)
(Reimbursement to Senior Issuing Banks).
“Lender Assignment Agreement” means an assignment and agreement entered into by
a Senior Lender and an Eligible Assignee, and accepted by the Senior Facility
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower, in substantially the form of Exhibit E.
“Letter of Credit” means a letter of credit (a) in the case of a letter of
credit to be issued to Transcontinental Gas Pipeline Company, LLC, substantially
in the form of Exhibit D1, (b) in the case of a letter of credit to be issued to
Texas Gas Transmission, LLC, substantially in the form of Exhibit D2, (c) in the
case of a letter of credit to be issued to Natural Gas Pipeline Company of
America LLC substantially in the form of Exhibit D3, and (d) in the case of all
other letters of credit, in a form reasonably acceptable to the Senior Issuing
Bank issuing such letter of credit, in each case issued pursuant to Section 3.02
(Letters of Credit).
“LIBO Loan” means any Working Capital Loan or LC Loan bearing interest at a rate
determined by reference to LIBOR and the provisions of Article II (Working
Capital Loans, Swing Line Loans and Commitments) and Article IV (Repayments,
Interest and Fees).
“LIBOR” means, for any Interest Period for any LIBO Loan the rate per annum
equal to (a) the rate determined by the Senior Facility Agent to be the offered
rate that appears on the page of Reuters Screen LIBOR01 (or any successor
thereto) that displays the London interbank offered rates as administered by ICE
Benchmark Administration for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, or (b) if the rate referenced in
the preceding clause (a) does not appear on such page or service or such page or
service is not available, the rate determined by the Senior Facility Agent to be
the offered rate on such other page or other service that displays the London
interbank offered rates as administered by ICE Benchmark Administration for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, determined as of approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of such Interest
Period, or (c) if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Senior Facility Agent as the
average rate of interest at which deposits in Dollars for delivery on the first
day of such Interest Period in same day funds in the approximate amount of the
LIBO Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered by the Senior Facility Agent (or its
Affiliates) to major banks in the London interbank LIBO market at its request at
approximately 4:00 p.m. (London time) two (2) Business Days prior to the first
day of such Interest Period. Notwithstanding the foregoing, for purposes of this
Agreement, LIBOR shall in no event be less than 0% at any time.
“Loan” means, as the context requires, any of (i) a Working Capital Loan, (ii) a
Swing Line Loan and (iii) an LC Loan.


13

--------------------------------------------------------------------------------





“Maturity Date” means December 31, 2020.
“Maximum Rate” has the meaning provided in Section 11.09 (Interest Rate
Limitation).
“Non-Consenting Lender” has the meaning provided in Section 5.04(c) (Obligation
to Mitigate).
“Non-Recourse Parties” has the meaning provided in Section 11.21(a) (No
Recourse).
“Non-U.S. Lender” has the meaning provided in Section 5.06(e) (Taxes - Status of
Senior Lenders).
“Obligations” means, collectively, (a) all Indebtedness, Loans, advances, debts,
liabilities (including any indemnification or other obligations that survive the
termination of the Financing Documents (excluding each Secured Debt Instrument
other than this Agreement)), and all other obligations, howsoever arising
(including Guarantee obligations), in each case, owed by the Borrower to the
Senior Secured Parties (or any of them) of every kind and description (whether
or not evidenced by any note or instrument and whether or not for the payment of
money), direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, pursuant to the terms of the Financing Documents
(excluding each Secured Debt Instrument other than this Agreement), (b) any and
all sums reasonably advanced by the Senior Facility Agent in order to preserve
the Collateral or preserve the security interest of the Senior Secured Parties
in the Collateral (including, but without duplication of the Borrower’s
Obligation to repay the same, amounts described in the last sentence of the
definition of Operation and Maintenance Expenses) and (c) in the event of any
proceeding for the collection or enforcement of the obligations described in
clauses (a) and (b) above, after an Event of Default shall have occurred and be
continuing and the Loans have been accelerated pursuant to Section 9.02
(Acceleration Upon Bankruptcy) or Section 9.03 (Acceleration Upon Other Event of
Default), the expenses of retaking, holding, preparing for sale or lease,
selling or otherwise disposing of or realizing on the Collateral, or of any
exercise by the Senior Lenders of their rights under the Security Documents,
together with any necessary attorneys’ fees and court costs.
“Other Connection Taxes” means, with respect to any Senior Lender, any Senior
Issuing Bank, the Swing Line Lender, the Senior Facility Agent or any other
recipient of any payment to be made by or on account of any Obligation of the
Borrower, Taxes imposed as a result of a former or present connection between
such Person and the jurisdiction imposing such Tax (other than connections
arising from such Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Financing Document, or sold or assigned an interest in any Loan or
Financing Document).
“Other Obligations” means the Obligations (as defined in the Common Terms
Agreement).
"Other Obligations Discharge Date" means the date that the Other Obligations
under the Facility Agreements have been paid in full, and all Senior Debt
Commitments thereunder have been reduced to zero Dollars ($0).


14

--------------------------------------------------------------------------------





“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Financing Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Financing Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 5.04 (Obligation to
Mitigate)).
“Participant” has the meaning provided in Section 11.04(d) (Assignments).
“Participant Register” has the meaning provided in Section 11.04(d)
(Assignments).
“Permitted Business” means (i) the construction, operation, expansion,
reconstruction, debottlenecking, improvement and maintenance of the Project or
related to or using by‑products of the Project, all activities reasonably
necessary or undertaken in connection with the foregoing and any activities
incidental or related to any of the foregoing, including, the development,
construction, operation, maintenance and financing of any facilities reasonably
related to the Project or related to or using by-products of the Project and
(ii) the buying, selling, storing and transportation of hydrocarbons for use in
connection with the Project or related to or using by-products of the Project.
“Permitted Indebtedness” (i) prior to the Other Obligations Discharge Date, has
the meaning assigned to such term in the Common Terms Agreement and (ii) on and
after the Other Obligations Discharge Date, means items (a) through (q) set
forth in Section 2.5 (Restrictions on Indebtedness) of Schedule 8.01.
“Permitted Liens” (i) prior to the Other Obligations Discharge Date, has the
meaning assigned to such term in the Common Terms Agreement and (ii) on and
after the Other Obligations Discharge Date, means collectively:
(a)Liens in favor, or for the benefit, of the Secured Parties created or
permitted pursuant to the Security Documents;
(b)Liens securing Indebtedness with respect to Permitted Hedging Agreements and
Indebtedness described in item (c) set forth in Section 2.5 (Restrictions on
Indebtedness) of Schedule 8.01;
(c)Liens which are scheduled exceptions to the coverage afforded by the Title
Policy on the Closing Date;
(d)statutory liens for a sum not yet delinquent or which are being Contested;
(e)pledges or deposits of cash or letters of credit to secure the performance of
bids, trade contracts (other than for borrowed money) leases, statutory
obligations, surety and appeal bonds, performance bonds, letters of credit and
other obligations of a like nature incurred in the ordinary course of business
and in accordance with the then-effective Operating Budget and cash deposits
incurred in connection with natural gas purchases;


15

--------------------------------------------------------------------------------





(f)Liens to secure Indebtedness (including Capital Lease Obligations) permitted
by Section item (e) set forth in Section 2.5 (Restrictions on Indebtedness) of
Schedule 8.01 covering only the assets acquired with or financed by such
Indebtedness;
(g)easements and other similar encumbrances affecting real property which are
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, licenses, restrictions on the use of property or
encumbrances or imperfections in title which do not materially impair such
property for the purpose for which the Company’s interest therein was acquired
or materially interfere with the operation of the Project as contemplated by the
Transaction Documents;
(h)Mechanics’ Liens, Liens of lessors and sublessors and similar Liens incurred
in the ordinary course of business for sums which are not overdue for a period
of more than 30 days or the payment of which is subject to a Contest;


16

--------------------------------------------------------------------------------





(i)legal or equitable encumbrances (other than any attachment prior to judgment,
judgment lien or attachment in aid of execution on a judgment) deemed to exist
by reason of the existence of any pending litigation or other legal proceeding
if the same is effectively stayed or the claims secured thereby are subject to a
Contest;
(j)the Liens created pursuant to the Real Property Documents;
(k)Liens arising out of judgments or awards so long as an appeal or proceeding
for review is being prosecuted in good faith and for the payment of which
adequate cash reserves, bonds or other cash equivalent security have been
provided or are fully covered by insurance (other than any customary
deductible);
(l)Liens for workers’ compensation awards and similar obligations not then
delinquent; Mechanics’ Liens and similar Liens not then delinquent, and any such
Liens, whether or not delinquent, whose validity is at the time being Contested
in good faith;
(m)Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred hereunder; provided, however, that:
(i)the new Lien is limited to all or part of the same property and assets that
secured or, under the written agreements pursuant to which the original Lien
arose, could secure the original Lien (plus improvements and accessions to, such
property or proceeds or distributions thereof); and
(ii)the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (x) the outstanding principal amount, or, if greater,
committed amount, of the Indebtedness renewed, refunded, refinanced, replaced,
defeased or discharged (plus all accrued interest on the Indebtedness, any
amounts deposited in a debt service reserve or similar reserve account in
connection with the issuance of such Permitted Refinancing Indebtedness and the
amount of all fees and expenses (including Hedge Termination Value with respect
to any Interest Rate Protection subject to refinancing with the purposed
Permitted Refinancing Indebtedness), including premiums, incurred in connection
therewith) with such Permitted Refinancing Indebtedness and (y) an amount
necessary to pay any fees and expenses, including premiums, discounts, related
to such renewal, refunding, refinancing, replacement, defeasance or discharge;
(n)Liens to the extent of the interests of Sponsor or its Subsidiaries (other
than the Borrower) in any corporate or joint property policy collectively
insuring the assets of the Sponsor and its Subsidiaries (including the Borrower)
and Liens granted in favor of secured creditors of the Sponsor or its
subsidiaries over such interests; and
(o)other Liens not otherwise permitted hereunder so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
$100,000,000 at any one time.
“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower
issued in exchange for, or the net proceeds of which are used to (i) renew,
refund, refinance, replace,


17

--------------------------------------------------------------------------------





defease or discharge other Indebtedness of the Borrower or (ii) replace by
cancelling Senior Debt Commitments; provided that:
(a)the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness renewed, refunded, refinanced,
replaced, defeased or discharged (plus all accrued interest on the Indebtedness,
any amounts deposited in a debt service reserve or similar reserve account in
connection with the issuance of such Permitted Refinancing Indebtedness and the
amount of all fees and expenses (including Hedge Termination Value with respect
to any Interest Rate Protection Agreement subject to refinancing with the
purposed Permitted Refinancing Indebtedness), including premiums and discounts
incurred in connection therewith);
(b)such Permitted Refinancing Indebtedness has (a) a final maturity date later
than the final maturity date of, and has a weighted average life to maturity
that is equal to or greater than the weighted average life to maturity of, the
Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged or (b) a final maturity date more than 90 days after the final
maturity date of the Obligations; provided that this clause (b) shall not apply
to Permitted Refinancing Indebtedness incurred pursuant to Section 2.5(b)
(Restrictions on Indebtedness) of Schedule 8.01;
(c)if the Indebtedness being renewed, refunded, refinanced, replaced, defeased
or discharged is subordinated in right of payment to the Obligations, such
Permitted Refinancing Indebtedness is subordinated in right of payment to the
Obligations on terms at least as favorable to the Senior Lenders as those
contained in the documentation governing the Indebtedness being renewed,
refunded, refinanced, replaced, defeased or discharged; and
(d)such Indebtedness is incurred by the Borrower and is guaranteed only by
Persons who were obligors on the Indebtedness being renewed, refunded,
refinanced, replaced, defeased or discharged.
“Permitted Refinancing Indebtedness Incremental Amounts” means the amount of
Indebtedness under Permitted Refinancing Indebtedness related to the incurrence
of such Permitted Refinancing Indebtedness that are incremental to the
Indebtedness that would have arisen under the replaced Indebtedness, including
incremental interest payable on such Permitted Refinancing Indebtedness compared
to the replaced Indebtedness and the amount of Permitted Refinancing
Indebtedness incurred to pay fees, provisions, costs, expenses and premiums
associated with the incurrence of such Permitted Refinancing Indebtedness.
“Platform” has the meaning provided in Section 11.11(i) (Notices and Other
Communications).
“Principal Amount Outstanding” means, on any date of determination, the sum of
(i) the aggregate principal amount of all Loans outstanding on such date plus
(ii) the aggregate LC Available Amounts of all Letters of Credit outstanding on
such date (without giving effect


18

--------------------------------------------------------------------------------





to any draw on any Letter of Credit that has not as of such date been deemed a
Loan), in each case after giving effect to all Extensions of Credit to be made
on such date.
“Project Phase” means, with respect to any Train, the portion of the Project
associated with such Train.
“Proportionate Share” means, with respect to each Senior Lender, (a) prior to
the termination of all Commitments, the percentage obtained by dividing (i) such
Senior Lender’s Commitment by (ii) the aggregate Commitments of all Lenders and
(b) on and after termination of all Commitments, the percentage obtained by
dividing (i) such Senior Lender’s outstanding Loans by (ii) all outstanding
Loans of all Senior Lenders. The initial Proportionate Share of each Senior
Lender is set forth opposite the name of such Senior Lender in the column
entitled “Proportionate Share” in Schedule 2.01 or in the Lender Assignment
Agreement, pursuant to which such Senior Lender becomes a party hereto.
“Refunded Swing Line Loans” has the meaning provided in Section 2.04(g)(ii)
(Swing Line Loans).
“Register” has the meaning provided in Section 2.03(d) (Borrowing of Working
Capital Loans).
“Replacement Assets” has the meaning assigned to such term in the Initial Senior
Bonds Indenture as in effect on the date hereof (with all terms referenced in
such term also as in effect on the date hereof).
“Request for Issuance” has the meaning provided in Section 3.02(a) (Letters of
Credit).
“Required Senior LC Lenders” means the Required Senior Lenders.
“Required Senior Lenders” means, as of any date of determination, the Senior
Lenders that, collectively, on such date hold in excess of fifty percent (50%)
of the sum of (i) the Principal Amount Outstanding and (ii) the unused
Commitments (excluding in each such case any Senior Lender that is a Defaulting
Lender, a Loan Party, the Sponsor, a Material Project Party or an Affiliate or
Subsidiary thereof, and each Commitment and any Principal Amount Outstanding of
any such Senior Lender).
“Secured Bank Debt” means Indebtedness incurred by the Borrower in the aggregate
amount of up to $4,600,000,000 pursuant to the Facility Agreements comprised of
the Facility Loans, and any amendments, supplements, modifications, extensions,
renewals, restatements, replacements, refundings or refinancings thereof with
banks or other institutional lenders or investors that replace, refund or
refinance any part of the loans or commitments thereunder; provided that, any
such replacements, refundings or refinancings shall be subject to Section 2.5(b)
(Restrictions on Indebtedness) of Schedule 8.01.
“Secured Bank Debt Available Amount” means the amount of all outstanding Secured
Bank Debt plus available and undrawn commitments for any Secured Bank Debt
pursuant to the applicable Secured Debt Instruments.


19

--------------------------------------------------------------------------------





“Secured Bank Debt Committed Amount” means $4,600,000,000.
“Senior Facility Agent” means The Bank of Nova Scotia, not in its individual
capacity, but solely as Senior Facility Agent for the Loans and Letters of
Credit hereunder, and each other Person that may, from time to time, be
appointed as successor Senior Facility Agent pursuant to Section 10.06
(Resignation or Removal of Senior Facility Agent).
“Senior Issuing Bank” means ABN AMRO Capital USA LLC, HSBC Bank USA, National
Association, ING Capital LLC, The Bank of Nova Scotia, and any other Senior
Lender designated by the Borrower after the date hereof that has, or whose
credit support provider has, a credit rating of A3 or higher by Moody’s, A- or
higher by S&P or an equivalent rating by another nationally-recognized credit
rating agency, and that has agreed in writing to accept such designation as a
Senior Issuing Bank and to be bound by all of the terms contained in this
Agreement and the other Financing Documents binding on a Senior Issuing Bank in
such capacity (provided that, a copy of such agreement has been delivered to the
Senior Facility Agent), it being understood that such agreement may contain
additional conditions to, or limitations on, such Senior Issuing Bank’s
obligation to issue Letters of Credit hereunder (including limits on the
aggregate stated amount of Letters of Credit at any one time outstanding that
may be issued by such Senior Issuing Bank), and any such conditions or
limitations are hereby incorporated by reference into this Agreement to the same
extent and with the same force as if fully set forth herein. Each reference to a
Senior Issuing Bank contained in this Agreement and the other Financing
Documents shall be deemed to refer to the applicable Senior Lender solely in its
capacity as the issuer of Letters of Credit hereunder and not in its capacity as
a Senior Lender, and each reference to a Senior Lender contained in this
Agreement and the other Financing Documents shall be deemed to refer


20

--------------------------------------------------------------------------------





to such Senior Lender in its capacity as such and not in its capacity (if
applicable) as a Senior Issuing Bank.
“Senior Issuing Bank Limit” means, at any time, (a) with respect to The Bank of
Nova Scotia in its capacity as a Senior Issuing Bank, $300,000,000, (b) with
respect to ING Capital LLC in its capacity as a Senior Issuing Bank,
$460,000,000, (c) with respect to HSBC Bank USA, National Association in its
capacity as a Senior Issuing Bank, $200,000,000, (d) with respect to ABN AMRO
Capital USA LLC in its capacity as a Senior Issuing Bank, $400,000,000 and (e)
with respect to any Senior Lender that becomes a Senior Issuing Bank hereunder
as provided in Section 3.06, such amount as set forth in the agreement
evidencing the appointment of such Senior Lender as a Senior Issuing Bank.
“Senior Lender Payment Notice” has the meaning provided in Section 3.03(c)
(Reimbursement to Senior Issuing Banks).
“Senior Lenders” means those commercial bank lenders identified on Schedule
2.01, each Incremental Lender that becomes a party hereto pursuant to Section
2.05 (Incremental Commitments), each Eligible Assignee that shall become a party
hereto pursuant to Section 11.04 (Assignments), to the extent so provided in
Section 3.03(e) (Reimbursement to Senior Issuing Banks), the Senior Issuing
Banks, and, to the extent provided in Section 2.04(g) (Refinancing of Swing Line
Loans), the Swing Line Lender.
“Senior Secured Parties” means the Senior Issuing Banks, the Swing Line Lender,
the Senior Lenders, the Senior Facility Agent, the Common Security Trustee and
each of their respective successors and permitted assigns, in each case in
connection with this Agreement.
“Supermajority Senior LC Lenders” means the Supermajority Senior Lenders.
“Supermajority Senior Lenders” means, as of any date of determination, the
Senior Lenders that, collectively, on such date hold in excess of sixty six and
two-thirds percent (66.66%) of the sum of (i) the Principal Amount Outstanding
and (ii) the unused Commitments (excluding in each such case any Senior Lender
that is a Defaulting Lender, a Loan Party, the Sponsor, a Material Project Party
or an Affiliate or Subsidiary thereof, and each Commitment and any Principal
Amount Outstanding of any such Senior Lender).
“Swing Line Lender” means Société Générale, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning provided in Section 2.04(a) (Swing Line
Loans).
“Swing Line Loan Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04 (Swing Line Loans).
“Swing Line Loan Termination Date” means, with respect to a Swing Line Loan, the
earliest to occur of (a) the Termination Date, (b) the date fifteen (15) days
after such Swing Line Loan is made and (c) the first Borrowing Date occurring at
least three (3) Business Days following the date such Swing Line Loan was made.


21

--------------------------------------------------------------------------------





“Swing Line Sublimit” means an amount equal to the lesser of (i) twenty five
million Dollars ($25,000,000) and (ii) the aggregate unused amount of the
Working Capital Sublimit then in effect. The Swing Line Sublimit is part of, and
not in addition to, the Working Capital Sublimit.
“Termination Date” means the earlier to occur of (i) the Maturity Date and (ii)
the date of termination or reduction in whole of the Commitments or the
acceleration of the Loans pursuant to Section 2.06 (Termination or Reduction of
Commitments), Section 9.02 (Acceleration Upon Bankruptcy) and Section 9.03
(Acceleration Upon Other Event of Default).
“Third Omnibus Amendment” means the Third Omnibus Amendment, dated May 23, 2018,
among the Borrower, the Facility Agent, the Common Security Trustee and the
lenders and issuing banks party thereto.
“Total Commitment” means the aggregate amount of the Commitments then in effect
of all Senior Lenders.
“Trade Date” has the meaning provided in Section 11.04(b) (Assignments).
“Train” means any of Train 1, Train 2, Train 3, Train 4, Train 5 or Train 6.
“Train 1” means the first liquefaction train of the Project.
“Train 2” means the second liquefaction train of the Project.
“Train 3” means the third liquefaction train of the Project.
“Train 4” means the fourth liquefaction train of the Project.
“Train 5” means the fifth liquefaction train of the Project.
“Train 5 Commitment Increase” has the meaning provided in Section 2.05(a)
(Incremental Commitments).
“Train 6” means the proposed sixth liquefaction train of the Project.
“Train 6 Commitment Increase” has the meaning provided in Section 2.05(a)
(Incremental Commitments).
“Transco Precedent Agreement” means the Precedent Agreement For Firm
Transportation Service Under Gulf Trace Project, dated as of April 15, 2014,
between Transcontinental Gas Pipe Line Company, LLC and the Borrower.
“U.S. Tax Compliance Certificate” has the meaning provided in Section
5.06(e)(ii)(B) (Taxes - Status of Senior Lenders).
“UCP 600” has the meaning provided in Section 3.02(g)(iii) (Letters of Credit).


22

--------------------------------------------------------------------------------





“United States Person” means any Person that is a “United States person” as
defined in Section 7701(a)(30) of the Code.
“Withholding Agent” means the Borrower and the Senior Facility Agent.
“Working Capital LC Exposure” means, as of any time of determination, the sum of
(a) the aggregate undrawn amount of the outstanding Working Capital Letters of
Credit at such time plus (b) the aggregate amount of all LC Loans with respect
to the Working Capital Letters of Credit that have not yet been repaid at such
time.
“Working Capital Letter of Credit” means a Letter of Credit used for Working
Capital Purposes.
“Working Capital Loan” means a loan made by a Senior Lender pursuant to
Section 2.03 (Borrowing of Working Capital Loans).
“Working Capital Loan Borrowing” means a borrowing of a Working Capital Loan
pursuant to Section 2.03 (Borrowing of Working Capital Loans).
“Working Capital Purposes” means either (a) Gas Working Capital Purposes or
(b) General Working Capital Purposes, as applicable.
“Working Capital Sublimit” means seven hundred forty million Dollars
($740,000,000), as the same may be increased from time to time in accordance
with Section 2.05 (Incremental Commitments).
SECTION 1.02.    Principles of Interpretation. Unless the context shall
otherwise require, or unless otherwise provided herein, this Agreement shall be
governed by the principles of interpretation in Section 1.2 (Interpretation) of
the Common Terms Agreement, mutatis mutandis.
SECTION 1.03.    UCC Terms. Unless otherwise defined herein, terms used herein
that are defined in the UCC shall have the respective meanings given to those
terms in the UCC.
SECTION 1.04.    Accounting and Financial Determinations. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with Section 1.4 (Accounting and Financial
Determinations) of the Common Terms Agreement.
ARTICLE II
WORKING CAPITAL LOANS, SWING LINE LOANS AND COMMITMENTS
On the terms, subject to the conditions and relying upon the representations and
warranties herein set forth:


23

--------------------------------------------------------------------------------





SECTION 2.01.    Working Capital Loans.
(a)Each Senior Lender, severally and not jointly, shall make Working Capital
Loans to the Borrower during the period from the Closing Date to but excluding
the Termination Date, in an aggregate principal amount not in excess of such
Senior Lender’s Commitment. In no event shall the Borrower be entitled to
request or receive any Working Capital Loan that would cause (i) the sum of (A)
the outstanding principal amount of all Working Capital Loans and Swing Line
Loans and (B) the Working Capital LC Exposure to exceed the Working Capital
Sublimit or (ii) the sum of (A) the outstanding principal amount of all Working
Capital Loans and Swing Line Loans and (B) without duplication, the LC Exposure
to exceed the Total Commitment.
(b)Each Working Capital Loan Borrowing shall be in an amount specified in a
Borrowing Notice delivered pursuant to Section 2.02 (Notice of Working Capital
Loan Borrowings).
(c)Proceeds of the Working Capital Loans shall be deposited into the Operating
Account. Funds so deposited will be disbursed in accordance with the Accounts
Agreement.
(d)Working Capital Loans repaid or prepaid may be re-borrowed at any time and
from time to time to but excluding the Termination Date. Each Senior Lender’s
Commitment shall expire on the Termination Date and all Working Capital Loans
and all other amounts owed hereunder with respect to Working Capital Loans and
the Commitments shall be paid in full no later than such date.
SECTION 2.02.     Notice of Working Capital Loan Borrowings.
(a)Subject to the terms of this Agreement and the Common Terms Agreement, the
Borrower may request a Working Capital Loan Borrowing by delivering a Borrowing
Notice appropriately completed to the Common Security Trustee and the Senior
Facility Agent, no later than 12:00 noon, New York City time, on or before the
third Business Day prior to the proposed Borrowing Date in the case of Working
Capital Loans that are LIBO Loans and on or before the first Business Day prior
to the proposed Borrowing Date in the case of Working Capital Loans that are
Base Rate Loans.
(b)Each Borrowing Notice delivered pursuant to this Section 2.02 shall be
irrevocable and shall refer to this Agreement and specify:
(i)the requested Borrowing Date (which shall be a Business Day);
(ii)the amount of such requested Working Capital Loan Borrowing;
(iii)whether the requested Working Capital Loan Borrowing is of LIBO Loans or
Base Rate Loans;
(iv)in the case of a proposed Working Capital Loan Borrowing of LIBO Loans, the
Borrower’s election with respect to the duration of the initial Interest Period
applicable to such LIBO Loans, which Interest Period shall be one (1), two (2),
three (3), or six (6) months in length;


24

--------------------------------------------------------------------------------





(v)the purpose for which the proceeds of the Working Capital Loan will be used,
which shall be only Gas Working Capital Purposes or General Working Capital
Purposes; and
(vi)that each of the conditions precedent to such Working Capital Loan Borrowing
has been satisfied or waived.
(c)The currency specified in a Borrowing Notice must be Dollars.
(d)The aggregate amount of the proposed Working Capital Loan Borrowing must be
an amount that is (A) no more than the available Commitment, (B) no more than
the available Working Capital Sublimit, (C) not less than five million Dollars
($5,000,000) and an integral multiple of one million Dollars ($1,000,000) and
(D) if the available Commitment or the available Working Capital Sublimit is
less than five million Dollars ($5,000,000), equal to the lesser of the
available Commitment and the available Working Capital Sublimit.
(e)The Senior Facility Agent shall promptly (and in any event on the same
Business Day, or, if such Working Capital Loan Borrowing Notice is delivered to
the Senior Facility Agent later than 12:00 noon, New York City time, on the
following Business Day) advise each Senior Lender of any Borrowing Notice
delivered pursuant to this Section 2.02, together with each such Senior Lender’s
Proportionate Share of the requested Working Capital Loan Borrowing.
(f)If no election as to whether the requested Working Capital Loan Borrowing is
of LIBO Loans or Base Rate Loans, then the requested Working Capital Loan
Borrowing shall be LIBO Loans; provided that, if the applicable Working Capital
Loan Borrowing Notice is delivered to the Senior Facility Agent later than 12:00
noon, New York City time, on the third Business Day prior to the proposed
Borrowing Date, the requested Working Capital Loan Borrowing shall be Base Rate
Loans. If no initial Interest Period is specified with respect to any requested
LIBO Loans, then the requested Working Capital Loan Borrowing shall be made as a
LIBO Loan with an initial Interest Period of one month.
SECTION 2.03.     Borrowing of Working Capital Loans.
(a)Subject to clause (c) below, on the proposed date of each Working Capital
Loan Borrowing, each Senior Lender shall make a Working Capital Loan in the
amount of its Proportionate Share of the requested Working Capital Loan
Borrowing by wire transfer of immediately available funds to the Senior Facility
Agent, not later than 1:00 p.m., New York City time, and the Senior Facility
Agent shall transfer and deposit the amounts so received as set forth in Section
2.01(c) (Working Capital Loans) to be disbursed in accordance with the Accounts
Agreement; provided that, if a Working Capital Loan Borrowing does not occur on
the proposed Borrowing Date because any condition precedent to such requested
Working Capital Loan Borrowing herein specified has not been met, the Senior
Facility Agent shall return the amounts so received to each Senior Lender
without interest as soon as possible. The proceeds of Working Capital Loans may
only be used for Working Capital Purposes, except that no more than two hundred
million Dollars ($200,000,000) of such proceeds individually or in the aggregate
may be used for General Working Capital Purposes at any point in time.


25

--------------------------------------------------------------------------------





(b)Subject to Section 5.04 (Obligation to Mitigate), each Senior Lender may
(without relieving the Borrower of its obligation to repay a Loan in accordance
with the terms of this Agreement) at its option fulfill its Commitments with
respect to any Loan by causing any domestic or foreign branch or Affiliate of
such Senior Lender to make such Loan.
(c)Unless the Senior Facility Agent has been notified in writing by any Senior
Lender prior to a proposed Borrowing Date that such Senior Lender will not make
available to the Senior Facility Agent its portion of the Working Capital Loan
Borrowing proposed to be made on such date, the Senior Facility Agent may assume
that such Senior Lender has made such amounts available to the Senior Facility
Agent on such date and the Senior Facility Agent in its sole and absolute
discretion may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. If such corresponding amount is not in fact made
available to the Senior Facility Agent by such Senior Lender and the Senior
Facility Agent has made such amount available to the Borrower, the Senior
Facility Agent shall be entitled to recover on demand from such Senior Lender
such corresponding amount plus interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Senior Facility Agent to the Borrower to the date such corresponding amount is
recovered by the Senior Facility Agent at an interest rate per annum equal to
the Federal Funds Effective Rate. If such Senior Lender pays such corresponding
amount (together with such interest), then such corresponding amount so paid
shall constitute such Senior Lender’s Working Capital Loan included in such
Working Capital Loan Borrowing. If such Senior Lender does not pay such
corresponding amount forthwith upon the Senior Facility Agent’s demand, the
Senior Facility Agent shall promptly notify the Borrower and the Borrower shall
promptly repay such corresponding amount to the Senior Facility Agent plus
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Senior Facility Agent to the
Borrower to the date such corresponding amount is recovered by the Senior
Facility Agent at an interest rate per annum equal to the Base Rate plus the
Applicable Margin. If the Senior Facility Agent receives payment of the
corresponding amount from each of the Borrower and such Senior Lender, the
Senior Facility Agent shall promptly remit to the Borrower such corresponding
amount. If the Senior Facility Agent receives payment of interest on such
corresponding amount from each of the Borrower and such Senior Lender for an
overlapping period, the Senior Facility Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.
Nothing herein shall be deemed to relieve any Senior Lender from its obligation
to fulfill its Commitments hereunder and any payment by the Borrower pursuant to
this Section 2.03(b) shall be without prejudice to any claim the Borrower may
have against a Senior Lender that shall have failed to make such payment to the
Senior Facility Agent. The failure of any Senior Lender to make available to the
Senior Facility Agent its portion of the Working Capital Loan Borrowing shall
not relieve any other Senior Lender of its obligations, if any, hereunder to
make available to the Senior Facility Agent its portion of the Working Capital
Loan Borrowing on the date of such Working Capital Loan Borrowing, but no Senior
Lender shall be responsible for the failure of any other Senior Lender to make
available to the Senior Facility Agent such other Senior Lender’s portion of the
Working Capital Loan Borrowing on the date of any Working Capital Loan
Borrowing. A notice of the Senior Facility Agent to any Senior Lender or the
Borrower with respect to any amounts owing under this Section 2.03(b) shall be
conclusive, absent manifest error.
(d)Each of the Senior Lenders shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Senior Lender resulting


26

--------------------------------------------------------------------------------





from each Loan made by such Senior Lender, including the amounts of principal
and interest payable and paid to such Senior Lender from time to time hereunder.
(e)The Senior Facility Agent shall maintain at the Senior Facility Agent’s
office (i) a copy of any Lender Assignment Agreement delivered to it pursuant to
Section 11.04 (Assignments), and (ii) a register for the recordation of (A) the
names and addresses of the Senior Lenders, (B) all the Commitments of and
principal amount of and interest on the Loans owing and paid to, each Senior
Lender pursuant to the terms hereof from time to time, (C) the amount,
beneficiary and termination date of all outstanding Letters of Credit (including
whether such Letters of Credit are DSR Letters of Credit or Working Capital
Letters of Credit), and (D) amounts received by the Senior Facility Agent from
the Borrower and whether such amounts constitute principal, interest, fees or
other amounts and each Senior Lender’s share thereof (the “Register”). The
Register shall be available for inspection by the Borrower, the Swing Line
Lender, any Senior Issuing Bank and any Senior Lender at any reasonable time and
from time to time upon reasonable prior notice.
(f)The entries made by the Senior Facility Agent in the Register or the accounts
maintained by any Senior Lender shall be conclusive and binding evidence, absent
manifest error, of the existence and amounts of the obligations recorded
therein; provided that, the failure of any Senior Lender or the Senior Facility
Agent to maintain such Register or accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement. In the event of any conflict
between the accounts and records maintained by any Senior Lender and the
accounts and records of the Senior Facility Agent in respect of such matters,
the accounts and records of the Senior Facility Agent shall control in the
absence of manifest error.
SECTION 2.04.    Swing Line Loans.
(a)Subject to the terms and conditions set forth herein, the Swing Line Lender,
in reliance upon the agreements of the other Senior Lenders set forth in this
Section 2.04, shall make loans to the Borrower (each such loan, a “Swing Line
Loan”) from time to time on any Business Day during the period from the Closing
Date to but excluding the Termination Date in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the outstanding
principal amount of the Working Capital Loans and the Working Capital LC
Exposure of the Senior Lender acting as Swing Line Lender, may exceed the amount
of such Senior Lender’s Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the sum of (A) the outstanding principal amount of
all Working Capital Loans and Swing Line Loans and (B) the Working Capital LC
Exposure shall not exceed the Working Capital Sublimit and (ii) the sum of (A)
the outstanding principal amount of all Working Capital Loans and Swing Line
Loans and (B) without duplication, the LC Exposure shall not exceed the Total
Commitment; provided, further, that the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, repay under Section 4.03 (Repayment
of Swing Line Loans) and reborrow under this Section 2.04. Each Swing Line Loan
shall be a Base Rate Loan. Immediately upon the making of a Swing Line Loan,
each Senior Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a participation
in such Swing Line


27

--------------------------------------------------------------------------------





Loan in an amount equal to its Proportionate Share of the amount of such Swing
Line Loan. Swing Line Loans may only be used for Working Capital Purposes.
(b)The Borrower may request a Swing Line Loan Borrowing by delivering a
Borrowing Notice appropriately completed to the Swing Line Lender, the Common
Security Trustee and the Senior Facility Agent, no later than 12:00 noon, New
York City time, on the Business Day of the proposed Borrowing Date.
(c)Each Borrowing Notice delivered pursuant to this Section 2.04 shall be
irrevocable and shall refer to this Agreement and specify:
(i)the requested Borrowing Date (which shall be a Business Day);
(ii)the amount of such requested Swing Line Loan Borrowing;
(iii)the purpose for which the proceeds of the Swing Line Loan will be used,
which shall be only Gas Working Capital Purposes or General Working Capital
Purposes; and
(iv)that each of the conditions precedent to such Swing Line Loan Borrowing has
been satisfied or waived.
(d)The currency specified in a Borrowing Notice must be Dollars.
(e)The aggregate amount of the proposed Swing Line Loan Borrowing must be an
amount that is (A) no more than the available Commitment, (B) no more than the
available Swing Line Sublimit, (C) no more than the available Working Capital
Sublimit, (D) not less than one hundred thousand Dollars ($100,000) and an
integral multiple of fifty thousand Dollars ($50,000) and (E) if the available
Commitment, the available Swing Line Sublimit or the available Working Capital
Sublimit is less than one hundred thousand Dollars ($100,000), equal to the
least of the available Commitment, the available Swing Line Sublimit and the
available Working Capital Sublimit.
(f)Promptly after receipt of any Borrowing Notice under Section 2.04, the Swing
Line Lender will confirm with the Senior Facility Agent (by telephone or in
writing) that the Senior Facility Agent has received a copy of such Borrowing
Notice from the Borrower and, if not, the Swing Line Lender will provide the
Senior Facility Agent with a copy thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Senior Facility Agent
(including at the request of any Senior Lender) prior to 2:00 p.m., New York
City time, on the date of the proposed Swing Line Borrowing (i) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (ii) that one or more of the applicable conditions precedent to such
Swing Line Loan is not then satisfied or waived, then, subject to the terms and
conditions hereof, the Swing Line Lender will, not later than 3:00 p.m., New
York City time, on the date specified in such Borrowing Notice, make the amount
of its Swing Line Loan available to the Borrower by depositing the amount into
the Operating Account in immediately available funds.


28

--------------------------------------------------------------------------------





(g)Reimbursement of Swing Line Loans.
(i)The Swing Line Lender shall give the Senior Facility Agent and the Common
Security Trustee prompt notice of any Swing Line Loan made by the Swing Line
Lender no later than 10:00 a.m., New York City time, on the Business Day
immediately succeeding the date of such payment by the Swing Line Lender. The
Senior Facility Agent shall promptly provide a copy of such notice to each of
the Senior Lenders.
(ii)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Senior Lender make a
Working Capital Loan that is a Base Rate Loan in an amount equal to such Senior
Lender’s Proportionate Share of the amount of Swing Line Loans then outstanding
(the “Refunded Swing Line Loans”). Such request shall be made in writing (which
written request shall be deemed to be a Borrowing Notice for purposes hereof)
and in accordance with the requirements of Section 2.02 (Notice of Working
Capital Loan Borrowings), without regard to the minimum and multiples specified
therein for the principal amount of Base Rate Loans but subject to the
unutilized portion of the Commitments and the conditions precedent set forth in
Section 7.02 (Conditions Precedent to Certain Extension of Credit). The Swing
Line Lender shall furnish the Borrower with a copy of the applicable deemed
Borrowing Notice promptly after delivering such notice to the Senior Facility
Agent. Each Senior Lender shall make an amount equal to its Proportionate Share
of the Refunded Swing Line Loans specified in such deemed Borrowing Notice
available to Senior Facility Agent in immediately available funds for the
account of the Swing Line Lender not later than 1:00 p.m., New York City time,
on the day specified in such deemed Borrowing Notice, whereupon, subject to
Section 2.04(g)(iii), each Senior Lender that so makes funds available shall be
deemed to have made a Working Capital Loan that is a Base Rate Loan to Borrower
in such amount. The Senior Facility Agent shall remit the funds so received to
the Swing Line Lender.
(iii)If for any reason any Swing Line Loan cannot be refinanced by such a
Working Capital Loan in accordance with Section 2.04(g)(ii), the request for a
Working Capital Loan that is a Base Rate Loan by the Swing Line Lender as set
forth herein shall be deemed to be a request by the Swing Line Lender that each
of the Senior Lenders fund its participation in the relevant Swing Line Loan and
each Senior Lender’s payment to the Senior Facility Agent for the account of the
Swing Line Lender pursuant to Section 2.04(g)(ii) shall be deemed payment in
respect of such participation.
(iv)If any Senior Lender fails to make available to the Senior Facility Agent
for the account of the Swing Line Lender any amount required to be paid by such
Senior Lender pursuant to the foregoing provisions of this Section 2.04(g) by
the time specified in Section 2.04(g)(ii), the Swing Line Lender shall be
entitled to recover from such Senior Lender (acting through the Senior Facility
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swing Line Lender at a rate per annum equal to the greater of
(A) the Federal Funds Effective Rate and (B) an overnight rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any


29

--------------------------------------------------------------------------------





administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Senior Lender pays such
Refunded Swing Line Loan (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Working Capital Loan included in the
Commitment or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Senior Lender
(through the Senior Facility Agent) with respect to any amounts owing under this
clause (iv) shall be conclusive absent manifest error.
(v)Each Senior Lender’s obligation to make Working Capital Loans or to purchase
and fund participations in Swing Line Loans pursuant to this Section 2.04(g)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Senior Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Senior Lender’s obligation to make Working Capital Loans pursuant to
this Section 2.04(g) is subject to the conditions set forth in Section 7.02
(Conditions to Certain Extensions of Credit). No such funding of participations
shall relieve or otherwise impair the obligation of Borrower to repay Swing Line
Loans, together with interest as provided herein.
(h)Repayment of Participations.
(i)At any time after any Senior Lender has purchased and funded a participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Senior
Lender its Proportionate Share thereof in the same funds as those received by
the Swing Line Lender.
(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.13 (Payments Set
Aside), each Senior Lender shall pay to the Swing Line Lender its Proportionate
Share thereof on demand of the Senior Facility Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the greater of (A) the Federal Funds Effective Rate and (B) an
overnight rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation. The Senior Facility Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Senior Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
(i)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Senior Lender funds its Refunded Swing Line Loan or participation
pursuant to this Section 2.04 to refinance such Lender’s Proportionate Share of
any Swing Line Loan, interest in respect of such Proportionate Share shall be
solely for the account of the Swing Line Lender.


30

--------------------------------------------------------------------------------





(j)Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
(k)Resignation as Swing Line Lender. The Swing Line Lender may upon 30 days’
notice to the Borrower resign as Swing Line Lender. In the event of any such
resignation as Swing Line Lender, the Borrower shall be entitled to appoint from
among the Senior Lenders a successor Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of the Swing Line Lender as Swing Line Lender. If the
Swing Line Lender resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Senior Lenders to make Working Capital Loans
that are Base Rate Loans or fund participations in outstanding Swing Line Loans
pursuant to Section 2.04(g). Upon the appointment of a successor Swing Line
Lender, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Swing Line Lender.
SECTION 2.05.    Incremental Commitments.
(a)Commitment Increase. The Borrower may, by written notice to the Senior
Facility Agent (a “Commitment Increase Notice”), request increases in the
Commitments as follows:
(i)The Borrower may request from time to time increases in the Commitments of up
to seven hundred sixty million Dollars ($760,000,000) in the aggregate (a
“Train 5 Commitment Increase”). Subject to Section 2.05(c), the Working Capital
Sublimit will be increased by the amount of the Train 5 Commitment Increase; and
(ii)The Borrower may request from time to time additional increases (in addition
to the increases pursuant to Section 2.05(a)(i)) in the Commitments of up to
three hundred ninety million Dollars ($390,000,000) in the aggregate (a “Train 6
Commitment Increase”). Subject to Section 2.05(c), the Working Capital Sublimit
and the DSR Sublimit will be increased by the amount of the Train 6 Commitment
Increase up to three hundred million Dollars ($300,000,000) and ninety million
Dollars ($90,000,000), respectively, as elected by the Borrower.
(b)Commitment Increase Notice. The Commitment Increase Notice shall specify
(i) the date on which the Borrower proposes that the Train 5 Commitment Increase
or Train 6 Commitment Increase, as applicable, shall be effective, which shall
be a date not less than ten (10) Business Days after the date on which such
notice is delivered to the Senior Facility Agent and (ii) the identity of each
Senior Lender or other Person that is an Eligible Assignee (each, an
“Incremental Lender”) to whom the Borrower proposes any portion of the Train 5
Commitment Increase or Train 6 Commitment Increase, as applicable, be allocated
and the amounts of such allocations; provided that, any Senior Lender approached
to provide all or a portion of the Train 5 Commitment Increase or Train 6
Commitment Increase, as applicable, may elect or decline, in its sole and
absolute discretion, to participate.
(c)Incremental Amendments. The Train 5 Commitment Increase or Train 6 Commitment
Increase, as applicable, shall become Commitments (or, in the case of an
increase in


31

--------------------------------------------------------------------------------





the commitment of an existing Senior Lender, an increase in such Senior Lender’s
applicable Commitment) under this Agreement pursuant to an amendment (such
amendment, an “Incremental Amendment”) to this Agreement executed by the
Borrower, the Senior Facility Agent and each Incremental Lender (with the
consent of no other Senior Lender or Senior Secured Party being required) which
provides solely for (i) the increase in the applicable Commitments,
(ii) amendments required to reflect the relative unfunded Commitments of the
Incremental Lenders and (iii) the joinder of each Incremental Lender that is not
already an existing Senior Lender to this Agreement. The effectiveness of any
Incremental Amendment shall be subject solely to (A) the satisfaction of the
condition set forth in Section 7.01(m) (No Material Adverse Effect), (B) the
condition that no Default or Event of Default shall exist on such date of
effectiveness before or after giving effect to such Train 5 Commitment Increase
or Train 6 Commitment Increase, as applicable, and (C) the condition that each
Incremental Lender that is not already a Senior Lender shall be entitled to
receipt of any required reliance letters in respect of the legal opinions
provided to the Senior Facility Agent pursuant to Section 7.01(f) (Opinions from
Counsel), (D) the condition that the Senior Facility Agent has received an
updated Base Case Forecast in form and substance reasonably satisfactory to the
Senior Facility Agent and (E) such other conditions to which the Borrower and
the Incremental Lenders agree.
SECTION 2.06.    Termination or Reduction of Commitments.
(a)All Commitments, if any, shall be automatically and permanently terminated on
the Termination Date.
(b)If no Default or Event of Default has occurred or is continuing or shall
occur as a result thereof, the Borrower may, upon (i) at least three (3)
Business Days’ notice to the Senior Facility Agent (which shall promptly
distribute copies thereof to each of the Senior Issuing Banks, the Swing Line
Lender and each of the Senior Lenders) and (ii) certification (to the reasonable
satisfaction of the Senior Facility Agent) that the letter of credit capacity
under the portion of the Commitments to be cancelled, after taking into account
other funding sources irrevocably available to the Borrower, is not required to
satisfy any express obligation of the Borrower, terminate in whole or reduce
ratably in part such portions of the Commitments; provided that, any such
partial reduction shall be in the minimum amount of one million Dollars
($1,000,000) or an integral multiple of one million Dollars ($1,000,000) in
excess thereof.
(c)Any termination or reduction of the Commitments pursuant to this Section 2.06
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Senior Lenders in accordance with their Proportionate Share.
(d)The Borrower shall have the right to permanently terminate the Commitment of
any Non-Consenting Lender in accordance with Section 5.04(c) (Obligation to
Mitigate).
(e)All Commitments, if any, shall be terminated upon the occurrence of an Event
of Default if required pursuant to Section 9.02 (Acceleration upon Bankruptcy)
or Section 9.03 (Acceleration upon Other Event of Default) in accordance with
the terms thereof.


32

--------------------------------------------------------------------------------





ARTICLE III
LETTERS OF CREDIT
SECTION 3.01.    Existing Letters of Credit. All Existing Letters of Credit will
be deemed to have been issued under this Agreement, and from and after the
Closing Date will be subject to and governed by the terms and conditions hereof.
SECTION 3.02.    Letters of Credit.
(a)Subject to the terms and conditions set forth herein and, as applicable, the
terms and conditions set forth in the Common Terms Agreement, the Borrower may
(but is not required to), (i) in the case of Working Capital Letters of Credit,
on or after the Closing Date and (ii) in the case of DSR Letters of Credit,
deliver to the Senior Facility Agent (which shall promptly distribute copies
thereof to the Senior Lenders) and any Senior Issuing Bank a letter of credit
request in the Senior Issuing Bank’s standard form (or such other form as the
Senior Issuing Bank approves) (a “Request for Issuance”) for the issuance,
extension, modification or amendment of a Letter of Credit. Each Request for
Issuance shall include (i) the date (which shall be a Business Day, but in no
event later than the date that occurs five (5) Business Days prior to the
Termination Date) of issuance of such Letter of Credit (or the date of
effectiveness of such extension, modification or amendment) and the stated
expiry date thereof (which will be consistent with Section 3.02(d)), (ii) the
proposed stated amount of such Letter of Credit, (iii) the intended beneficiary
of such Letter of Credit, and (iv) a description of the intended use of such
Letter of Credit and whether the Letter of Credit is a DSR Letter of Credit or a
Working Capital Letter of Credit. Each Request for Issuance shall be irrevocable
unless modified or rescinded by the Borrower not less than one (1) Business Day
prior to the proposed date of issuance (or effectiveness) specified therein.
(b)No Senior Issuing Bank shall issue (i) a Working Capital Letter of Credit or
an amendment to increase the face or stated amount of a Working Capital Letter
of Credit if, after such issuance or amendment, the sum of (A) the outstanding
principal amount of all Working Capital Loans and Swing Line Loans and (B)
without duplication, the Working Capital LC Exposure would exceed the Working
Capital Sublimit or (ii) a DSR Letter of Credit or an amendment to increase the
face or stated amount of a DSR Letter of Credit if, after such issuance, the DSR
LC Exposure would exceed the DSR Sublimit, or (iii) any Letter of Credit or an
amendment to increase the face or stated amount of any Letter of Credit if,
after such issuance, the sum of (A) the outstanding principal amount of all
Working Capital Loans and Swing Line Loans and (B) without duplication, the LC
Exposure would exceed the Total Commitment. No Senior Issuing Bank shall be
required to issue a Letter of Credit if the LC Exposure attributable to Letters
of Credit issued by such Senior Issuing Bank will exceed the Senior Issuing Bank
Limit of such Senior Issuing Bank.
(c)Promptly after its receipt of a Request for Issuance, the Senior Issuing Bank
will confirm with the Senior Facility Agent (by telephone or in writing) that
the Senior Facility Agent has received a copy of such Request for Issuance from
the Borrower and, if not, the Senior Issuing Bank will provide the Senior
Facility Agent with a copy thereof. Unless the Senior Issuing Bank has received
notice (by telephone or in writing) from the Senior Facility Agent (including at
the request of any Senior Lender) no later than the Business Day prior to the
proposed date of issuance


33

--------------------------------------------------------------------------------





(or effectiveness) (i) directing the Senior Issuing Bank not to issue (or
extend, amend or modify) such Letter of Credit as a result of the limitations
set forth in Section 3.02(b), or (ii) that one or more of the applicable
conditions precedent in Section 7.02 (Conditions Precedent to Certain Extensions
of Credit) is not then satisfied or waived, then, subject to the terms and
conditions hereof, the applicable Senior Issuing Bank shall issue (or extend,
modify or amend) (i) each Letter of Credit, other than a Working Capital Letter
of Credit for Gas Working Capital Purposes, within three (3) Business Days of
receipt of such Request for Issuance (or on the Closing Date with respect to any
Letter of Credit for which the Borrower issues a Request for Issuance on the
Closing Date) and (ii) each Working Capital Letter of Credit for Gas Working
Capital Purposes (on the first Business Day following receipt of such Request
for Issuance (if such Request for Issuance was delivered prior to 12:00 noon,
New York City time, on the preceding Business Day) and otherwise on the second
Business Day following such receipt (but not later than 48 hours after the
receipt of such Request for Issuance). Only Letters of Credit that are either a
DSR Letter of Credit or a Working Capital Letter of Credit shall be issued. DSR
Letters of Credit may only be used for DSR Purposes and Working Capital Letters
of Credit may only be used for Working Capital Purposes. Not later than
12:00 noon, New York City time, on the proposed date of issuance (or
effectiveness) specified in such Request for Issuance, and upon fulfillment of
the applicable conditions precedent and the other requirements set forth herein,
such Senior Issuing Bank shall issue (or extend, amend or modify) such Letter of
Credit to the Borrower or directly to the intended beneficiary and provide
notice and a copy thereof to the Common Security Trustee and the Senior Facility
Agent, which shall promptly furnish copies thereof to the Senior Lenders, and to
the extent that such Letter of Credit was issued directly to the intended
beneficiary, such Senior Issuing Bank shall provide notice and a copy thereof to
the Borrower.
(d)Letters of Credit shall expire no later than the earlier of (i) one year from
the date of issuance of such Letter of Credit and (ii) five (5) Business Days
prior to the Termination Date. Each Letter of Credit may, if requested by the
Borrower, provide that it will be automatically renewed or extended for a stated
period of time at the end of its then-scheduled expiration date (but in any
event shall not be extended for longer than one year from the date of
effectiveness of such extension or beyond five (5) Business Days prior to the
Termination Date) unless the Senior Issuing Bank that issued the Letter of
Credit notifies the beneficiary thereof prior to such expiration date that such
Senior Issuing Bank elects not to renew or extend such Letter of Credit. In no
event shall the Senior Lenders have any obligation to pay any amount to (or for
the account of) any Senior Issuing Bank or any other Person, in respect of a
drawing under a Letter of Credit that occurs after the Maturity Date.
(e)Notwithstanding anything in this Agreement to the contrary, no Senior Issuing
Bank will have any obligation to issue or renew, or extend the expiry date of,
any Letter of Credit if any judgment, order, or decree of any Government
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Senior Issuing Bank from issuing or renewing or extending the expiry date of
such Letter of Credit, or any Government Rule or any directive (whether or not
having the force of law) from any Government Authority with jurisdiction over
such Senior Issuing Bank shall prohibit, or direct that such Senior Issuing Bank
refrain from, the issuance of new letters of credit or the renewal or extension
of the expiry date of issued letters of credit generally or the issuance,
renewal or extension of the expiry date of a Letter of Credit specifically or
shall impose upon such Senior Issuing Bank with respect to such Letter of Credit
any restriction, reserve, or capital


34

--------------------------------------------------------------------------------





requirement, or shall impose upon such Senior Issuing Bank any loss, cost, or
expense. Each Senior Issuing Bank shall provide the Borrower with prompt notice
of the occurrence of any event described in this Section 3.02(e) not later than
two (2) Business Days after obtaining knowledge of the occurrence of any such
event.
(f)Each Senior Lender severally agrees with each Senior Issuing Bank to
participate in the Extension of Credit resulting from the issuance (or
extension, modification or amendment) of a Letter of Credit by such Senior
Issuing Bank and each drawing of the LC Available Amounts thereunder, in the
manner and the amount provided in Section 3.03 (Reimbursement to Senior Issuing
Banks), and the issuance of such Letter of Credit shall be deemed to be a
confirmation by the Senior Issuing Bank and each Senior Lender of such
participation in such amount.
(g)In addition to the date of issuance, stated expiry date, stated amount,
beneficiary and intended use specified in the applicable Request for Issuance,
each Letter of Credit shall provide (unless the Borrower specifies otherwise in
such Request for Issuance) for:
(i)payment in immediately available funds in Dollars on a Business Day;
(ii)multiple drawings and partial drawings;
(iii)applicability of the International Standby Practices 1998, International
Chamber of Commerce Publication No. 590 (1998) (“ISP98”), Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (2007) (“UCP 600”), or such other rules as the Borrower and the
applicable Senior Issuing Bank shall agree, and shall, as to matters not
governed by ISP98, UCP or such other rules, be governed and construed in
accordance with the laws of the State of New York and applicable U.S. federal
law; and
(iv)a drawing by the beneficiary of the full available amount thereof if either
(A) the Senior Issuing Bank that issued the Letter of Credit ceases to satisfy
the minimum credit ratings for a Senior Issuing Bank hereunder (as set forth in
the definition of “Senior Issuing Bank” in Section 1.01 (Defined Terms)) and
such Letter of Credit has not been replaced by a Senior Issuing Bank satisfying
such minimum credit ratings within twenty (20) days or such shorter number of
days as required under the Transaction Document with respect to which such
Letter of Credit is issued; provided that, the right to draw under this clause
(A) shall only be included in the applicable Letter of Credit to the extent
required under the Transaction Document with respect to which such Letter of
Credit is issued or (B) the Senior Issuing Bank that issued the Letter of Credit
notifies the Borrower (which shall promptly notify the beneficiary) prior to the
then-scheduled expiration date that such Senior Issuing Bank elects not to renew
or extend such Letter of Credit.
SECTION 3.03.    Reimbursement to Senior Issuing Banks.
(a)A Senior Issuing Bank shall give the Senior Facility Agent, the Common
Security Trustee, the Borrower and each of the Senior Lenders prompt notice of
any payment made by such Senior Issuing Bank in accordance with the terms of any
Letter of Credit issued by such Senior Issuing Bank (an “LC Payment Notice”) no
later than 10:00 a.m., New York City time, on the Business Day immediately
succeeding the date of such payment by such Senior Issuing Bank.


35

--------------------------------------------------------------------------------





(b)Upon delivery to the Borrower of an LC Payment Notice on or before
10:00 a.m., New York City time, on the Business Day immediately succeeding the
date of such payment by a Senior Issuing Bank, unless the Borrower provides
written notice to such Senior Issuing Bank and the Senior Facility Agent
electing to have the reimbursement obligation converted into an LC Loan in
accordance with Section 3.03(c) and (f), the Borrower shall, on or before 12:00
noon, New York City time, on such Business Day, reimburse such Senior Issuing
Bank for such payment (an “LC Reimbursement Payment”) by paying to the Senior
Facility Agent, for the account of such Senior Issuing Bank, an amount equal to
the payment made by such Senior Issuing Bank plus interest on such amount at a
rate per annum equal to the Base Rate plus 2.00%; provided that, if a Senior
Issuing Bank delivers an LC Payment Notice to the Borrower after 10:00 a.m., New
York City time, on the Business Day immediately succeeding the date of payment
by such Senior Issuing Bank, the Borrower shall make the LC Reimbursement
Payment on or before 12:00 noon, New York City time, on the next succeeding
Business Day. A Senior Issuing Bank’s failure to provide an LC Payment Notice
shall not relieve the Borrower of its obligation to reimburse such Senior
Issuing Bank for any payment it makes under any Letter of Credit.
(c)If the Borrower fails to make the LC Reimbursement Payment as required under
Section 3.03(b) or provides written notice to such Senior Issuing Bank and the
Senior Facility Agent electing to have the reimbursement obligation converted
into an LC Loan in accordance with this Section 3.03(c) and Section 3.03(f), the
Senior Facility Agent shall promptly notify each of the Senior Lenders of the
amount of its share of the payment made under the Letter of Credit, which shall
be such Senior Lender’s Proportionate Share of such amount paid by such Senior
Issuing Bank (the “Senior Lender Payment Notice”). Each Senior Lender hereby
severally agrees to pay such amount in immediately available funds to the Senior
Facility Agent for the account of such Senior Issuing Bank plus interest on such
amount at a rate per annum equal to the Federal Funds Effective Rate from the
date of such payment by such Senior Issuing Bank to the date of payment to such
Senior Issuing Bank by such Senior Lender. Each Senior Lender shall make such
payment by not later than 4:00 p.m., New York City time, on the date it received
the Senior Lender Payment Notice (if such notice is received at or prior to
1:00 p.m., New York City time) and before 12:00 noon, New York City time, on the
next succeeding Business Day following such receipt (if such notice is received
after 1:00 p.m., New York City time). Each Senior Lender shall indemnify and
hold harmless such Senior Issuing Bank from and against any and all losses,
liabilities (including liabilities for penalties), actions, suits, judgments,
demands, costs, and expenses (including reasonable attorneys’ fees and expenses)
resulting from any failure on the part of such Senior Lender to provide, or from
any delay in providing, the Senior Facility Agent for the account of such Senior
Issuing Bank with its Proportionate Share of the amount paid under the Letter of
Credit but no such Senior Lender shall be so liable for any such failure on the
part of or caused by any other Senior Lender or the willful misconduct or gross
negligence, as determined by a court of competent jurisdiction by a final and
non-appealable order, of the Senior Facility Agent. Each Senior Lender’s
obligation to make each such payment to the Senior Facility Agent for the
account of the applicable Senior Issuing Bank shall be several and not joint and
shall not be affected by (A) the occurrence or continuance of any Default or
Event of Default, (B) the failure of any other Senior Lender to make any payment
under this Section 3.03, or (C) the date of the drawing under the applicable
Letter of Credit issued by the applicable Senior Issuing Bank; provided that,
such drawing occurs prior to the earlier of (i) the Maturity Date or (ii) the
termination date of the applicable Letter of


36

--------------------------------------------------------------------------------





Credit. Each Senior Lender further agrees that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.
(d)The Senior Facility Agent shall pay to such Senior Issuing Bank in
immediately available funds the amounts paid pursuant to Sections 3.03(b) and
3.03(c) before the close of business on the day such payment is received;
provided that, any amount received by the Senior Facility Agent that is due and
owing to such Senior Issuing Bank and remains unpaid to such Senior Issuing Bank
on the date of receipt shall be paid on the next succeeding Business Day with
interest payable at the Federal Funds Effective Rate.
(e)For so long as any Senior Lender is a Defaulting Lender under clause (a) of
the definition thereof, each Senior Issuing Bank shall be deemed, for purposes
of Section 4.15 (Sharing of Payments, Etc.) and Article IX (Defaults), to be a
Senior Lender hereunder in substitution of such Defaulting Lender, owed a loan
in an amount equal to the outstanding principal amount due and payable by such
Senior Lender to the Senior Facility Agent for the account of each Senior
Issuing Bank pursuant to subsection (c) above. Notwithstanding anything else to
the contrary contained herein, the failure of any Senior Lender to make any
required payment in response to any LC Payment Notice shall not increase the
total aggregate amount payable by the Borrower with respect to the payment
described in such LC Payment Notice above the total aggregate amount that would
have been payable by the Borrower at the applicable rate for Loans if such
Defaulting Lender would have funded its payments to such Senior Facility Agent
in a timely manner in response to such LC Payment Notice.
(f)Each payment made by a Senior Lender under subsection (c) above shall
constitute an LC Loan deemed made by such Senior Lender to the Borrower on the
date of such payment by a Senior Issuing Bank under the Letter of Credit issued
by such Senior Issuing Bank. All such payments by the Senior Lenders in respect
of any one such payment by such Senior Issuing Bank shall constitute a single LC
Loan hereunder. Each LC Loan initially shall be a Base Rate Loan.
SECTION 3.04.    Obligations Absolute. The payment obligations of each Senior
Lender under Section 3.03(c) (Reimbursement to Senior Issuing Banks) and of the
Borrower under this Agreement in respect of any payment under any Letter of
Credit and any Loan shall be unconditional and irrevocable (subject only to the
Borrower’s and each Senior Lender’s right to bring suit against a Senior Issuing
Bank pursuant to Section 3.05 (Liability of Senior Issuing Banks and Senior
Lenders) following the reimbursement of such Senior Issuing Bank for any such
payment), and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following circumstances:
(a)any lack of validity or enforceability of any Financing Document or any other
agreement or instrument relating thereto or to such Letter of Credit;
(b)any amendment or waiver of, or any consent to departure from, all or any of
the Financing Documents;
(c)the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against any beneficiary, or any transferee, of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any Senior Issuing Bank, or


37

--------------------------------------------------------------------------------





any other Person, whether in connection with this Agreement, the transactions
contemplated herein or by such Letter of Credit, or any unrelated transaction;
(d)any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(e)payment in good faith by a Senior Issuing Bank under any Letter of Credit
issued by such Senior Issuing Bank against presentation of a draft or
certificate which does not comply with the terms of such Letter of Credit; or
(f)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing.
SECTION 3.05.    Liability of Senior Issuing Banks and the Senior Lenders. The
Borrower assumes all risks of the acts and omissions of any beneficiary or
transferee of any Letter of Credit, and none of the Senior Facility Agent, the
Senior Issuing Banks, the Senior Lenders nor any of their respective Related
Parties shall be liable or responsible for (a) the use that may be made of such
Letter of Credit or any acts or omissions of any beneficiary or transferee
thereof in connection therewith; (b) the validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be in any or all respects invalid, insufficient, fraudulent or forged; (c)
payment by the applicable Senior Issuing Bank against presentation of documents
that do not comply with the terms of such Letter of Credit, including failure of
any documents to bear any reference or adequate reference to such Letter of
Credit; or (d) any other circumstances whatsoever in making or failing to make
payment under such Letter of Credit, provided that, in each case, payment by the
applicable Senior Issuing Bank shall not have constituted gross negligence or
willful misconduct as determined by a court of competent jurisdiction by a final
and non-appealable order. The Borrower and each Senior Lender shall have the
right to bring suit against a Senior Issuing Bank, and such Senior Issuing Bank
shall be liable to the Borrower and any Senior Lender, to the extent of any
direct, as opposed to consequential, damages suffered by the Borrower or such
Senior Lender caused by such Senior Issuing Bank’s willful misconduct or gross
negligence as determined by a court of competent jurisdiction by a final and
non-appealable order, including such Senior Issuing Bank’s willful failure to
make timely payment under such Letter of Credit following the presentation to it
by the beneficiary thereof of a draft and accompanying certificate(s) which
strictly comply with the terms and conditions of such Letter of Credit.
SECTION 3.06.    Resignation as Senior Issuing Bank. Any Senior Issuing Bank
may, upon 30 days’ prior written notice to the Borrower resign as Senior Issuing
Bank. In the event of any such resignation as Senior Issuing Bank, the Borrower
shall be entitled to appoint a successor Senior Issuing Bank hereunder from
among the Senior Lenders who meet the requirements hereunder to be a Senior
Issuing Bank; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of any Senior Issuing Bank. If ABN
AMRO Capital USA LLC, HSBC Bank USA, National Association, ING Capital LLC, The
Bank of Nova Scotia, or another Senior Lender resigns as Senior Issuing Bank, it
shall retain all the rights, powers, privileges and duties of Senior Issuing
Bank hereunder with respect to all Letters of Credit that it issued, including
Letters of Credit outstanding as of the effective date of its resignation as
Senior Issuing Bank and all LC Exposure with respect thereto (including the
right to require the Senior


38

--------------------------------------------------------------------------------





Lenders to make LC Loans or fund participations in Letters of Credit). Upon the
appointment of a successor Senior Issuing Bank, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the Senior Issuing Bank as the case may be and (b) the successor Senior Issuing
Bank shall issue letters of credit in substitution for the Letters of Credit, if
any, outstanding at the time of such succession or make other arrangements
satisfactory to the applicable Senior Issuing Bank to effectively assume the
obligations of such Senior Issuing Bank with respect to such Letters of Credit.
ARTICLE IV
REPAYMENTS, INTEREST AND FEES
SECTION 4.01.    Repayment of LC Loans. The Borrower unconditionally and
irrevocably promises to pay to the Senior Facility Agent for the ratable account
of each Senior Lender the aggregate outstanding principal amount of each LC Loan
no later than 5:00 p.m., New York City time, on the LC Loan Termination Date.
SECTION 4.02.    Repayment of Working Capital Loans.
(a)The Borrower shall reduce the aggregate outstanding principal amount of all
Working Capital Loans to zero Dollars ($0) for a period of five (5) consecutive
Business Days at least once every three hundred sixty-five (365) days; provided
that, the Borrower will determine in its sole discretion when during any three
hundred sixty-five (365) day-period it elects to satisfy such requirement and
the Senior Facility Agent shall have no duty to monitor compliance with this
Section 4.02(a).
(b)Notwithstanding anything to the contrary set forth in Section 4.02(a), the
Borrower unconditionally and irrevocable promises to pay to the Senior Facility
Agent for the ratable account of each Senior Lender, on the Maturity Date, an
amount equal to the aggregate principal amount of all Working Capital Loans.
SECTION 4.03.    Repayment of Swing Line Loans. Borrower shall repay each Swing
Line Loan on the Swing Line Loan Termination Date.
SECTION 4.04.    Optional Prepayment of Loans.
(a)The Borrower shall have the right to prepay the Loans on not less than three
(3) Business Days’ prior written notice to the Senior Facility Agent.
(b)Any partial prepayment of the Loans under this Section 4.04 shall be in an
amount that is not less than twenty million Dollars ($20,000,000).
(c)All prepayments under this Section 4.04 shall be made by the Borrower to the
Senior Facility Agent for the account of the Senior Lenders and shall be applied
by the Senior Facility Agent in accordance with Section 4.04(d). Each notice of
optional prepayment shall indicate whether the Loan being prepaid (i) was used
for Gas Working Capital Purposes, General Working Capital Purposes or DSR
Purposes and (ii) was a Working Capital Loan, Swing Line Loan or an LC Loan.
Each notice of optional prepayment will be irrevocable, except that such notice
given by the


39

--------------------------------------------------------------------------------





Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities and/or the issuance of other debt, in which case such
notice may be revoked by the Borrower (by notice to the Senior Facility Agent on
or prior to the specified effective date) if such condition is not satisfied.
The Borrower shall pay any Break Costs incurred by any Senior Secured Party as a
result of such notice and revocation.
(d)With respect to each prepayment to be made pursuant to this Section 4.04, on
the date specified in the notice of prepayment delivered pursuant to Section
4.04(a), the Borrower shall pay to the Senior Facility Agent the sum of the
following amounts:
(i)the principal of, and accrued but unpaid interest on, the Loans to be
prepaid;
(ii)any additional amounts required to be paid under Section 5.05 (Funding
Losses); and
(iii)any other Obligations due to the respective Senior Lenders in connection
with any prepayment under the Financing Documents.
SECTION 4.05.    Interest Payments.
(a)Interest accrued on each Loan shall be payable, without duplication, on the
following dates (each, an “Interest Payment Date”):
(i)with respect to any repayment or prepayment of principal on such Loan, on the
date of each such repayment or prepayment;
(ii)with respect to Swing Line Loans, on the Swing Line Loan Termination Date;
(iii)with respect to Working Capital Loans (other than Swing Line Loans), on the
Termination Date;
(iv)with respect to LC Loans, on the LC Loan Termination Date;
(v)with respect to LIBO Loans, (A) on the last day of each applicable Interest
Period, (B) in the case of any Interest Period that has a duration of more than
three (3) months, the day three (3) months after the first day of such Interest
Period, and (C) if applicable, on any date on which such LIBO Loan is converted
to a Base Rate Loan; and
(vi)with respect to Base Rate Loans, on the last day of each Fiscal Quarter or,
if applicable, any date on which such Base Rate Loan is converted to a LIBO
Loan.
(b)Interest accrued on other monetary Obligations after the date such amount is
due and payable (whether on the Termination Date, upon acceleration or
otherwise) shall be payable upon demand.
(c)Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the occurrence of an
event set forth in Section 9.7 (Bankruptcy; Insolvency) of the Common Terms
Agreement or Section 9.01(b)(viii) (Events of


40

--------------------------------------------------------------------------------





Default) of this Agreement (whichever is applicable at the time) only to the
extent it relates to Section 9.7 (Bankruptcy; Insolvency) of the Common Terms
Agreement or Section 9.01(b)(viii) (Events of Default) of this Agreement
(whichever is applicable at the time).
SECTION 4.06.    Interest Rates.
(a)Pursuant to each properly delivered Borrowing Notice and Interest Period
Notice, the LIBO Loans shall accrue interest at a rate per annum during each
Interest Period applicable thereto equal to the sum of the LIBOR for such
Interest Period plus the Applicable Margin.
(b)On or before 12:00 noon, New York City time, at least three (3) Business Days
prior to the end of each Interest Period for each LIBO Loan, the Borrower shall
deliver to the Senior Facility Agent an Interest Period Notice setting forth the
Borrower’s election with respect to the duration of the next Interest Period
applicable to such LIBO Loan, which Interest Period shall be one (1), two (2),
three (3), or six (6) months in length; provided that, if any Default or Event
of Default has occurred and is continuing, all LIBO Loans shall convert into
Base Rate Loans at the end of the then-current Interest Periods (in which case
the Senior Facility Agent shall so notify the Borrower and the Senior Lenders).
After such Default or Event of Default has ceased, the Borrower may convert each
such Base Rate Loan into a LIBO Loan in accordance with this Agreement by
delivering an Interest Period Notice in accordance with Section 4.07 (Conversion
Options).
(c)If the Borrower fails to deliver an Interest Period Notice in accordance with
Section 4.06(b) above with respect to any LIBO Loan, such LIBO Loan shall be
made as, or converted into, a Base Rate Loan at the end of the then-current
Interest Period.
(d)All LIBO Loans shall bear interest from (and including) the first day of the
applicable Interest Period to (but excluding) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Loan.
(e)Notwithstanding anything to the contrary, the Borrower shall have, in the
aggregate, no more than ten (10) separate LIBO Loans outstanding at any one
time.
(f)Each Base Rate Loan shall accrue interest at a rate per annum equal to the
sum of the Base Rate plus the Applicable Margin.
(g)All Base Rate Loans shall bear interest from and including the date such Loan
is made (or the day on which LIBO Loans are converted to Base Rate Loans as
required under Section 4.06(b) or 4.07 (Conversion Options) or under Article V
(LIBOR and Tax Provisions)) to (but excluding) the date such Loan or portion
thereof is paid at the interest rate determined as applicable to such Base Rate
Loan.
SECTION 4.07.    Conversion Options. The Borrower may elect from time to time to
convert LIBO Loans to Base Rate Loans or Base Rate Loans to LIBO Loans (subject
to Sections 4.06(e) (Interest Rates), 5.01 (LIBOR Lending Unlawful) and 5.02
(Inability to Determine LIBOR)), as the case may be, by delivering a completed
Interest Period Notice to the Senior Facility Agent notifying the Senior
Facility Agent of such election no later than 12:00 noon, New York City time, on
the third (3rd) Business Day preceding the proposed conversion date (which
notice, in the


41

--------------------------------------------------------------------------------





case of conversions to LIBO Loans, shall specify the length of the initial
Interest Period therefor), provided that, no Base Rate Loan may be converted
into a LIBO Loan when any Event of Default has occurred and is continuing and
the Senior Facility Agent has determined not to permit such conversions. Upon
receipt of any such notice the Senior Facility Agent shall promptly notify each
relevant Senior Lender thereof.
SECTION 4.08.    Post-Maturity Interest Rates; Default Interest Rates. If all or
a portion of the principal amount of any Loan is not paid when due (whether on
the Termination Date or, in the case of Swing Line Loans, the Swing Line Loan
Termination Date, or in the case of LC Loans, the LC Loan Termination Date, or
otherwise) or any Obligation (other than principal on the Loans) is not paid or
deposited when due (whether on the Termination Date, by acceleration or
otherwise), all Obligations not paid when due shall bear interest at a rate per
annum equal to the rate then applicable to Loans plus 2.00% (the “Default
Rate”), from the date of such non-payment until the amount then due is paid in
full (after as well as before judgment).
SECTION 4.09.    Interest Rate Determination. The Senior Facility Agent shall
determine the interest rate applicable to the Loans and shall give prompt notice
of such determination to the Borrower and the Senior Lenders. In each such case,
the Senior Facility Agent’s determination of the applicable interest rate shall
be conclusive in the absence of manifest error.
SECTION 4.10.    Computations of Interest and Fees.
(a)All computations of interest for Base Rate Loans when the Base Rate is
determined by the Senior Facility Agent’s “prime rate” shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All computations of interest for LIBO Loans, and for Base Rate Loans when the
Base Rate is determined by the Federal Funds Effective Rate, shall be made on
the basis of a 360-day year and actual days elapsed.
(b)Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that, any Loan that is repaid on the same
day on which it is made shall bear interest for one (1) day.
(c)Each determination by the Senior Facility Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
SECTION 4.11.    Time and Place of Payments.
(a)Except as otherwise provided in Section 3.03(b) (Reimbursement to Senior
Issuing Banks), the Borrower shall make each payment (including any payment of
principal of or interest on any Loan or any Fees or other Obligations) hereunder
without setoff, deduction or counterclaim not later than 5:00 p.m., New York
City time, on the date when due in Dollars and, in immediately available funds,
to the Senior Facility Agent at the following account: The Bank of Nova Scotia,
New York Agency, ABA No. 026 002 532, Account No. 0617431, Attn: GWS Loan
Operations, Rachelle Duncan, Ref: Sabine Pass Liquefaction, or at such other
office or account as may from time to time be specified by the Senior Facility
Agent to the Borrower, except payments to be made directly to a Senior Issuing
Bank or the Swing Line Lender as expressly provided herein. Funds


42

--------------------------------------------------------------------------------





received after 5:00 p.m., New York City time, shall be deemed to have been
received by the Senior Facility Agent on the next succeeding Business Day.
(b)The Senior Facility Agent shall promptly remit in immediately available funds
to each Senior Secured Party its share, if any, of any payments received by the
Senior Facility Agent for the account of such Senior Secured Party.
(c)Whenever any payment (including any payment of principal of or interest on
any Loan or any Fees or other Obligations) hereunder shall become due, or
otherwise would occur on a day that is not a Business Day, such payment shall
(except as otherwise required by the proviso to the definition of “Interest
Period” with respect to LIBO Loans) be made on the immediately succeeding
Business Day, and such increase of time shall in such case be included in the
computation of interest or Fees, if applicable.
SECTION 4.12.    Borrowings and Payments Generally.
(a)Unless the Senior Facility Agent has received notice from the Borrower prior
to the date on which any payment is due to the Senior Facility Agent for the
account of the Senior Lenders hereunder that the Borrower will not make such
payment, the Senior Facility Agent may assume that the Borrower has made such
payment on such date in accordance with this Agreement and may, in reliance upon
such assumption, distribute to the Senior Lenders the amount due. If the
Borrower has not in fact made such payment, then each of the Senior Lenders
severally agrees to repay to the Senior Facility Agent forthwith on demand the
amount so distributed to such Senior Lender in immediately available funds with
interest thereon, for each day from (and including) the date such amount is
distributed to it to (but excluding) the date of payment to the Senior Facility
Agent, at the Federal Funds Effective Rate. A notice of the Senior Facility
Agent to any Senior Lender with respect to any amount owing under this
Section 4.12 shall be conclusive, absent manifest error.
(b)Nothing herein shall be deemed to obligate any Senior Lender to obtain funds
for any Loan in any particular place or manner or to constitute a representation
by any Senior Lender that it has obtained or will obtain funds for any Loan in
any particular place or manner.
(c)The Borrower hereby authorizes each Senior Lender, the Swing Line Lender and
each Senior Issuing Bank, if and to the extent payment owed to such Senior
Lender, Swing Line Lender or Senior Issuing Bank is not made when due under this
Agreement, to charge from time to time against any or all of the Borrower’s
accounts with such Senior Lender, Swing Line Lender or Senior Issuing Bank any
amount so due.
SECTION 4.13.    Fees.
(a)From and including the date hereof until the Termination Date, the Borrower
agrees to pay to the Senior Facility Agent for the account of each Senior Lender
a commitment fee (the “Commitment Fee”) on the average daily amount of such
Senior Lender’s Commitment (calculated as its Proportionate Share of the excess
of the Total Commitment over the Principal Amount Outstanding without giving
effect to any outstanding Swing Line Loans as of the applicable date of
determination), at a rate per annum equal to 40% of the Applicable Margin for
LIBO Loans, from the date hereof until the Termination Date, payable quarterly
in arrears on the last Business


43

--------------------------------------------------------------------------------





Day of each Fiscal Quarter, commencing on the first such date to occur following
the date hereof, and on the Termination Date.
(b)The Borrower agrees to pay to the Senior Facility Agent for the account of
each Senior Lender a letter of credit fee (the “LC Fee”) on the average daily
aggregate amount of such Senior Lender’s Proportionate Share of the LC Available
Amount, if any, at a rate per annum equal to the Applicable Margin for LIBO
Loans, payable quarterly in arrears on the last Business Day of each Fiscal
Quarter, commencing on the first such date to occur following the date of
issuance of any Letter of Credit hereunder, and on the Maturity Date; provided,
however, that upon the occurrence and during the continuance of an Event of
Default, with respect to any outstanding Letters of Credit which are not cash
collateralized pursuant to Section 9.06(d) (Application of Proceeds), such LC
Fee shall be increased by 2.0% per annum.
(c)The Borrower agrees to pay to the Senior Facility Agent, for its own account,
and to each Senior Lender the fees payable in the amounts and at the times
separately agreed upon in the Fee Letters.
(d)The Borrower shall not be liable to pay any Senior Issuing Bank any fronting
fees, nor shall it be liable to pay any other fees, costs, expenses, or charges
with respect to opening, drawings under, renewals of, amendments to, transfers
of or otherwise with respect to any Letter


44

--------------------------------------------------------------------------------





of Credit issued by such Senior Issuing Bank, other than as may be specifically
stated in the Fee Letter to which such Senior Issuing Bank is a party.
(e)Fees paid shall not be refundable under any circumstances.
(f)All Commitment Fees and LC Fees shall be computed on the basis of the actual
number of days elapsed in a year of 365 days, as prorated for any partial
quarter, as applicable.
SECTION 4.14.    Pro Rata Treatment.
(a)Each Loan and each reduction of commitments pursuant to Section 2.06
(Termination or Reduction of Commitments) or otherwise, shall be allocated by
the Senior Facility Agent pro rata among the Senior Lenders in accordance with
their respective Proportionate Shares.
(b)Except as otherwise required under Article V (LIBOR and Tax Provisions), each
payment or prepayment of principal of the Loans shall be allocated by the Senior
Facility Agent pro rata among the Senior Lenders in accordance with the
respective principal amounts of their outstanding Loans, and each payment of
interest on the Loans shall be allocated by the Senior Facility Agent pro rata
among the Senior Lenders in accordance with the respective interest amounts
outstanding on their Loans. Each payment of the Commitment Fee shall be
allocated by the Senior Facility Agent pro rata among the Senior Lenders in
accordance with their respective Commitment.
SECTION 4.15.    Sharing of Payments.
(a)If any Senior Lender obtains any payment or other recovery (whether
voluntary, involuntary, by application of setoff or otherwise) on account of any
Loan (other than pursuant to the terms of Article V (LIBOR and Tax Provisions))
in excess of its pro rata share of payments then or therewith obtained by all
the Senior Lenders holding such Loans, such Senior Lender shall purchase from
the other Senior Lenders (for cash at face value) such participations in Loans
made by them as shall be necessary to cause such purchasing Senior Lender to
share the excess payment or other recovery ratably with each of them; provided,
however, that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing Senior Lender, the purchase shall be
rescinded and each Senior Lender that has sold a participation to the purchasing
Senior Lender shall repay to the purchasing Senior Lender the purchase price to
the ratable extent of such recovery together with an amount equal to such
selling Senior Lender’s ratable share (according to the proportion of (x) the
amount of such selling Senior Lender’s required repayment to the purchasing
Senior Lender to (y) the total amount so recovered from the purchasing Senior
Lender) of any interest or other amount paid or payable by the purchasing Senior
Lender in respect of the total amount so recovered. The Borrower agrees that any
Senior Lender so purchasing a participation from another Senior Lender pursuant
to this Section 4.15(a) may, to the fullest extent permitted by law, exercise
all its rights of payment (including pursuant to Section 11.14 (Right of
Setoff)) with respect to such participation as fully as if such Senior Lender
were the direct creditor of the Borrower in the amount of such participation.
The provisions of this Section 4.14 shall not be construed to apply to any
payment by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by any Senior Lender as consideration for
the assignment or sale of a participation in any of its Loans.


45

--------------------------------------------------------------------------------





(b)If under any applicable bankruptcy, insolvency or other similar law, any
Senior Lender receives a secured claim in lieu of a setoff to which this Section
4.15 applies, such Senior Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Senior Lenders entitled under this Section 4.15 to share in the benefits
of any recovery on such secured claim.
ARTICLE V
LIBOR AND TAX PROVISIONS
SECTION 5.01.    LIBOR Lending Unlawful. In the event that it becomes unlawful
or, by reason of a Change in Law, any Senior Lender is unable to honor its
obligation to make or maintain LIBO Loans, then such Senior Lender will promptly
notify the Borrower of such event (with a copy to the Senior Facility Agent) and
such Senior Lender’s obligation to make or to continue LIBO Loans, or to convert
Base Rate Loans into LIBO Loans, as the case may be, shall be suspended until
such time as such Senior Lender may again make and maintain LIBO Loans. During
such period of suspension, the Loans that would otherwise be made by such Senior
Lender as LIBO Loans shall be made instead by such Senior Lender as Base Rate
Loans and each LIBO Loan made by such Senior Lender and outstanding will
automatically, on the last day of the then existing Interest Period therefor if
such Loan may lawfully remain outstanding until the end of such Interest Period,
and otherwise immediately, convert into a Base Rate Loan. At the Borrower’s
request, each Senior Lender shall use reasonable efforts, including using
reasonable efforts to designate a different lending office for funding or
booking its Loans or to assign its rights and obligations under the Financing
Documents to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Senior Lender, such designation or assignment (a)
would eliminate or avoid such illegality and (b) would not subject such Senior
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Senior Lender. The Borrower shall pay all reasonable
costs and expenses incurred by any Senior Lender in connection with any such
designation or assignment.
SECTION 5.02.    Inability to Determine LIBOR. If prior to the commencement of
any Interest Period for a LIBO Loan:
(a)the Senior Facility Agent reasonably determines that adequate and reasonable
means do not exist for ascertaining LIBOR for such Interest Period; or
(b)the Senior Facility Agent is advised by the Required Senior Lenders that such
Required Senior Lenders have reasonably determined that LIBOR for such Interest
Period will not adequately and fairly reflect the cost to such Senior Lenders of
making or maintaining their LIBO Loans for such Interest Period; then the Senior
Facility Agent shall give notice thereof to the Borrower and the Senior Lenders
by telephone or telecopy as promptly as practicable thereafter and, until the
Senior Facility Agent notifies the Borrower and the Senior Lenders that the
circumstances giving rise to such notice no longer exist (which notice of
subsequent change in circumstances shall be given as promptly as practical), (i)
any Interest Period Notice that requests the conversion of any Loan to, or
continuation of any Loan as, a LIBO Loan shall be ineffective and such Loan
shall be converted to a Base Rate Loan on the last day of the Interest Period
applicable thereto, and (ii) if any Borrowing Notice requests a LIBO Loan, such
Loan shall be made as a Base


46

--------------------------------------------------------------------------------





Rate Loan, or, at the election of the Borrower (upon receipt of the
determination to be made by the Required Senior Lenders and only if they are
able to agree on such a determination), made as a Loan bearing interest at such
rate as the Required Senior Lenders shall determine adequately reflects the
costs to the Senior Lenders of making such Loans.
SECTION 5.03.    Increased Costs.
(a)If (1) any Change in Law shall (A) impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Senior Lender, the Swing Line
Lender or any Senior Issuing Bank; (B) subject the Senior Facility Agent, the
Swing Line Lender, any Senior Issuing Bank or any Senior Lender, or its group,
to any Taxes (other than (i) Indemnified Taxes, and (ii) Taxes described in
clauses (a) through (d) of the definition of Excluded Taxes) on its loans, loan
principal, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or (C) impose on any Senior Lender
any other condition, cost or expense affecting this Agreement or Loans made by
such Senior Lender; and (2) the result of any of the foregoing shall be to
increase the cost to such Person of making or maintaining any Loan to the
Borrower or participating in the issuance, maintenance or funding of any Letter
of Credit (or of maintaining its obligation to make any such Loan or participate
in the issuance, maintenance or funding of any such Letter of Credit) or to
reduce the amount of any sum received or receivable by such Person hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Person such additional amount or amounts as will compensate such Person for
such additional costs incurred or reduction suffered (except to the extent the
Borrower is excused from payment pursuant to Section 5.04 (Obligation to
Mitigate)).
(b)If any Senior Lender, the Swing Line Lender or any Senior Issuing Bank
reasonably determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Senior Lender’s, Swing Line Lender’s or the Senior Issuing Bank’s capital or
(without duplication) on the capital of such Senior Lender’s, Swing Line
Lender’s or Senior Issuing Bank’s holding company, if any, as a consequence of
this Agreement or any of the Loans made by such Senior Lender, Swing Line Lender
or Senior Issuing Bank, to a level below that which such Senior Lender, Swing
Line Lender or Senior Issuing Bank, or such Senior Lender’s, Swing Line Lender’s
or Senior Issuing Bank’s holding company, could have achieved but for such
Change in Law (taking into consideration such Senior Lender’s, Swing Line
Lender’s or Senior Issuing Bank’s policies and the policies of such Senior
Lender’s, Swing Line Lender’s or Senior Issuing Bank’s holding company with
respect to capital adequacy and liquidity), then from time to time upon notice
by such Senior Lender, Swing Line Lender or Senior Issuing Bank, the Borrower
shall pay within thirty (30) days following the receipt of such notice to such
Senior Lender, Swing Line Lender or the Senior Issuing Bank such additional
amount or amounts as will compensate such Senior Lender, Swing Line Lender or
Senior Issuing Bank or (without duplication) such Senior Lender’s, Swing Line
Lender’s or Senior Issuing Bank’s holding company in full for any such reduction
suffered (except to the extent the Borrower is excused from payment pursuant to
Section 5.04 (Obligation to Mitigate)). In determining such amount, such Senior
Lender, Swing Line Lender or such Senior Issuing Bank may use any method of
averaging and attribution that it (in its sole and absolute discretion) shall
deem appropriate.


47

--------------------------------------------------------------------------------





(c)To claim any amount under this Section 5.03, the Senior Facility Agent, the
Swing Line Lender, a Senior Issuing Bank or a Senior Lender, as applicable,
shall promptly deliver to the Borrower (with a copy to the Senior Facility
Agent) a certificate setting forth in reasonable detail the amount or amounts
necessary to compensate the Senior Facility Agent, Swing Line Lender, Senior
Issuing Bank or Senior Lender or its holding company, as the case may be, under
Section 5.03(a) or (b), which certification will be conclusive absent manifest
error. The Borrower shall pay the Senior Facility Agent, Swing Line Lender,
Senior Issuing Bank or Senior Lender, as applicable, the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.
(d)Promptly after the Senior Facility Agent, the Swing Line Lender, a Senior
Issuing Bank or a Senior Lender, as applicable, has determined that it will make
a request for increased compensation pursuant to this Section 5.03, such Person
shall notify the Borrower thereof (with a copy to the Senior Facility Agent).
Failure or delay on the part of the Senior Facility Agent, Swing Line Lender,
Senior Issuing Bank or Senior Lender to demand compensation pursuant to this
Section 5.03 shall not constitute a waiver of such Person’s right to demand such
compensation; provided that, the Borrower shall not be required to compensate a
Person pursuant to this Section 5.03 for any increased costs or reductions
attributable to the failure of such Person to notify Borrower within two hundred
twenty-five (225) days after the Change in Law giving rise to those increased
costs or reductions of such Person’s intention to claim compensation for those
circumstances; provided, further, that if the Change in Law giving rise to those
increased costs or reductions is retroactive, then the two hundred twenty-five
(225) day-period referred to above shall be extended to include that period of
retroactive effect.
    


48

--------------------------------------------------------------------------------





SECTION 5.04.    Obligation to Mitigate.
(a)If any Senior Issuing Bank, the Swing Line Lender or any Senior Lender
requests compensation under Section 5.03 (Increased Costs), or if the Borrower
is required to pay any additional amount to any Senior Lender, any Senior
Issuing Bank, the Swing Line Lender or any Government Authority for the account
of any Senior Lender, the Swing Line Lender or any Senior Issuing Bank pursuant
to Section 5.06 (Taxes), then such Senior Lender, Swing Line Lender or Senior
Issuing Bank, as the case may be, if requested by the Borrower in writing, shall
use commercially reasonable efforts to designate a different lending office for
funding or booking its Loans or issuing or maintaining its Letters of Credit
hereunder or to assign its rights and obligations under the Financing Documents
to another of its offices, branches or Affiliates, if, in the reasonable
judgment of such Senior Lender, the Swing Line Lender or such Senior Issuing
Bank, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 5.03 (Increased Costs) or Section 5.06 (Taxes), as
applicable, in the future and (ii) would not subject such Senior Lender, Swing
Line Lender or such Senior Issuing Bank, as the case may be, to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Senior Lender, Swing Line Lender or the Senior Issuing Bank in any material
respect, contrary to such Senior Lender’s, Swing Line Lender’s or such Senior
Issuing Bank’s normal banking practices or violate any applicable Government
Rule. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Senior Lender, the Swing Line Lender or such Senior Issuing
Bank, as the case may be, in connection with any such designation or assignment.
(b)If any Senior Lender requests compensation under Section 5.03 (Increased
Costs), or if the Borrower is required to pay any additional amount to any
Senior Lender or any Government Authority for the account of any Senior Lender
pursuant to Section 5.06 (Taxes) and, in each case, such Senior Lender has
declined or is unable to designate a different lending office or to make an
assignment in accordance with Section 5.04(a), or if any Senior Lender is a
Defaulting Lender, then, so long as no Default or Event of Default has occurred
and is continuing, the Borrower may, at its sole expense and effort, upon notice
in writing to such Senior Lender and the Senior Facility Agent, request such
Senior Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 11.04 (Assignments)), all (but
not less than all) its interests, rights and obligations under this Agreement
(including all of its Commitment, if any, its participations in Letters or
Credit and the Loans at the time owing to it) to an Eligible Assignee that shall
assume such obligations (which assignee may be a Senior Lender, if such Senior
Lender accepts such assignment); provided that, (i) the Borrower shall have
received the prior written consent of the Senior Facility Agent, (ii) such
Senior Lender shall have received payment of an amount equal to all Obligations
of the Borrower owing to such Senior Lender from such assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other Obligations) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 5.03 (Increased Costs), or
payments required to be made pursuant to Section 5.06 (Taxes), such assignment
will result in the elimination or reduction of such compensation or payments. A
Senior Lender shall not be required to make any such assignment and delegation
if, as a result of a waiver by such Senior Lender of its rights under Section
5.03 (Increased Costs) or Section 5.06 (Taxes), as applicable, the circumstances
entitling the Borrower to require such assignment and delegation have ceased to
apply. If, notwithstanding the satisfaction of each of the conditions set forth
in Section 5.03 (Increased Costs) or Section 5.06 (Taxes), a Senior Lender


49

--------------------------------------------------------------------------------





refuses to be replaced pursuant to this Section 5.04, the Borrower shall not be
obligated to pay such Senior Lender any of the compensation referred to in this
Section 5.04 or any additional amounts incurred or accrued under Section 5.03
(Increased Costs) or Section 5.06 (Taxes) from and after the date that such
replacement would have occurred but for such Senior Lender’s refusal. Nothing in
this Section shall be deemed to prejudice any rights that the Borrower, the
Senior Facility Agent, the Swing Line Lender, any Senior Issuing Bank or any
Senior Lender may have against any Senior Lender that is a Defaulting Lender.
(c)If (i) any Senior Lender (such Senior Lender, a “Non-Consenting Lender”) has
failed to consent to a proposed amendment, waiver, consent or termination which
pursuant to the terms of Section 11.01 (Amendments, Etc.) requires the consent
of all of the Senior Lenders and with respect to which the Supermajority Senior
Lenders shall have granted their consent and (ii) no Event of Default then
exists, then the Borrower shall have the right (unless such Non‑Consenting
Lender grants such consent) to replace all such Non-Consenting Lenders by
requiring such Non-Consenting Lenders to assign all their Loans, participations
in Letters of Credit and Commitments to one or more Eligible Assignees that are
Eligible Transferees; provided that, (A) all Non-Consenting Lenders must be
replaced with one or more Senior Lenders that grant the applicable consent, (B)
all Obligations of the Borrower owing to such Non-Consenting Lenders being
replaced shall be paid in full to such Non-Consenting Lenders concurrently with
such assignment and (C) the replacement Senior Lenders shall purchase the
foregoing by paying to such Non-Consenting Lenders a price equal to the amount
of such Obligations. In connection with any such assignment, the Borrower, the
Senior Facility Agent, such Non-Consenting Lenders and the replacement Senior
Lenders shall otherwise comply with Section 11.04 (Assignments). With the
consent of the Required Senior Lenders, the Borrower shall have the right to use
new shareholder funding or amounts on deposit in the Distribution Account that
are permitted to be distributed pursuant to Section 5.10(d) (Distribution
Account) of the Accounts Agreement and in the Equity Proceeds Account that are
permitted to be distributed pursuant to Section 5.01(c) (Equity Proceeds
Account) to prepay all (and not part of) the Non-Consenting Lenders’ Loans and
terminate all the Non-Consenting Lenders’ Commitments subject, in each case, to
payment of all accrued interest, fees, costs or expenses due under the Financing
Documents to the relevant Senior Lender.
SECTION 5.05.    Funding Losses. In the event of (a) the payment of any
principal of any LIBO Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBO Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBO Loan on the date specified in any notice delivered pursuant hereto or (d)
the assignment of any LIBO Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 5.04 (Obligation to Mitigate), then, in any such event, the Borrower
shall compensate each Senior Lender for the loss, cost and expense attributable
to such event. Such loss, cost or expense to any Senior Lender shall be deemed
to be the amount determined by the Senior Facility Agent (based upon the
information delivered to it by such Senior Lender) to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at LIBOR that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue a LIBO Loan, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest


50

--------------------------------------------------------------------------------





which would accrue on such principal amount for such period at the interest rate
which such Senior Lender would bid were it to bid, at the commencement of such
period, for deposits in Dollars of a comparable amount and period from other
banks in the LIBOR market. To claim any amount under this Section 5.05, the
Senior Facility Agent shall promptly deliver to the Borrower a certificate
setting forth in reasonable detail any amount or amounts that the applicable
Senior Lender is entitled to receive pursuant to this Section 5.05 (including
calculations, in reasonable detail, showing how the Senior Facility Agent
computed such amount or amounts), which certificate shall be based upon the
information delivered to the Senior Facility Agent by such Senior Lender. The
Borrower shall pay to the Senior Facility Agent for the benefit of the
applicable Senior Lender the amount due and payable and set forth on any such
certificate within thirty (30) days after receipt thereof.
SECTION 5.06.    Taxes. For purposes of this Section 5.06, the term “applicable
Governmental Rule” includes FATCA.
(a)Payments Free of Taxes. Any and all payments on account of any Obligations
shall be made free and clear of, and without deduction or withholding for, any
Taxes, except as required by applicable Government Rule; provided that, if the
Withholding Agent is required to deduct or withhold any Taxes from those
payments, then (i) the applicable Withholding Agent shall make such deductions
or withholdings, (ii) the applicable Withholding Agent shall pay the full amount
deducted or withheld to the relevant Government Authority in accordance with
applicable Government Rule and (iii) if such Tax is an Indemnified Tax, the sum
payable shall be increased as necessary so that after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional sums payable under this Section 5.06) each Person entitled thereto
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.
(b)Payment of Other Taxes by the Borrower. In addition, but without duplication
of the provisions of Section 5.06(a), the Borrower shall pay any Other Taxes to
the relevant Government Authority in accordance with any applicable Government
Rule.
(c)Indemnification by the Borrower. The Borrower shall indemnify each Senior
Lender, each Senior Issuing Bank, the Swing Line Lender and the Senior Facility
Agent, within thirty (30) days after written demand therefor, for the full
amount of any Indemnified Taxes payable or paid by such Person on or with
respect to any payment on account of any Obligation or required to be deducted
or withheld from such payment and any Other Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.06), and any penalties, interest and reasonable expenses arising from,
or with respect to, those Indemnified Taxes or Other Taxes, whether or not those
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Government Authority. To claim any amount under this Section
5.06(c), the Senior Facility Agent, Swing Line Lender, Senior Issuing Bank or
Senior Lenders (as applicable) must deliver to the Borrower (with a copy to the
Senior Facility Agent) a certificate in reasonable detail as to the amount of
such payment or liability, which certificate shall be conclusive absent manifest
error.
(d)Evidence of Payments. As soon as practicable but in no event later than
thirty (30) days after any payment of Taxes by the Borrower to a Government
Authority pursuant to this Section


51

--------------------------------------------------------------------------------





5.06, the Borrower shall deliver to the Senior Facility Agent the original or a
certified copy of a receipt issued by such Government Authority evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Senior Facility Agent.
(e)Status of Senior Lenders.
(i)Each Senior Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made hereunder shall deliver to the
Borrower and the Senior Facility Agent, at the time or times reasonably
requested by the Borrower or the Senior Facility Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the Senior
Facility Agent as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Senior Lender, if reasonably
requested by the Borrower or the Senior Facility Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Senior Facility Agent as will enable the Borrower or the Senior
Facility Agent to determine whether or not such Senior Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.06(e)(ii)(A), (ii)(B) and (ii)(C) and Section 5.06(f)
below) shall not be required if in the Senior Lender’s reasonable judgment such
completion, execution or submission would subject such Senior Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Senior Lender.
(ii)Without limiting the generality of the foregoing:
(A)
each Senior Lender that is a United States Person shall deliver to the Senior
Facility Agent for transmission to the Borrower, on or prior to the date on
which such Senior Lender becomes a Senior Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Senior Facility Agent), executed copies of IRS Form W-9 certifying that such
Senior Lender is exempt from U.S. federal backup withholding tax;

(B)
each Senior Lender that is not a United States Person (a “Non‑U.S. Lender”)
shall, to the extent it is legally entitled to do so, deliver to the Senior
Facility Agent for transmission to the Borrower (but in the case of a
Participant, only to the extent transmission to the Borrower is required under
Section 11.04(d) (Assignments)), on or prior to the Closing Date (in the case of
each Senior Lender listed on the signature pages hereof on the Closing Date) or
on or prior to the date of the assignment and acceptance pursuant to which it
becomes a Senior Lender (in the case of each other Senior Lender) and from time
to time thereafter upon the reasonable request of the Borrower or the Senior
Facility Agent, whichever of the following is applicable: (i)



52

--------------------------------------------------------------------------------





in the case of a Non-U.S. Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Financing Document, executed copies of IRS Form W-8BEN-E establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Financing Document, IRS Form W-8BEN-E establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty; (ii) executed
copies of IRS Form W-8ECI; (iii) in the case of a Non‑U.S. Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Non‑U.S. Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E; or (iv)
to the extent a Non-U.S. Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit F-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable, provided that, if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner;
(C)
Each Senior Lender required to deliver any forms, certificates or other evidence
with respect to United States federal income tax withholding matters pursuant to
this Section 5.06(e) hereby agrees, from time to time after the initial delivery
by such Senior Lender of such forms, certificates or other evidence, whenever a
lapse in time or change in circumstances renders such forms, certificates or
other evidence obsolete or inaccurate in any material respect, that such Senior
Lender shall, upon reasonable request by the Borrower or the Senior Facility
Agent, (i) promptly deliver to the Senior Facility Agent for transmission to the
Borrower (but in the case of a Participant, only to the extent transmission to
the Borrower is required under Section 11.04(d) (Assignments)) new copies of the
applicable forms, certificates or other evidence, properly completed and duly
executed by such Senior Lender, and such other documentation required under the
Code and reasonably requested in writing by the Borrower or the Senior Facility
Agent to confirm or establish that such Senior Lender



53

--------------------------------------------------------------------------------





is not subject to (or is subject to reduced) deduction or withholding of United
States federal income tax with respect to payments to such Senior Lender under
this Agreement, or (ii) notify the Senior Facility Agent and the Borrower (but
in the case of a Participant, only to the extent direct communication with the
Borrower is required under Section 11.04(d) (Assignments)) of its inability to
deliver any such forms, certificates or other evidence. This Section 5.06(e)
applies without duplication of the provisions of Section 5.06(f).
(f)FATCA. If a payment made to a Senior Lender under any Financing Document
would be subject to U.S. federal withholding tax imposed by FATCA if such Senior
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Senior Lender shall deliver to the Senior Facility Agent at
the time or times prescribed by Government Rule and at such time or times
reasonably requested by the Borrower or the Senior Facility Agent such
documentation prescribed by applicable Government Rule (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Senior Facility Agent as may be
necessary for the Borrower and the Senior Facility Agent to comply with their
obligations under FATCA and to determine that such Senior Lender has complied
with such Senior Lender’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this Section
5.06(f), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(g)FATCA Treatment. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Closing Date, the Borrower and the Senior Facility
Agent shall treat (and the Senior Lenders hereby authorize the Senior Facility
Agent to treat) this Agreement and the Loans as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
(h)Refunds. If the Senior Facility Agent, Swing Line Lender, any Senior Issuing
Bank or any Senior Lender determines, in its sole and absolute discretion, that
it has received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 5.06, it shall pay to the Borrower an amount equal to
such refund, net of all out-of-pocket expenses (including Taxes) incurred by the
Senior Facility Agent, Swing Line Lender, such Senior Issuing Bank or such
Senior Lender, as the case may be, and without interest (other than interest
paid by the relevant Government Authority with respect to such refund), provided
that, (i) the Borrower, upon the request of the Senior Facility Agent, Swing
Line Lender, such Senior Issuing Bank or such Senior Lender (as the case may
be), shall repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Government Authority) to the
Senior Facility Agent, Swing Line Lender, such Senior Issuing Bank or such
Senior Lender in the event the Senior Facility Agent, the Swing Line Lender,
such Senior Issuing Bank or such Senior Lender is required to repay such refund
to such Government Authority, and (ii) in no event will such Senior Facility
Agent, Swing Line Lender, Senior Issuing Bank or Senior Lender be required to
pay any amount to the Borrower pursuant to this Section 5.06(h), the payment of
which would place such Senior Facility Agent, Swing Line Lender, Senior Issuing
Bank or Senior Lender in a less favorable net after-Tax position than such


54

--------------------------------------------------------------------------------





Senior Facility Agent, Swing Line Lender, Senior Issuing Bank or Senior Lender
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require the Senior
Facility Agent, Swing Line Lender, any Senior Issuing Bank or any Senior Lender
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to the Borrower or any other Person.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
SECTION 6.01.    Incorporation of Common Terms Agreement. The Borrower makes to
each of the Senior Facility Agent, the Senior Issuing Banks, the Swing Line
Lender, the Senior Lenders, and each other party hereto the representations and
warranties set forth in Section 4 (Representations and Warranties) of the Common
Terms Agreement on the dates set forth therein.
ARTICLE VII
CONDITIONS PRECEDENT
SECTION 7.01.    Conditions to Closing Date. The occurrence of the Closing Date
and the effectiveness of each Senior Lender’s Commitment are subject to the
satisfaction of each of the following conditions precedent, in each case to the
satisfaction of each of the Senior Issuing Banks, the Swing Line Lender and each
of the Senior Lenders, unless, in each case, waived by each of the Senior
Issuing Banks, the Swing Line Lender and each of the Senior Lenders:
(a)Delivery of Financing Documents. The Senior Facility Agent shall have
received true, correct and complete copies of the following documents, each of
which shall have been duly authorized, executed and delivered by the parties
thereto:
(i)this Agreement; and
(ii)the Fee Letters.
(b)Officer’s Certificates. The Senior Facility Agent shall have received a duly
executed certificate of an Authorized Officer of the Borrower, the Pledgor, the
Operator and the Manager certifying that all representations, warranties,
certifications, resolutions, conditions precedent, notifications, documents,
agreements, consents, financial statements, budgets, certificates and reports
delivered to the Facility Agents under the Financing Documents shall hereby also
be deemed to be made to Senior Facility Agent for the benefit of each of the
Senior Lenders, the Swing Line Lender and the Senior Issuing Banks.
(c)Representations and Warranties. Each of the representations and warranties of
the Borrower in the Common Terms Agreement and the other Financing Documents is
true and correct in all material respects, except for those representations and
warranties that are qualified by materiality, which shall be true and correct in
all respects, on and as of the Closing Date as if made on and as of the Closing
Date (or, if stated to have been made solely as of an earlier date, as of such


55

--------------------------------------------------------------------------------





earlier date) and (B) the representations and warranties that, pursuant to
Section 4.1(b) (General) of the Common Terms Agreement, are not deemed repeated.
(d)Absence of Default. No Default or Event of Default has occurred and is
continuing on such date or will result from the consummation of the transactions
contemplated by this Agreement or the other Transaction Documents.
(e)Collateral. The Collateral is subject to the perfected first priority Lien
(subject only to Permitted Liens) established pursuant to the Security
Documents.
(f)Opinions from Counsel. The Senior Facility Agent shall have received the
following legal opinions, each in form and substance reasonably satisfactory to
the Senior Facility Agent, each of the Senior Issuing Banks, the Swing Line
Lender and each of the Senior Lenders (with sufficient copies thereof for each
addressee):
(i)the opinion(s) of Andrews Kurth LLP, New York and Texas counsel and special
Delaware counsel to each of the Loan Parties, SPLNG and the Sponsor, including
an opinion with respect to federal permitting matters;
(ii)the opinion of Ottinger Hebert L.L.C., Louisiana counsel to the Borrower
(which may be in the form of a reliance letter with respect to the opinion
previously delivered pursuant to the Common Terms Agreement);
(iii)the substantive non-consolidation opinion of counsel to the Borrower with
respect to the bankruptcy-remote status of the Borrower;
(iv)the opinion of Kean Miller LLP with respect to state and local regulatory
and environmental matters (which may be in the form of a reliance letter with
respect to the opinion previously delivered pursuant to the Common Terms
Agreement);
(v)the opinion of Norton Rose Fulbright US LLP, special energy regulatory
counsel to the Borrower with respect to FERC and DOE/FE matters (which may be in
the form of a reliance letter with respect to the opinion previously delivered
pursuant to the Common Terms Agreement); and
(vi)opinions from the Material Project Parties that are parties to the Material
Project Documents described in clause (b) above (other than Natural Gas Pipeline
Company of America LLC) (provided that, with respect to any such opinions
previously delivered pursuant to the Common Terms Agreement, the Borrower shall
only be required to use reasonable efforts to obtain such opinions, which may be
in the form of reliance letters with respect to such prior opinions).
(g)Resolutions. The Senior Facility Agent shall have received a true, correct
and complete copy of resolutions, duly adopted by the Borrower authorizing the
execution, delivery and performance of this Agreement and a certification from
an Authorized Officer of the Borrower that such resolutions have not been
modified, rescinded or amended and are in full force and effect.


56

--------------------------------------------------------------------------------





(h)Lien Search. The Senior Facility Agent shall have received satisfactory
copies or evidence of completed requests for information or copies of the
Uniform Commercial Code search reports and tax lien, judgment and litigation
search reports, dated no more than fifteen (15) Business Days before the Closing
Date, for the States of Delaware, Louisiana, Texas and any other jurisdiction
reasonably requested by the Senior Facility Agent that name the Loan Parties as
debtors, together with copies of each UCC financing statement, fixture filing or
other filings listed therein, which shall evidence no Liens on the Collateral,
other than Permitted Liens.
(i)Fees; Expenses. The Senior Facility Agent shall have received for its own
account, or for the account of the relevant Senior Lender entitled thereto, the
Senior Issuing Banks and the Swing Line Lender, all fees due and payable
pursuant to Section 4.13 (Fees), and all costs and expenses (including costs,
fees and expenses of legal counsel and Consultants) payable thereunder for which
invoices have been presented.
(j)Authority to Conduct Business. The Senior Facility Agent shall have received
satisfactory evidence, including certificates of good standing, dated no more
than five (5) Business Days prior to the Closing Date, from the Secretaries of
State of each relevant jurisdiction, including Louisiana and Texas, that the
Borrower is duly authorized to carry on its business and is duly organized,
validly existing and in good standing in its jurisdiction of organization.
(k)Adequacy of Funds. The Senior Facility Agent shall have received evidence
that the Facility Commitments, the proceeds from the issuance of the Initial
Senior Bonds, and the revenues that qualify as “Funded Equity” under clause (c)
of such definition as contemplated by the Construction Budget and Construction
Schedule and any other funds reasonably expected to be available to the Borrower
on terms and conditions that are reasonably acceptable to the Common Security
Trustee, will be sufficient to achieve the Project Completion Date by the Date
Certain.
(l)Insurance. The Senior Facility Agent shall have received a certificate from
an Authorized Officer of the Borrower certifying that the insurance policies to
be provided in compliance with Section 6.6(a) (Insurance; Events of Loss) of the
Common Terms Agreement conform to the requirements specified in the Financing
Documents.
(m)No Material Adverse Effect. Since December 31, 2014, no developments or
events have occurred which, individually or in the aggregate, have resulted or
could reasonably be expected to result in a Material Adverse Effect.
(n)No Litigation. There is no action, suit, litigation, investigation or
proceeding of or before any arbitrator or Government Authority pending or
threatened (i) with respect to this Agreement or the transactions contemplated
hereunder or (ii) which would reasonably be expected to have a Material Adverse
Effect.
(o)Solvency Certificate. The Senior Facility Agent shall have received an
officer’s certificate prepared by the chief financial officer of the Borrower as
to the financial condition, solvency and related matters of the Borrower in
substantially the form of Exhibit G (the “Solvency Certificate”).


57

--------------------------------------------------------------------------------





(p)Financial Statements. The Senior Facility Agent and the Senior Lenders shall
have received certified copies of the most recent (i) quarterly and annual
financial statements of the Borrower, which financial statements need not be
audited, (ii) quarterly and annual financial statements of the Sponsor, which
annual financial statements shall be audited, and (iii) to the extent available
to the Borrower, quarterly and annual financial statements of the Material
Project Parties, which financial statements need not be audited or certified by
the Borrower.
(q)Gas Sourcing Plan. (i) The Gas Sourcing Plan has not been amended, and (ii)
all then relevant milestones described therein that were scheduled to be
achieved prior to the Closing Date have been achieved.
(r)Government Approvals. The Senior Facility Agent shall have received evidence
that all material Government Approvals for the Development set forth on Schedule
4.6(b) to the Common Terms Agreement, other than such Government Approvals for
which evidence has already been delivered to the Facility Agents pursuant to the
Common Terms Agreement, that are required as of the current stage of Development
have been duly obtained, were validly issued, are in full force and effect, and
are not the subject of any pending appeal to the issuing agency and all
applicable fixed time periods for appeal to the issuing agency have expired
(except as noted on Schedule 4.6(b) to the Common Terms Agreement or Government
Approvals which do not have limits on appeal periods under Government Rule), are
held in the name of the Borrower or such third party indicated on Schedule
4.6(b) to the Common Terms Agreement as allowed pursuant to Government Rule, and
are free from conditions or requirements (i) the compliance with which could
reasonably be expected to have a Material Adverse Effect or (ii) which the
Borrower does not expect to be able to satisfy on or prior to the commencement
of the relevant stage of Development except to the extent that a failure to so
satisfy such condition or requirement could not reasonably be expected to have a
Material Adverse Effect.
(s)Conditions Precedent under the Common Terms Agreement. The conditions in
Section 2.4 (Working Capital Debt) of the Common Terms Agreement shall have been
satisfied.
SECTION 7.02.    Conditions Precedent to Certain Extensions of Credit. The
obligation of (i) any Senior Issuing Bank to issue Letters of Credit (or extend
the maturity thereof (other than any automatic extension thereunder) or modify
or amend the terms thereof), (ii) the Senior Lenders to make available Working
Capital Loans, and (iii) the Swing Line Lender to make available Swing Line
Loans is subject to the satisfaction of each of the following conditions, in
each case to the satisfaction of the Required Senior Lenders and, in the case of
Letters of Credit and Swing Line Loans, the applicable Senior Issuing Bank and
the Swing Line Lender, respectively, unless, in each case, waived by the
Required Senior Lenders, the Swing Line Lender and the applicable Senior Issuing
Bank, as applicable:
(a)Request for Extension of Credit. The Senior Facility Agent, the Common
Security Trustee, in the case of Letters of Credit, the applicable Senior
Issuing Bank, and, in the case of Swing Line Loans, the Swing Line Lender, shall
have received:


58

--------------------------------------------------------------------------------





(i)in the case of Letters of Credit only, a duly executed Request for Issuance,
as required by and in accordance with, and meeting the requirements of, Section
3.02(a) (Letters of Credit);
(ii)in the case of Working Capital Loans only, a duly executed Borrowing Notice,
as required by and in accordance with, and meeting the requirements of,
Section 2.02(b) (Notice of Working Capital Loan Borrowings);
(iii)in the case of Swing Line Loans only, a duly executed Borrowing Notice, as
required by and in accordance with, and meeting the requirements of, Section
2.04 (Swing Line Loans); and
(iv)[Reserved].
(b)Independent Engineer Report. If the Project Completion Date has not occurred,
the Senior Facility Agent shall have received a certificate of the Independent
Engineer, dated no earlier than ninety (90) days prior to the date of such
Extension of Credit, certifying (i) that the construction of the Project is
proceeding substantially in accordance with the construction schedule set out in
the Construction Schedule or, if not so proceeding, any delays will not cause
(x) the Project to miss the Guaranteed Substantial Completion Dates for any
train of the Project, (y) the date specified for Ready for Start Up in
Attachment E to the applicable EPC Contract for any train of the Project to
occur less than four (4) months prior to the Guaranteed Substantial Completion
Date for such train or (z) the Project to otherwise fail to achieve (A) the
Train 1 DFCD under and as defined in the BG FOB Sale and Purchase Agreement on
or before the BG DFCD Deadline, (B) the Date of First Commercial Delivery under
and as defined in the GN FOB Sale and Purchase Agreement on or before the GN
DFCD Deadline, (C) the Date of First Commercial Delivery under and as defined in
the KoGas FOB Sale and Purchase Agreement on or before the KoGas DFCD Deadline,
(D) the Date of First Commercial Delivery under and as defined in the GAIL FOB
Sale and Purchase Agreement on or before the GAIL DFCD Deadline, (E) the Date of
First Commercial Delivery under and as defined in the Centrica FOB Sale and
Purchase Agreement on or before the Centrica DFCD Deadline or (F) the Date of
First Commercial Delivery under and as defined in the Total FOB Sale and
Purchase Agreement on or before the Total DFCD Deadline and (ii) as to the
existence of sufficient funds needed to achieve (x) Substantial Completion by
each of the applicable Guaranteed Substantial Completion Dates under the
applicable EPC Contract for each of the trains of the Project and (y) the
Specified Completion Conditions.
(c)Borrower Certificate. The Senior Facility Agent shall have received a duly
executed certificate of an Authorized Officer of the Borrower certifying that:
(i) each of the representations and warranties of the Borrower in Article VI is
true and correct in all material respects except for (A) those representations
and warranties that are qualified by materiality, which shall be true and
correct in all respects, on and as of the date of such Extension of Credit as if
made on and as of such date (or, if stated to have been made solely as of an
earlier date, as of such earlier date) and (B) the representations and
warranties that, pursuant to Section 4.1(b) (General) of the Common Terms
Agreement, are not deemed repeated; (ii) no Default or Event of Default has
occurred and is continuing on such date or will result from the consummation of
the transactions contemplated by the Transaction Documents; and (iii) the
Collateral is subject to the perfected first priority Lien


59

--------------------------------------------------------------------------------





(subject only to Permitted Liens) and security interest established pursuant to
the Security Documents.
(d)Representations and Warranties. Each of the representations and warranties of
the Borrower in the Common Terms Agreement and the other Financing Documents is
true and correct in all material respects, except for (A) those representations
and warranties that are qualified by materiality, which shall be true and
correct in all respects, on and as of the date of such Extension of Credit as if
made on and as of such date (or, if stated to have been made solely as of an
earlier date, as of such earlier date) and (B) the representations and
warranties that, pursuant to Section 4.1(b) (General) of the Common Terms
Agreement, are not deemed repeated.
(e)Absence of Default. No Default or Event of Default has occurred and is
continuing on such date.
(f)Collateral. The Collateral is subject to the perfected first priority Lien
(subject only to Permitted Liens) established pursuant to the Security
Documents.
(g)Gas Sourcing Plan. (i) The Gas Sourcing Plan has not been amended in any
material respect, and (ii) all then relevant milestones described therein that
were scheduled to be achieved prior to the date of such Extension of Credit have
been achieved.
(h)Fees; Expenses. The Senior Facility Agent shall have received for its own
account, or for the account of the relevant Senior Lender entitled thereto, the
Senior Issuing Banks, and the Swing Line Lender all Fees due and payable
pursuant to Section 4.13 (Fees) and all costs and expenses (including costs,
fees and expenses of legal counsel and Consultants) payable thereunder for which
invoices have been presented.
ARTICLE VIII
COVENANTS OF THE BORROWER
SECTION 8.01.    Covenants Applicable Prior to Other Obligations Discharge Date.
Prior to the Other Obligations Discharge Date, the Borrower shall perform or
observe (as applicable) the obligations set forth in Section 6 (Affirmative
Covenants) and Section 7 (Negative Covenants) (other than Section 7.7
(Restricted Payments)) in accordance with the terms thereof.
SECTION 8.02.    Covenants Applicable After the Other Obligations Discharge
Date. After the Other Obligations Discharge Date and until the Obligations have
been paid in full, the Commitments have expired or been terminated, and all
Letters of Credit have expired or been terminated (or arrangements with respect
to each outstanding Letter of Credit have been made that are satisfactory to the
Senior Issuing Bank that issued such Letter of Credit), the Borrower shall
perform or observe (as applicable) the obligations set forth in Schedule 8.01.
SECTION 8.03.    Restricted Payments.
(a)Prior to the Other Obligations Discharge Date, the Borrower shall not make or
agree to make, directly or indirectly, (a) any Restricted Payments (other than
any Sponsor Case Restricted Payments and Additional Equity Distributions) except
as permitted under Section 5.10 (Distribution


60

--------------------------------------------------------------------------------





Account) of the Accounts Agreement, the provisions of which shall be for the
benefit of the Senior Secured Parties, (b) any Sponsor Case Restricted Payments
except as permitted under Section 5.01(c)(iv) (Withdrawals from the Equity
Proceeds Account) of the Accounts Agreement, the provisions of which shall be
for the benefit of the Senior Secured Parties, or (c) any Additional Equity
Distributions except as permitted under Section 5.01(c)(v) (Withdrawals from the
Equity Proceeds Account) of the Accounts Agreement, the provisions of which
shall be for the benefit of the Senior Secured Parties.
(b)On and after the Other Obligations Discharge Date and until the Obligations
have been paid in full, the Commitments have expired or been terminated, and all
Letters of Credit have expired or been terminated (or arrangements with respect
to each outstanding Letter of Credit have been made that are satisfactory to the
Senior Issuing Bank that issued such Letter of Credit), the Borrower shall not
make or agree to make, directly or indirectly, any Restricted Payments except
for, not more frequently than once per month:
(i)Sponsor Case Restricted Payments if the following conditions have been
satisfied:
(A)
only with respect to making the first Sponsor Case Restricted Payment, the
conditions set forth in Schedule 5.01(c)(iv) to the Accounts Agreement have been
satisfied (except that if any condition to be satisfied after the Other
Obligations Discharge Date requires the delivery of a certificate or other
document to the Facility Agents, such condition will be deemed satisfied by the
delivery of such certificate or other document to the Senior Facility Agent);

(B)
No Default or Event of Default has occurred and is continuing or would occur as
a result of making such Sponsor Case Restricted Payment; and

(C)
the Senior Facility Agent has received a Sponsor Case Restricted Payment
Certificate, duly executed by an Authorized Signatory of the Borrower,
confirming that each of the conditions set forth in clauses (B) and (C) of this
Section 8.03(a) (Restricted Payments) have been satisfied;

(ii)Additional Equity Distributions if the following conditions have been
satisfied:
(A)
The conditions set forth in Section 5.01(c)(v)(A)-(C) and (E)-(H) of the
Accounts Agreement have been satisfied (except that if any condition to be
satisfied after the Other Obligations Discharge Date requires the delivery of a
certificate or other document to the Facility Agents, such condition will be
deemed satisfied by the delivery of such certificate or other document to the
Senior Facility Agent); and



61

--------------------------------------------------------------------------------





(B)
the Senior Facility Agent has received an Additional Equity Distribution
Certificate, duly executed by an Authorized Signatory of the Borrower,
confirming that each of the conditions set forth in clause (A) of this Section
8.03(b) (Restricted Payments) have been satisfied; and

(iii)Base Case Restricted Payments if the following conditions have been
satisfied:
(A)
Train 2 has achieved Substantial Completion (as defined in the Stage 1 EPC
Contract);

(B)
No Default or Event of Default has occurred and is continuing or would occur as
a result of making such Base Case Restricted Payment;

(C)
there shall be on deposit with the Accounts Bank the following amounts to be
held as cash reserves (distinct from any other reserve requirements under the
Accounts Agreement or any Senior Debt Instruments): (1) in respect of any Base
Case Restricted Payment made on or after Substantial Completion of Train 2 and
prior to the date that is three months thereafter, at least $50,000,000; (2) in
respect of any Base Case Restricted Payment made on or after the date that is
three months following Substantial Completion of Train 2 and prior to six months
following Substantial Completion of Train 3, at least $75,000,000; (3) in
respect of any Base Case Restricted Payment made on or after the date that is
six months following Substantial Completion of Train 3 and prior to Substantial
Completion of Train 4, at least $100,000,000; and (4) in respect of any Base
Case Restricted Payment made on or after Substantial Completion of Train 4, at
least $50,000,000;

(D)
(D)    the Borrower shall have (i) at least $200,000,000 of unrestricted cash
held in the Operating Account or at least $200,000,000 of unused Commitments
under this Agreement available to be borrowed and used for General Working
Capital Purposes or (ii) a combination of unrestricted cash and such unused
Commitments aggregating at least $200,000,000;

(E)
the Borrower’s Debt to Equity Ratio shall not exceed the ratio of 75:25 taking
into account the payment of such Restricted Payment) but without regard to any
outstanding Indebtedness comprising Working Capital Debt;

(F)
each Debt Service Reserve Account and Additional Debt Service Reserve Account is
funded to its then required funding level;



62

--------------------------------------------------------------------------------





(G)
the Borrower delivers to the Common Security Trustee and the Senior Facility
Agent a certificate (setting out its calculations therein) confirming that for
the twelve (12) month period commencing on the projected Initial Quarterly
Payment Date, the Projected Debt Service Coverage Ratio is at least 1.50x,
calculated with respect to all Cash Flows other than Cash Flows comprising the
pass-through component of the cost of purchase and transportation of natural gas
consumed for LNG production to the extent not already deduced as an operating
expense (as contemplated by the definition of Cash Flow Available for Debt
Services); provided that, for purposes of this clause (G), the Projected Debt
Service Coverage Ratio shall be determined by taking into account Cash Flows
which shall be based on FOB Sale and Purchase Agreements; provided further, that
such calculation shall be reasonable acceptable to the Common Security Trustee;
and

(H)
the Borrower delivers to the Common Security Trustee and the Senior Facility
Agent a certificate from an Authorized Signatory of the Borrower (with the
concurrence of the Independent Engineer, such concurrence not to be unreasonably
withheld, conditioned or delayed) certifying as to the existence of sufficient
funds necessary to cause (i) the Date of First Commercial Delivery under and as
defined in the KoGas FOB Sale and Purchase Agreement to occur on or before the
KoGas DFCD Deadline, (ii) the Date of First Commercial Delivery under and as
defined in the GAIL FOB Sale and Purchase Agreement to occur on or before the
GAIL DFCD Deadline, (iii) the Date of First Commercial Delivery under and as
defined in the Centrica FOB Sale and Purchase Agreement to occur on or before
the Centrica DFCD Deadline and (iv) the Date of First Commercial Delivery under
and as defined in the Total FOB Sale and Purchase Agreement to occur on or
before the Total DFCD Deadline; and

(iv)other Restricted Payments if the following conditions have been satisfied:
(A)
no Default or Event of Default has occurred and is continuing or would occur as
a result of such Restricted Payment;

(B)
the Borrower delivers to the Common Security Trustee and the Senior Facility
Agent a certificate (setting out its calculations therein) confirming (1) that
the Debt Service Coverage Ratio for the last measurement period is at least
1.25x and (2) the Projected Debt Service Coverage Ratio for the next twelve (12)
month‑period is at least 1.25x, calculated in the case of clause (2) with
respect to all Cash Flows other than Cash Flows comprising the pass-through
component of the cost of purchase and transportation of natural gas consumed for
LNG production to the extent not already deducted as an operating expense (as
contemplated by the definition of Cash Flow



63

--------------------------------------------------------------------------------





Available from Debt Service); provided, that, for purposes of this clause (B),
the Projected Debt Service Coverage Ratio shall be determined by taking into
account only Cash Flows which shall be based on FOB Sale and Purchase
Agreements; provided further, that such calculation shall be reasonably
acceptable to the Common Security Trustee;
(C)
the Debt Service Reserve Accounts, if any are then required, are funded (with
cash or letters of credit as set forth herein) in an amount equal to the
Required Debt Service Reserve Amount and the “debt service reserve requirements”
established pursuant to any Senior Debt Instrument governing Secured Replacement
Debt, as applicable;

(D)
the Project Completion Date has occurred;

(E)
the Restricted Payment is made on a date that is no later than twenty-five (25)
Business Days following the last day of the most recent Fiscal Quarter;

(F)
the first installment of the principal payments on the Facility Loans has been
made;

(G)
the date of withdrawal and transfer of the Restricted Payment is prior to the
last Quarterly Payment Date prior to the Maturity Date; and

(H)
the Common Security Trustee has received a Restricted Payment Certificate, duly
executed by an Authorized Signatory of the Borrower, confirming that each of the
conditions set forth in clauses (A) through (G) of this Section 8.03(b)(iv)
(Restricted Payments) has been satisfied.

SECTION 8.04.    Reporting Covenants. Until the Obligations have been paid in
full, the Commitments have expired or been terminated, and all Letters of Credit
have expired or been terminated (or arrangements with respect to each
outstanding Letter of Credit have been made that are satisfactory to the Senior
Issuing Bank that issued such Letter of Credit), the Borrower shall perform or
observe (as applicable) the obligations set forth in Section 8 (Reporting
Requirements) of the Common Terms Agreement in accordance with the terms
thereof.
ARTICLE IX
DEFAULTS
SECTION 9.01.    Events of Default.
(a)Prior to the Other Obligations Discharge Date, any of the following will be
an “Event of Default”:


64

--------------------------------------------------------------------------------





(i)    any Event of Default set forth in Section 9 (Events of Default for
Secured Debt) of the Common Terms Agreement, subject to all of the provisions of
such Section in the Common Terms Agreement; or
(ii)    the default by the Borrower in the payment when due of any amount
payable under the Fee Letters unless (x) such default is caused by an
administrative or technical error and (y) payment is made within three (3)
Business Days of its due date.
(b)On and after the Other Obligations Discharge Date, any of the following will
be an “Event of Default”:
(i)failure by the Borrower (i) to pay when due any principal of any Loans unless
(x) such default is caused by an administrative or technical error and (y)
payment is made within three (3) Business Days of its due date, or (ii) to pay
when due any interest on the Loans or any fee or any other amount payable by it
under this Agreement or any other Obligation and such default continues
unremedied for a period of three (3) Business Days after the occurrence of such
default;
(ii)the Borrower or any other Loan Party, as applicable, defaults in the due
performance and observance of any of its obligations under any of Section 1.3(a)
or (b) of Schedule 8.01 (Maintenance of Existence, Etc.), Section 1.5(b) or (e)
of Schedule 8.01 (Compliance with Government Rules, Etc.) (except to the extent
that any Default is caused by administrative or technical error), Section 1.9(a)
or (c) of Schedule 8.01 (Maintenance of Liens), Section 1.10 of Schedule 8.01
(Use of Proceeds), Section 1.15 of Schedule 8.01 (Debt Service Coverage Ratio),
Section 2.2(a) of Schedule 8.01 (Prohibition of Fundamental Changes), Section
2.3(a) or (c) of Schedule 8.01 (Nature of Business), Section 2.5 of Schedule
8.01 (Restrictions on Indebtedness), Section 8.03 (Restricted Payments), Section
2.8 of Schedule 8.01 (Limitation on Liens), Section 2.15 of Schedule 8.01 (Use
of Proceeds; Margin Regulations), Section 2.17 of Schedule 8.01 (Hedging
Arrangements), Section 2.19 of Schedule 8.01 (Guarantees), Section 2.21 of
Schedule 8.01 (Sale of Natural Gas in Interstate Commerce), or Section 8.2(a) or
(c) of the Common Terms Agreement (with respect to Environmental Claims) (Notice
of Default, Event of Default and Other Events);
(iii)the Borrower or any other Loan Party, as applicable, defaults in the due
performance and observance of any of its obligations under any of Section 1.5(a)
of Schedule 8.01 (Compliance with Government Rules, Etc.) (with respect to any
Environmental Laws), Section 1.5(b) or (e) of Schedule 8.01 (Compliance with
Government Rules, Etc.) (to the extent that any Default is caused by
administrative or technical error), Section 1.8 of Schedule 8.01 (Taxes),
Section 1.9(b) of Schedule 8.01 (Maintenance of Liens), Section 2.2(b) of
Schedule 8.01 (Prohibition of Fundamental Changes), Section 2.3(b) of Schedule
8.01 (Nature of Business), Section 2.9(b) of Schedule 8.01 (Project Documents,
Etc.), Section 2.11 of Schedule 8.01 (Transactions with Affiliates), Section
2.12 of Schedule 8.01 (Accounts), Section 2.13(a) of Schedule 8.01 (EPC and
Construction Contracts), Section 2.14 of Schedule 8.01 (GAAP), Section 2.16 of
Schedule 8.01 (Permitted Investments), or Section 8.2(h) (Notice of Default,
Events of Default and Other Events) or Section 8.3(a)(ii) (Other Notices) of the
Common Terms Agreement and such Default continues unremedied


65

--------------------------------------------------------------------------------





for a period of fifteen (15) days after the Borrower receives written notice of
such Default from the Common Security Trustee or the Senior Facility Agent or
fifteen (15) days (except, with respect to a Default under Section 1.5 (b) or
(e) of Schedule 8.01 (Compliance with Government Rules, Etc.) (to the extent
that any Default is caused by administrative or technical error) five (5) days)
after the Borrower obtains Knowledge of such Default, whichever is earlier;
(iv)except as otherwise addressed in this Section 9.01, the Borrower or any
other Loan Party, as applicable, defaults in the due performance and observance
of any of its obligations contained in any other covenant or agreement to be
performed or observed by it under the Financing Documents; provided, that if
such Default is capable of remedy, no Event of Default shall have occurred
pursuant to this clause (iv) if such Default has been remedied within thirty
(30) days after written notice of such Default is given by the Common Security
Trustee or the Senior Facility Agent to the Borrower, provided, that if such
failure is not capable of remedy within such 30-day period, such 30‑day period
shall be extended to a total period of ninety (90) days so long as (A) such
Default is subject to cure, (B) the Borrower or such Loan Party, as applicable,
is diligently pursuing a cure and (C) such additional cure period could not
reasonably be expected to result in a Material Adverse Effect or materially and
adversely affect the Borrower’s rights, duties, obligations or liabilities under
the FOB Sale and Purchase Agreements;
(v)any representation or warranty made or deemed made by the Borrower or any
other Loan Party in this Agreement, or any other Financing Document, as
applicable, or (b) any representation, warranty or statement in any certificate,
financial statement or other document furnished to the Common Security Trustee,
the Senior Facility Agent or any Senior Lender by or on behalf of the Borrower,
shall prove to have been false or misleading as of the time made or deemed made,
confirmed or furnished; provided, that such misrepresentation or such false
statement shall not constitute an Event of Default if the adverse effects of
such incorrect representation or warranty (i) would not reasonably be expected
to result in a Material Adverse Effect or (ii) are capable of being cured and
are cured within sixty (60) days after the earlier of (I) written notice of such
Default from the Common Security Trustee or the Senior Facility Agent or (II)
the Borrower’s Knowledge of such Default;
(vi)(a) failure by the Borrower or SPLNG to pay when due any Indebtedness of the
Borrower that is in excess of one hundred million Dollars ($100,000,000) in the
aggregate or (b) default with respect to any Indebtedness of the Borrower or
SPLNG that is in excess of one hundred million Dollars ($100,000,000) in the
aggregate and continued beyond any applicable grace period, the effect of which
has been to cause, or permit the holders thereof to cause, the entire amount of
such Indebtedness under this clause (vi) to become due (whether by acceleration,
redemption, purchase, offer to purchase or otherwise) prior to its stated
maturity;
(vii)(A) any Material Project Document shall at any time for any reason cease to
be valid and binding or in full force and effect or shall be materially Impaired
(in each case, except in connection with its expiration in accordance with its
terms in the ordinary course


66

--------------------------------------------------------------------------------





(and not related to any default or early termination right thereunder)) or the
enforceability thereof is contested or disaffirmed in writing by or on behalf of
any party thereto, (B) the Borrower or any Material Project Party shall be in
material breach or default, or a termination event shall occur, under the FOB
Sale and Purchase Agreements, the EPC Contracts or the Sabine Pass TUA, or (C)
the Borrower or any other Project Party shall be in breach or default, or a
termination event shall occur, under any other Project Document or the Consent
and any such event under this subclause (C) could reasonably be expected to
result in a Material Adverse Effect; provided, however, that no Event of Default
shall have occurred pursuant to this clause (vii) if (x) in the case of the
occurrence of an event under subclause (A), (B) or (C) above, such breach,
default, termination event, or other event is cured within the lesser of sixty
(60) days of such breach, default, termination event, or other event and the
cure period permitted under the applicable Project Document with respect to such
breach, default, termination event, or other event or (y) in the case of the
occurrence of any of the events set forth in subclause (A), (B) or (C) above
with respect to any Project Document, the Borrower notifies the Common Security
Trustee that it intends to replace such Project Document and diligently pursues
such replacement and the applicable Project Document is replaced within ninety
(90) days with a Project Document or Additional Material Project Document, as
applicable, that is on terms and conditions that are and with a Project Party
that is reasonably acceptable to the Required Secured Parties; provided,
further, that in the case of the replacement of an FOB Sale and Purchase
Agreement, the Borrower shall also have provided evidence to the Common Security
Trustee that any Export Authorization specifically referencing the replaced FOB
Sale and Purchase Agreement has been amended or replaced with an Export
Authorization on substantially the same terms as the original Export
Authorization and that enables the Borrower to comply with its obligations under
the new FOB Sale and Purchase Agreement;
(viii)A Bankruptcy shall occur with respect to (A) any Loan Party, (B) SPLNG, or
(C) prior to Final Completion, any EPC Contractor or Bechtel Global Energy,
Inc.;
(ix)a Bankruptcy shall occur with respect to any party to one or more Default
LNG Sale and Purchase Agreements (other than the Borrower) (and such party has
failed to meet its contractual obligations under the applicable FOB Sale and
Purchase Agreement for 180 consecutive days), unless:
(A)
the Borrower notifies the Senior Facility Agent that it intends to enter into a
replacement Material Project Document in lieu of the Material Project Document
to which any of the affected Persons is party,

(B)
the Borrower diligently pursues such replacement,

(C)
the applicable Material Project Document is replaced not later than 180 days
following the expiration of such 180 consecutive day period (except the EPC
Contracts shall be replaced within 360 days),

(D)
(I) in the case of any FOB Sale and Purchase Agreement, such replacement
Material Project Document is on terms and conditions,



67

--------------------------------------------------------------------------------





taken as a whole, not materially less favorable to the Borrower than the then
existing least favorable FOB Sale and Purchase Agreement, (II) in the case of
any EPC Contract, such replacement Material Project Document is on terms and
conditions, taken as a whole, not materially less favorable to the Borrower than
such EPC Contract being replaced, and (III) in the case of any EPC Contract
related to Train 1 and Train 2, Train 3 and Train 4, Train 5, or Train 6, the
counterparty to such replacement Material Project Document is an internationally
recognized contractor and the Borrower shall have delivered to the Senior
Facility Agent a certificate of the Independent Engineer, certifying that such
counterparty is capable of completing the applicable Project Phase, and
(E)
in the case of any FOB Sale and Purchase Agreement, the counterparty to any such
replacement Material Project Document (x) has an Investment Grade Rating from at
least two Acceptable Rating Agencies, or provides a guaranty from an Affiliate
that has at least two of such ratings or (y) has a direct or indirect parent
with an Investment Grade Rating from at least one Acceptable Rating Agency and
either the counterparty or an Affiliate of such counterparty who is providing a
guaranty has a tangible net worth in excess of fifteen billion Dollars
($15,000,000,000);

provided that, subclauses (D) and (E) shall not apply if such replacement
Material Project Document is reasonably acceptable to the Required Senior
Lenders;
(x)(A) Prior to the Project Completion Date, a judgment or order, or series of
judgments or orders, for the payment of money in excess of two hundred fifty
million Dollars ($250,000,000) in the aggregate or a final judgment or order, or
series of final judgments or orders, for the payment of money in excess of one
hundred fifty million Dollars ($150,000,000) in the aggregate, or (B) following
the Project Completion Date, a final judgment or order, or series of judgments
or orders, for the payment of money in excess of one hundred fifty million
Dollars ($150,000,000) in the aggregate (net of insurance proceeds which are
reasonably expected to be paid), in either case shall be rendered against any
Loan Party, in each case, by one or more Government Authorities, arbitral
tribunals or other bodies having jurisdiction over any such entity and the same
shall not be discharged (or provision shall not be made for such discharge),
dismissed or stayed, within ninety (90) days from the date of entry of such
judgment or order or judgments or orders;
(xi)this Agreement or any other Financing Document or any material provision of
any Financing Document, (A) is declared by a court of competent jurisdiction to
be illegal or unenforceable, (B) should otherwise cease to be valid and binding
or in full force and effect or shall be materially Impaired (in each case,
except in connection with its expiration in accordance with its terms in the
ordinary course (and not related to any default hereunder))


68

--------------------------------------------------------------------------------





or (C) is (including the enforceability thereof) expressly terminated, contested
or repudiated by any Loan Party or any Affiliate of any Loan Party;


69

--------------------------------------------------------------------------------





(xii)the Liens in favor of the Secured Parties under the Security Documents
shall at any time cease to constitute valid and perfected Liens granting a first
priority security interest in any material portion of the Collateral (subject to
Permitted Liens);
(xiii)an Event of Abandonment occurs or is deemed to have occurred;
(xiv)an Event of Loss occurs with respect to all or substantially all of the
Project or all or substantially all of the pipelines necessary to supply gas to
the Project (unless, in the case of an Event of Loss of such pipelines, such
Event of Loss constitutes Force Majeure);
(xv)the Sponsor fails to (A) hold directly or indirectly more than 50% of the
ownership interests in the Borrower or (B) control, directly or indirectly
(without granting to any other Person any negative controls over its right to
exercise such control), voting rights with more than 50% of the votes of all
classes in the Borrower;
(xvi)any Government Approval related to the Borrower or the Project shall be
Impaired and such Impairment could reasonably be expected to have a Material
Adverse Effect, unless (A) the Borrower provides to the Senior Facility Agent a
remediation plan (which sets forth the proposed steps to be taken to cure such
Impairment) no later than twenty (20) Business Days following the date that the
Borrower has knowledge of the occurrence of such Impairment, (B) the Borrower
pursues the implementation of such remediation plan, and (C) such Impairment is
cured no later than three hundred sixty (360) days following the occurrence
thereof; or
(xvii)except as may result from the exercise of remedies under the Transaction
Documents, any Secured Party, solely by virtue of (A) the ownership or the
operation of the Project, or (B) the execution, delivery or performance of the
Transaction Documents, shall become (1) subject to regulation as a “natural-gas
company,” as such term is defined in the NGA, (2) subject to regulation pursuant
to Section 3 of the NGA, (3) subject to regulation under PUHCA, (4) subject to
regulation under the laws of the State of Louisiana with respect to rates, or
subject to material financial and organizational regulation under such law or
(5) subject to regulation as a “public utility,” an “electric public utility,” a
“gas utility” or a “natural gas company” pursuant to Article 4, Section 21 of
the Louisiana Constitution, or Title 30 or Title 45 of the Louisiana Revised
Statutes, or the orders, rules and regulations promulgated thereunder.
SECTION 9.02.    Acceleration Upon Bankruptcy. If any Event of Default described
in Section 9.7 (Bankruptcy; Insolvency) of the Common Terms Agreement or Section
9.02(b)(viii), whichever is applicable at the time, occurs with respect to the
Borrower, the Senior Facility Agent shall, in each case without notice, demand
or further action, take the following actions:
(a)declare the outstanding principal amount of all Obligations that are not
already due and payable to be immediately due and payable; and
(b)terminate all outstanding Commitments.


70

--------------------------------------------------------------------------------





SECTION 9.03.    Acceleration Upon Other Event of Default. If any Event of
Default occurs for any reason (except the occurrence of any Event of Default
described in Section 9.7 (Bankruptcy; Insolvency) of the Common Terms Agreement
or Section 9.02(b)(viii) (whichever is applicable at the time) with respect to
the Borrower, for which provision is made in Section 9.02 (Acceleration Upon
Bankruptcy)), whether voluntary or involuntary, and is continuing (after giving
effect to any cure of the applicable Event of Default), the Senior Facility
Agent may, or upon the


71

--------------------------------------------------------------------------------





direction of the Required Senior Lenders shall, by written notice to the
Borrower take any or all of the following actions:
(a)declare all or any portion of the outstanding principal amount of the Loans
and all other Obligations to be immediately due and payable; and
(b)terminate all outstanding Commitments (if not theretofore terminated).
SECTION 9.04.    Action Upon Event of Default. Subject to the terms of the
Intercreditor Agreement, if any Event of Default occurs for any reason, whether
voluntary or involuntary, and is continuing (after giving effect to any cure of
the applicable Event of Default), the Senior Facility Agent may, or upon the
direction of the Required Senior Lenders shall, by written notice to the
Borrower of its intention to exercise any remedies hereunder, under the other
Financing Documents or at law or in equity, and without further notice of
default, presentment or demand for payment, protest or notice of non-payment or
dishonor, or other notices or demands of any kind, all such notices and demands
being waived by the Borrower, exercise any or all of the following rights and
remedies, in any combination or order that the Senior Facility Agent or the
Required Senior Lenders may elect, in addition to such other rights or remedies
as the Senior Facility Agent and the Senior Lenders may have hereunder, under
the other Financing Documents or at law or in equity:
(a)Without any obligation to do so, make Extensions of Credit to or on behalf of
the Borrower to cure any Event of Default hereunder and to cure any default and
render any performance under any Material Project Documents (or any other
contract to which the Borrower is a party) as the Required Senior Lenders in
their sole and absolute discretion may consider necessary or appropriate,
whether to preserve and protect the Collateral or the Senior Lenders’ interests
therein or for any other reason, and all sums so expended, together with
interest on such total amount at the Default Rate, shall be repaid by the
Borrower to the Senior Facility Agent on demand and shall be secured by the
Financing Documents, notwithstanding that such expenditures may, together with
amounts advanced under this Agreement, exceed the amount of the Total
Commitment;
(b)Apply or execute upon any amounts on deposit in any Account or any other
monies of the Borrower on deposit with the Senior Facility Agent, any Senior
Lender or the Accounts Bank in the manner provided in the UCC and other relevant
statutes and decisions and interpretations thereunder with respect to cash
collateral;
(c)Enter into possession of the Project and perform or cause to be performed any
and all work and labor necessary to complete construction of the Project
substantially according to the EPC Contracts or to operate and maintain the
Project, and all sums expended by the Senior Facility Agent in so doing,
together with interest on such total amount at the Default Rate, shall be repaid
by the Borrower to the Senior Facility Agent upon demand and shall be secured by
the Financing Documents, notwithstanding that such expenditures may, together
with amounts advanced under this Agreement, exceed the Total Commitment.


72

--------------------------------------------------------------------------------





SECTION 9.05.    Cash Collateralization of Letters of Credit.
(a)Amounts held in the LC Cash Collateral Account shall be the property of the
Senior Facility Agent for the benefit of the Senior Lenders and shall be applied
by the Senior Facility Agent to the payment of LC Loans deemed made under any
Letters of Credit.
(b)The balance, if any, in the LC Cash Collateral Account, after (x) all Letters
of Credit shall have expired or been fully drawn upon and (y) giving effect to
the payment of any LC Loans pursuant to Section 9.05(a), shall be applied to
repay the other Obligations according to Section 9.06(d) (Applications of
Proceeds).
SECTION 9.06.    Application of Proceeds. Subject to the terms of the
Intercreditor Agreement, any moneys received by the Senior Facility Agent from
the Common Security Trustee after the occurrence and during the continuance of
an Event of Default and the period during which remedies have been initiated
shall be applied in full or in part by the Senior Facility Agent against the
Obligations in the following order of priority (but without prejudice to the
right of the Senior Lenders, subject to the terms of the Intercreditor
Agreement, to recover any shortfall from the Borrower):
(a)first, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including fees, costs and expenses of counsel) payable to the Senior Issuing
Banks, the Swing Line Lender (excluding Commitment Fees covered by clause (b)
below), the Senior Facility Agent, the Common Security Trustee, the Accounts
Bank, or the Intercreditor Agent in their respective capacities as such;
(b)second, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including fees, costs and expenses of counsel and amounts payable under Article
V (LIBOR and Tax Provisions)) payable to the Senior Lenders, ratably in
proportion to the amounts described in this clause second payable to them, as
certified by the Senior Facility Agent;
(c)third, to payment of that portion of the Obligations constituting accrued and
unpaid interest (including default interest) with respect to the Loans payable
to the Senior Lenders, ratably in proportion to the respective amounts described
in this clause third payable to them, as certified by the Senior Facility Agent;
(d)fourth, to payment, on a pro rata basis, of (i) that principal amount of the
Loans payable to the Senior Lenders, ratably among the Senior Lenders in
proportion to the respective amounts described in this clause fourth held by
them, as certified by the Senior Facility Agent and (ii) the cash
collateralization of any outstanding Letters of Credit in an amount not to
exceed the aggregate LC Available Amounts of all Letters of Credit then
outstanding, payable to the LC Cash Collateral Account; and
(e)fifth, the balance, if any, after all of the Obligations have been paid in
full, to the Borrower or as otherwise required by applicable Government Rule.


73

--------------------------------------------------------------------------------





ARTICLE X
THE SENIOR FACILITY AGENT
SECTION 10.01.    Appointment and Authority.
(a)Each of the Senior Lenders, the Swing Line Lender and the Senior Issuing
Banks hereby appoints, designates and authorizes The Bank of Nova Scotia as its
Senior Facility Agent under and for purposes of each Financing Document to which
the Senior Facility Agent is a party, and in its capacity as the Senior Facility
Agent, to act on its behalf as Secured Debt Holder Group Representative and the
Designated Voting Party (as defined in the Intercreditor Agreement) for the
Senior Lenders, the Swing Line Lender and the Senior Issuing Banks. The Bank of
Nova Scotia hereby accepts this appointment and agrees to act as the Senior
Facility Agent for the Senior Lenders, the Swing Line Lender and the Senior
Issuing Banks in accordance with the terms of this Agreement. Each of the Senior
Lenders, the Swing Line Lender and the Senior Issuing Banks appoints and
authorizes the Senior Facility Agent to act on behalf of such Senior Lenders,
the Swing Line Lender and the Senior Issuing Banks under each Financing Document
to which it is a party and in the absence of other written instructions from the
Required Senior Lenders received from time to time by the Senior Facility Agent
(with respect to which the Senior Facility Agent agrees that it will comply,
except as otherwise provided in this Section 10.01 or as otherwise advised by
counsel, and subject in all cases to the terms of the Intercreditor Agreement),
to exercise such powers hereunder and thereunder as are specifically delegated
to or required of the Senior Facility Agent by the terms hereof and thereof,
together with such powers as may be reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in any
Financing Document, the Senior Facility Agent shall not have any duties or
responsibilities except those expressly set forth herein, nor shall the Senior
Facility Agent have or be deemed to have any fiduciary relationship with any
Senior Lender, the Swing Line Lender, any Senior Issuing Bank or other Senior
Secured Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into any Financing Document or
otherwise exist against the Senior Facility Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to the Senior Facility Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Government Rule. Instead, such term is used merely as
a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
(b)The provisions of this Article X are solely for the benefit of the Senior
Facility Agent, the Senior Lenders, the Swing Line Lender and the Senior Issuing
Banks, and neither the Borrower nor any other Person shall have rights as a
third party beneficiary of any of such provisions other than the Borrower’s
rights under Section 10.06(a) and (b) (Resignation or Removal of Senior Facility
Agent).
SECTION 10.02.    Rights as a Lender or Secured Hedging Party. Each Person
serving as the Senior Facility Agent hereunder or under any other Financing
Document shall have the same rights and powers in its capacity as a Commercial
Bank Lender, Swing Line Lender, Senior Issuing Bank, Senior Lender, KEXIM
Covered Facility Lender, KSURE Covered Facility Lender, Secured Hedging Party or
Gas Hedge Provider, as the case may be, as any other Commercial Bank Lender,


74

--------------------------------------------------------------------------------





Swing Line Lender, Senior Issuing Bank, Senior Lender, KEXIM Covered Facility
Lender, KSURE Covered Facility Lender, Secured Hedging Party or Gas Hedge
Provider, as the case may be, and may exercise the same as though it were not
the Senior Facility Agent. Each such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or Affiliates of the Borrower as if such Person were not the Senior
Facility Agent hereunder and without any duty to account therefor to the Senior
Lenders.
SECTION 10.03.    Exculpatory Provisions.
(a)The Senior Facility Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Financing Documents. Without
limiting the generality of the foregoing, the Senior Facility Agent shall not:
(i)be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing;
(ii)have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Financing Documents that the Senior Facility Agent is required to
exercise as directed in writing by the Required Senior Lenders (or such other
number or percentage of the Senior Lenders as shall be expressly provided for
herein or in the other Financing Documents); provided that, the Senior Facility
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Senior Facility Agent to liability or
that is contrary to any Financing Document or applicable Government Rule; or
(iii)except as expressly set forth herein and in the other Financing Documents,
have any duty to disclose, nor shall the Senior Facility Agent be liable for any
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Senior Facility Agent or any of its Affiliates in any capacity.
(b)The Senior Facility Agent shall not be liable for any action taken or not
taken by it (i) with the prior written consent or at the request of the Required
Senior Lenders (or such other number or percentage of the Senior Lenders as may
be necessary, or as the Senior Facility Agent may believe in good faith to be
necessary, under the circumstances as provided in Section 11.01 (Amendments,
Etc.)) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by a final and non-appealable
order. The Senior Facility Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until written notice describing such
Default or Event of Default is given to the Senior Facility Agent in writing by
the Borrower, the Common Security Trustee, a Senior Lender, the Swing Line
Lender or a Senior Issuing Bank. The Senior Facility Agent shall provide copies
of such notice to the Senior Lenders, the Swing Line Lender and the Senior
Issuing Banks.
(c)The Senior Facility Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Financing Document, (ii) the
contents of any certificate, report or other


75

--------------------------------------------------------------------------------





document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence or continuance of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
Financing Document or any other agreement, instrument or document, or the
perfection or priority of any Lien or security interest created or purported to
be created by any Security Document, or (v) the satisfaction of any condition
set forth in Article VII (Conditions Precedent) or elsewhere herein, other than
to confirm receipt of any items expressly required to be delivered to the Senior
Facility Agent.
SECTION 10.04.    Reliance by Senior Facility Agent. The Senior Facility Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Senior
Facility Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. The Senior Facility Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. In determining compliance with any condition
hereunder to an Extension of Credit that by its terms must be fulfilled to the
satisfaction of the Required Senior Lenders, the Swing Line Lender, each Senior
Issuing Bank and the Senior Facility Agent, as applicable, may presume that such
condition is satisfactory to the Required Senior Lenders unless the Swing Line
Lender, such Senior Issuing Bank or the Senior Facility Agent, as applicable,
has received notice to the contrary from such Senior Lenders or the
Intercreditor Agent prior to such Extension of Credit.
SECTION 10.05.    Delegation of Duties. The Senior Facility Agent may perform
any and all of its duties and exercise any and all its rights and powers
hereunder or under any other Financing Document by or through any one or more
sub-agents appointed by the Senior Facility Agent. The Senior Facility Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article X shall apply to any such sub-agent and to the
Related Parties of the Senior Facility Agent, and shall apply to all of their
respective activities in connection with their acting as or for the Senior
Facility Agent.
SECTION 10.06.    Resignation or Removal of Senior Facility Agent.
(a)The Senior Facility Agent may resign from the performance of all its
functions and duties hereunder and under the other Financing Documents at any
time by giving thirty (30) days’ prior written notice to the Borrower, the
Common Security Trustee, the Senior Lenders, the Swing Line Lender and the
Senior Issuing Banks. The Senior Facility Agent may be removed at any time (i)
by the Required Senior Lenders for such Person’s gross negligence or willful
misconduct or (ii) by the Borrower, with the consent of the Required Senior
Lenders, for such Person’s gross negligence or willful misconduct. In the event
The Bank of Nova Scotia is no longer the Senior Facility Agent, any successor
Senior Facility Agent may be removed at any time with cause by the


76

--------------------------------------------------------------------------------





Required Senior Lenders. Any such resignation or removal shall take effect upon
the appointment of a successor Senior Facility Agent, in accordance with this
Section 10.06.
(b)Upon any notice of resignation by the Senior Facility Agent or upon the
removal of the Senior Facility Agent by the Required Senior Lenders, or by the
Borrower with the approval of the Required Senior Lenders pursuant to Section
10.06(a), the Required Senior Lenders shall appoint a successor Senior Facility
Agent, hereunder and under each other Financing Document to which the Senior
Facility Agent is a party, such successor Senior Facility Agent to be a
commercial bank having a combined capital and surplus of at least one billion
Dollars ($1,000,000,000); provided that, in no event shall any successor Senior
Facility Agent be a Defaulting Lender; provided, further that, if no Default or
Event of Default shall then be continuing, appointment of a successor Senior
Facility Agent shall also be acceptable to the Borrower (such acceptance not to
be unreasonably withheld, conditioned or delayed). The fees payable by the
Borrower to a successor Senior Facility Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.
(c)If no successor Senior Facility Agent has been appointed by the Required
Senior Lenders within thirty (30) days after the date such notice of resignation
was given by such resigning Senior Facility Agent, or the Required Senior
Lenders elected to remove such Person, any Senior Secured Party may petition any
court of competent jurisdiction for the appointment of a successor Senior
Facility Agent. Such court may thereupon, after such notice, if any, as it may
deem proper, appoint a successor Senior Facility Agent, who shall serve as
Senior Facility Agent hereunder and under each other Financing Document to which
it is a party until such time, if any, as the Required Senior Lenders appoint a
successor Senior Facility Agent, as provided above.
(d)Upon the acceptance of a successor’s appointment as Senior Facility Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed) Senior
Facility Agent, and the retiring (or removed) Senior Facility Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Financing Documents. After the retirement or removal of the Senior Facility
Agent hereunder and under the other Financing Documents, the provisions of this
Article X and Section 11.08 (Indemnification by the Borrower) shall continue in
effect for the benefit of such retiring (or removed) Person, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Person was acting in its capacity as
Senior Facility Agent.
SECTION 10.07.    No Amendment to Duties of Senior Facility Agent Without
Consent. The Senior Facility Agent shall not be bound by any waiver, amendment,
supplement or modification of this Agreement or any other Financing Document
that affects its rights or duties hereunder or thereunder unless such Senior
Facility Agent shall have given its prior written consent, in its capacity as
Senior Facility Agent thereto.
SECTION 10.08.    Non-Reliance on Senior Facility Agent. Each of the Senior
Lenders, the Swing Line Lender and the Senior Issuing Banks acknowledges that it
has, independently and without reliance upon the Senior Facility Agent, the
Swing Line Lender, the Senior Issuing Banks (in the case of the Senior Lenders),
any other Senior Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis


77

--------------------------------------------------------------------------------





and decision to enter into this Agreement and make its Extensions of Credit.
Each of the Senior Lenders, the Swing Line Lender and the Senior Issuing Banks
also acknowledges that it will, independently and without reliance upon the
Senior Facility Agent, the Swing Line Lender, the Senior Issuing Banks (in the
case of the Senior Lenders), any other Senior Lenders or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Financing Document
or any related agreement or any document furnished hereunder or thereunder.
SECTION 10.09.    No Joint Lead Arranger, No Joint Lead Bookrunner, No
Co‑Documentation Agent, No Co-Syndication Agent Duties. Anything herein to the
contrary notwithstanding, no Joint Lead Arranger, Joint Lead Bookrunner,
Co-Documentation Agent or Co‑Syndication Agent shall have any powers, duties or
responsibilities under this Agreement, except in its capacity, as applicable, as
the Senior Facility Agent, the Swing Line Lender, a Senior Issuing Bank or a
Senior Lender.
SECTION 10.10.    Certain Obligations. The Senior Facility Agent shall:
(a)give prompt notice to each Senior Lender, the Common Security Trustee, the
Swing Line Lender and the Senior Issuing Banks of receipt of each notice or
request required or permitted to be given to the Senior Facility Agent by the
Borrower pursuant to the terms of this Agreement or any other Financing Document
(unless concurrently delivered to the Senior Lenders, the Common Security
Trustee, the Swing Line Lender and the Senior Issuing Banks by the Borrower).
The Senior Facility Agent will distribute to each Senior Lender, the Common
Security Trustee, Swing Line Lender and the Senior Issuing Banks each document
or instrument (including each document or instrument delivered by the Borrower
to the Senior Facility Agent pursuant to Article VI (Representations and
Warranties), Article VII (Conditions Precedent) and Article VIII (Covenants of
the Borrower)) received for the account of the Senior Facility Agent and copies
of all other communications received by the Senior Facility Agent from the
Borrower for distribution to the Senior Lenders, the Common Security Trustee,
Swing Line Lender and the Senior Issuing Banks by the Senior Facility Agent in
accordance with the terms of this Agreement or any other Financing Document;
(b)except as otherwise expressly provided in any other Financing Document,
perform its duties in accordance with any instructions given to it by (i) the
Senior Issuing Banks, (ii) the Swing Line Lender or (iii) the Senior Lenders,
the Required Senior Lenders or the Supermajority Senior Lenders, as the case may
be, which instructions shall be binding on the Senior Facility Agent;
(c)if so instructed by (i) the Senior Issuing Banks, (ii) the Swing Line Lender
or (iii) the Senior Lenders, the Required Senior Lenders or the Supermajority
Senior Lenders, as the case may be, refrain from exercising any right, power,
authority or discretion vested in it; and
(d)without additional charge or compensation, perform such calculations and
furnish to the Senior Lenders, the Swing Line Lender and the Senior Issuing
Banks information relating to the principal amount outstanding, interest due,
and such other matters as the Senior Lenders, the Swing Line Lender and the
Senior Issuing Banks may reasonably request.


78

--------------------------------------------------------------------------------





ARTICLE XI
MISCELLANEOUS PROVISIONS
SECTION 11.01.    Amendments, Etc.
(a)    Subject to the terms of the Intercreditor Agreement, no consent,
amendment, waiver or termination of any provision of this Agreement shall be
effective unless in writing signed by the Borrower and the Required Senior
Lenders, and each such amendment, waiver, termination or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that, without the consent of each Senior Lender, the Swing Line
Lender and the Senior Issuing Banks (in each case, other than any Senior Lender
that is a Loan Party, a Sponsor or an Affiliate or Subsidiary thereof), no such
amendment, waiver, termination or consent shall:
(i)extend or increase any Commitments (other than pursuant to Section 2.05
(Incremental Commitments));
(ii)postpone any date scheduled for any payment of principal, fees or interest
(as applicable) under Section 4.01 (Repayment of LC Loans), Section 4.02
(Repayment of Working Capital Loans), Section 4.03 (Repayment of Swing Line
Loans), and Section 4.05 (Interest Payments) or Section 4.13 (Fees) or any date
fixed by the Senior Facility Agent for the payment of fees or other amounts due
to the Senior Lenders (or any of them) hereunder;
(iii)reduce the principal of, or the rate of interest specified herein on, any
Loan, or any Fees or other amounts payable to any Senior Lender hereunder, other
than interest payable at the Default Rate;
(iv)change the pro rata sharing of payments or pro rata treatment of the Senior
Lenders or the order of application of any reduction in any Commitment from the
application thereof set forth in the applicable provisions of Section 2.06
(Termination or Reduction of Commitments), Section 4.14 (Pro Rata Treatment), or
Section 4.15 (Sharing of Payments), respectively, in any manner;
(v)change (i) any provision of this Section 11.01, (ii) the definition of
Required Senior Lenders or Supermajority Senior Lenders or (iii) any other
provision hereof specifying the number or percentage of Senior Lenders required
to amend, waive, terminate or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder;
(vi)subject to all other provisions of this Section 11.01, release or allow
release of (i) the Borrower from (x) all or (y) a material portion of its
obligations under this Agreement, the Common Terms Agreement or any Security
Document, (ii) all or a material portion of the Collateral from the Lien of any
of the Security Documents (other than with respect to assets the conveyance,
sale, lease, transfer or other disposal of which is permitted under Section
7.2(b) (Prohibition of Fundamental Changes) of the Common Terms Agreement) or
Section 2.2(b) of Schedule 8.01, whichever is applicable at the time) or (iii)
any guaranties or commitments (other than any Commitment) under or in connection
with this Agreement, the Common Terms Agreement or any Security Document;


79

--------------------------------------------------------------------------------





(vii)amend, modify, waive or supplement the terms of Section 11.04 (Assignments)
of this Agreement of the Common Terms Agreement;
(viii)amend the definition of Permitted Indebtedness or Senior Secured Parties;
(ix)amend, modify or waive any of the matters listed on Schedule 1 (Unanimous
Decisions) to the Intercreditor Agreement;
(x)amend, modify, waive or supplement the terms of Section 3.7 (Mandatory
Prepayment of Secured Debt) of the Common Terms Agreement;
(xi)change the currency of any payment of principal, fees or interest or other
amounts due to the Senior Lenders (or any of them) hereunder; or
(xii)change the provisions of the Financing Documents regarding the priority and
application of funds in the Accounts.
(b)No amendment, waiver, termination or consent of any provision of this
Agreement shall, unless in writing and signed by the Senior Facility Agent, the
Common Security Trustee, the Swing Line Lender or the Senior Issuing Banks, as
applicable, in addition to the Senior Lenders required under Section 11.01(a),
affect the rights or duties of, or any fees or other amounts payable to, the
Senior Facility Agent, the Common Security Trustee, the Swing Line Lender or the
Senior Issuing Banks.
(c)In the event that the Senior Facility Agent is required to cast a vote with
respect to a decision under this Agreement or under Section 3.3 (Other Voting
Considerations) of the Intercreditor Agreement and in each other instance in
which the Senior Lenders are required to vote or make a decision, a vote shall
be taken among the Senior Lenders in the timeframe reasonably specified by the
Senior Facility Agent (which timeframe shall expire no more than two (2)
Business Days prior to the expiration of the time period specified in the notice
provided by the Intercreditor Agent to the Senior Facility Agent pursuant to
Section 4.4(a)(4) (Certain Procedures Relating to Modifications, Instructions,
and Exercises of Discretion) of the Intercreditor Agreement)).
(d)Subject to Section 11.01(b), in the event any Senior Lender does not cast its
vote by the later of (i) the timeframe specified by the Senior Facility Agent
pursuant to clause (c) above and (ii) ten (10) Business Days following receipt
of the request for such vote, the Borrower shall be entitled to instruct the
Senior Facility Agent to deliver a notice to such Senior Lender, informing it
that if it does not respond within an additional five (5) Business Days of the
date of such notice (or such longer period as the Borrower may reasonably
determine in consultation with the Senior Facility Agent), its vote shall be
disregarded. If such Senior Lender (A) has not advised the Senior Facility Agent
within the time specified in the additional notice whether it approves or
disapproves of the applicable decision or (B) has advised the Senior Facility
Agent that it has determined to abstain from voting on such decision, such
Senior Lender shall be deemed to have waived its right to consent, approve,
waive or provide direction with respect to such decision and shall be excluded
from the numerator and denominator of such calculation for the purpose of
determining whether the Required Senior Lenders have made a decision with
respect to such action. Such Senior Lender hereby waives any and all rights it
may have to object to or seek relief from the decision of the Senior Lenders
voting with respect to such issue and agrees to be bound by such decision;
provided


80

--------------------------------------------------------------------------------





that, the provisions of Sections 11.01(c) and (d) shall not apply to any
decision set forth in Section 11.01(a)(i)-(ix) and Schedule 1 (Unanimous
Decisions) to the Intercreditor Agreement.
SECTION 11.02.    Entire Agreement. This Agreement, the other Financing
Documents and any agreement, document or instrument attached hereto or referred
to herein integrate all the terms and conditions mentioned herein or incidental
hereto and supersede all oral negotiations and prior writings in respect to the
subject matter hereof. In the event of any conflict between the terms,
conditions and provisions of this Agreement and any such agreement, document or
instrument, the terms, conditions and provisions of this Agreement shall
prevail.
SECTION 11.03.    Applicable Government Rule; Jurisdiction; Etc.
(a)GOVERNING LAW. THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES OF AMERICA WITHOUT ANY REFERENCE TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.
(b)SUBMISSION TO JURISDICTION. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER FINANCING DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT AGAINST THE BORROWER
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION IF APPLICABLE LAW DOES NOT
PERMIT A CLAIM, ACTION OR PROCEEDING REFERRED TO IN THE FIRST SENTENCE OF THIS
SECTION TO BE FILED, HEARD OR DETERMINED IN OR BY THE COURTS SPECIFIED THEREIN.
(c)WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT IN ANY COURT REFERRED
TO IN SECTION


81

--------------------------------------------------------------------------------





11.03(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)Service of Process. Each party irrevocably consents to the service of any and
all process in any such action or proceeding by the mailing of copies of such
process to such Person at its then effective notice addresses pursuant to
Section 11.11 (Notices and Other Communications). Nothing in this Agreement
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Financing Document in the
courts of any jurisdiction if applicable law does not permit a claim, action or
proceeding referred to in the first sentence of Section 11.03(b) to be filed,
heard or determined in or by the courts specified therein.
(e)Immunity. To the extent that the Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Borrower hereby irrevocably and unconditionally waives such immunity in respect
of its obligations under the Financing Documents and, without limiting the
generality of the foregoing, agrees that the waiver set forth in this Section
11.03(e) shall have the fullest scope permitted under the Foreign Sovereign
Immunities Act of 1976 of the United States and is intended to be irrevocable
for purposes of such Act.


82

--------------------------------------------------------------------------------





(f)WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.03.
SECTION 11.04.    Assignments.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each of the Senior Lenders, the Swing Line Lender, the Senior Issuing Banks and
the Senior Facility Agent (and any attempted assignment or other transfer by the
Borrower without such consent shall be null and void), and no Senior Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with Section 11.04(b) and Section
11.04(g), (ii) by way of participation in accordance with Section 11.04(d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 11.04(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void).
(b)Subject to Section 11.04(g) and this Section 11.04(b), any Senior Lender may,
at any time after the date hereof, assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments, its participations in Letters of Credit or the
Loans at the time owing to it) (provided that, on the date of such assignment,
such assignment would not result in an increase in amounts payable by the
Borrower under Section 5.03 (Increased Costs), unless such increase in amounts
payable measured on such date of assignment is waived by the assigning and
assuming Senior Lenders). Except in the case of (x) an assignment of the entire
remaining amount of the assigning Senior Lender’s Commitment, its participations
in Letters of Credit and the Loans at the time owing to it or (y) an assignment
to a Senior Lender, or an Affiliate of a Senior Lender, or an Approved Fund with
respect to a Senior Lender, the sum of (1) the unused Commitments, if any,
(2) participations in Letters of Credit, if any, and (3) the outstanding Loans
subject to each such assignment (determined as of the date the Lender Assignment
Agreement with respect to such assignment is delivered to the Senior Facility
Agent or, if “Trade Date” is specified in the Lender Assignment Agreement, as of
the Trade Date) shall not be less than five million Dollars ($5,000,000), unless
the Senior Facility Agent otherwise consents in writing. Subject to
Section 11.04(g), each partial assignment shall be made as an assignment of the
same percentage of the unused Commitments, participations in Letters of Credit
and outstanding Loans and a proportionate part of all the assigning Senior
Lender’s rights


83

--------------------------------------------------------------------------------





and obligations under this Agreement with respect to the Commitment,
participations in Letters of Credit and outstanding Loans. The parties to each
assignment shall execute and deliver to the Senior Facility Agent a Lender
Assignment Agreement in the form of Exhibit E, together with a processing and
recordation fee of three thousand five hundred Dollars ($3,500); provided that,
(A) no such fee shall be payable in the case of an assignment to a Senior
Lender, an Affiliate thereof or an Approved Fund with respect to a Senior Lender
and (B) in the case of contemporaneous assignments by a Senior Lender to one or
more Approved Funds managed by the same investment advisor (which Approved Funds
are not then Senior Lenders hereunder), only a single such three thousand five
hundred Dollars ($3,500) fee shall be payable for all such contemporaneous
assignments. If the Eligible Assignee is not a Senior Lender prior to such
assignment, it shall deliver to the Senior Facility Agent an administrative
questionnaire and all documentation and other information required by bank
regulatory authorities under applicable “know your customer” requirements. In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Senior Facility Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Senior Facility Agent, the applicable pro rata
share of Loans required to be made but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Senior Facility Agent and each other Senior Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Proportionate Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. Subject to acceptance and recording thereof by the Senior Facility Agent
pursuant to Section 11.04(c), from and after the effective date specified in
each Lender Assignment Agreement, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Lender Assignment Agreement, have the rights and obligations of a Senior Lender
under this Agreement, and the assigning Senior Lender thereunder shall, to the
extent of the interest assigned by such Lender Assignment Agreement, be released
from its obligations under this Agreement (and, in the case of a Lender
Assignment Agreement covering all of the assigning Senior Lender’s rights and
obligations under this Agreement, such Senior Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Section 5.03
(Increased Costs), Section 5.06 (Taxes), Section 11.06 (Costs and Expenses) and
Section 11.08 (Indemnification by the Borrower) with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Senior Lender’s having been a
Defaulting Lender. Any assignment or transfer by a Senior Lender of rights or
obligations under this Agreement that does not comply with this Section 11.04(b)
shall be treated for purposes of this Agreement as a sale by such Senior Lender
of a participation in such rights and obligations in accordance with Section
11.04(d). Upon any such assignment, the Senior


84

--------------------------------------------------------------------------------





Facility Agent will deliver a notice thereof to the Borrower (provided that,
failure to deliver such notice shall not result in any liability for the Senior
Facility Agent).
(c)The Senior Facility Agent shall maintain the Register in accordance with
Section 2.03(e) (Borrowing of Working Capital Loans) above.
(d)Any Senior Lender may at any time, without the consent of, or notice to, the
Borrower or the Senior Facility Agent, sell participations to any Person (other
than a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person) or any Loan
Party, any Sponsor, any Material Project Party, any Person that is party to any
Additional Material Project Document or any Affiliate or Subsidiary thereof)
(each, a “Participant”) in all or a portion of such Senior Lender’s rights or
obligations under this Agreement (including all or a portion of its Commitment,
participations in Letters of Credit or the Loans owing to it); provided that,
(i) such Senior Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Senior Lender remains solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Senior Facility Agent and the other Senior Lenders shall continue to deal
solely and directly with such Senior Lender in connection with such Senior
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Senior Lender shall be responsible for the indemnity under Section
11.08 (Indemnification by the Borrower) with respect to any payments made by
such Senior Lender to its Participant(s). Any agreement or instrument pursuant
to which a Senior Lender sells such a participation shall provide that such
Senior Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that, such agreement or instrument may provide that such
Senior Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the proviso to Section
11.01 (Amendments, Etc.) that directly affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Section 5.03
(Increased Costs) and Section 5.06 (Taxes) (subject to the requirements and
limitations therein, including the requirements under Section 5.06(e) (Taxes -
Status of Lenders) (it being understood that any documentation required under
Section 5.06 (Taxes) shall be delivered to the participating Senior Lender)) to
the same extent as if it were a Senior Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that, such
Participant (A) agrees to be subject to the provisions of Section 5.04
(Obligation to Mitigate) as if it were an assignee under paragraph (b) of this
Section 11.04; and (B) shall not be entitled to receive any greater payment
under Section 5.03 (Increased Costs) or Section 5.06 (Taxes), with respect to
any participation, than its participating Senior Lender would have been entitled
to receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Senior Lender that sells a participation agrees,
at the Borrower’s request and expense, to use reasonable efforts to cooperate
with the Borrower to effectuate the provisions of Section 5.04 (Obligation to
Mitigate) with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.14 (Right of
Setoff) as though it were a Senior Lender; provided that, such Participant
agrees to be subject to Section 4.15 (Sharing of Payments) as though it were a
Senior Lender. Each Senior Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Letters of Credit, Loans or other obligations under the Financing


85

--------------------------------------------------------------------------------





Documents (the “Participant Register”); provided that, no Senior Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Financing Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Senior Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Senior Facility Agent (in its capacity as Senior
Facility Agent) shall have no responsibility for maintaining a Participant
Register.
(e)Any Senior Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Senior Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any central bank having jurisdiction; provided that, no
such pledge or assignment shall release such Senior Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Senior
Lender as a party hereto.
(f)The words “execution,” “signed,” “signature,” and words of like import in any
Lender Assignment Agreement shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Government Rule, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic


86

--------------------------------------------------------------------------------





Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
(g)All assignments by a Senior Lender of all or a portion of its rights and
obligations hereunder shall be made only as an assignment of the same percentage
of the outstanding Commitment, participations in Letters of Credit and
outstanding Loans held by such Senior Lender.
SECTION 11.05.    Benefits of Agreement. Nothing in this Agreement or any other
Financing Document, express or implied, shall be construed to give to any
Person, other than the parties hereto, each of their successors and permitted
assigns under this Agreement or any other Financing Document, Participants, to
the extent provided in Section 11.04 (Assignments), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Senior Facility Agent,
the Common Security Trustee, the Swing Line Lender, the Senior Issuing Banks and
the Senior Lenders, any benefit or any legal or equitable right or remedy under
this Agreement.
SECTION 11.06.    Costs and Expenses. The Borrower shall pay (a) all reasonable
and documented out-of-pocket expenses incurred by each of the Senior Facility
Agent, the Common Security Trustee, the Swing Line Lender, the Senior Issuing
Banks and the Senior Lenders and their Affiliates (including all reasonable
fees, costs and expenses of one counsel plus one local counsel for the Senior
Lenders and their Affiliates in each relevant jurisdiction (provided that, in
the case of the continuation of an Event of Default, any Senior Lender may
retain separate counsel in the event of an actual conflict of interest (which
may be multiple counsel, but only the least number necessary to resolve such
conflict of interest) and the Borrower shall pay all reasonable fees, cost and
expenses of such additional counsel)) in connection with the preparation,
negotiation, syndication, execution and delivery of this Agreement and the other
Financing Documents; (b) all reasonable and documented out of pocket expenses
incurred by the Senior Facility Agent, the Common Security Trustee, the Swing
Line Lender, the Senior Issuing Banks and the Senior Lenders (including all
reasonable fees, costs and expenses of one counsel plus one local counsel for
the Senior Lenders and their Affiliates in each relevant jurisdiction (provided
that, in the case of the continuation of an Event of Default, any Senior Lender
may retain separate counsel in the event of an actual conflict of interest
(which may be multiple counsel, but only the least number necessary to resolve
such conflict of interest) and the Borrower shall pay all reasonable fees, cost
and expenses of such additional counsel)) in connection with any amendments,
modifications or waivers of the provisions of this Agreement and the other
Financing Documents (whether or not the transactions contemplated hereby or
thereby are consummated); (c) all reasonable and documented out-of-pocket
expenses incurred by the Senior Facility Agent and the Common Security Trustee
(including all reasonable fees, costs and expenses of one counsel plus one local
counsel for the Senior Lenders and their Affiliates in each relevant
jurisdiction (provided that, in the case of the continuation of an Event of
Default, any Senior Lender may retain separate counsel in the event of an actual
conflict of interest (which may be multiple counsel, but only the least number
necessary to resolve such conflict of interest) and the Borrower shall pay all
reasonable fees, cost and expenses of such additional counsel)) in connection
with the administration of this Agreement and the other Financing Documents
(whether or not the transactions contemplated hereby or thereby are
consummated); and (d) all reasonable and documented out-of-pocket expenses
incurred by the Senior Secured Parties (including all reasonable fees, costs and
expenses of one counsel plus one local counsel for the Senior Lenders and their
Affiliates in each relevant jurisdiction (provided that, in the case of


87

--------------------------------------------------------------------------------





the continuation of an Event of Default, any Senior Lender may retain separate
counsel in the event of an actual conflict of interest (which may be multiple
counsel, but only the least number necessary to resolve such conflict of
interest) and the Borrower shall pay all reasonable fees, cost and expenses of
such additional counsel)) in connection with the enforcement or protection
(other than in connection with assignment of Loans, participations in Letters of
Credit or Commitments) of their rights in connection with this Agreement and the
other Financing Documents, including their rights under this Section 11.06,
including in connection with any workout, restructuring or negotiations in
respect of the Obligations. The provisions of this Section 11.06 shall not
supersede Sections 5.03 (Increased Costs) and 5.06 (Taxes). Notwithstanding the
foregoing, in the event that the Common Security Trustee reasonably believes
that a conflict exists in using one counsel, it may engage its own counsel.
SECTION 11.07.    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by the Senior Facility Agent and when the Senior Facility
Agent has received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or portable
document format (“pdf”) shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 11.08.    Indemnification by the Borrower.
(a)The Borrower hereby agrees to indemnify each Senior Secured Party and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including all
reasonable fees, costs and expenses of counsel or consultants for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower arising out of, in connection with, or as a
result of:
(i)the execution or delivery of this Agreement, any other Transaction Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or the administration (other than expenses that do not constitute
out-of-pocket expenses) or enforcement thereof;
(ii)any actual or alleged presence, Release or threatened Release of Hazardous
Materials in violation of Environmental Laws or that could reasonably result in
an Environmental Claim on or from the Project or any property owned or operated
by the Borrower, or any Environmental Affiliate or any liability pursuant to an
Environmental Law related in any way to the Project or the Borrower;
(iii)any actual or prospective claim (including Environmental Claims),
litigation, investigation or proceeding relating to any of the foregoing,
whether based on common law, contract, tort or any other theory, whether brought
by a third party or by the Borrower or any of the Borrower’s members, managers
or creditors, and regardless of whether any


88

--------------------------------------------------------------------------------





Indemnitee is a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Financing Documents is
consummated, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the Indemnitee;
or
(iv)any claim, demand or liability for broker’s or finder’s or placement fees or
similar commissions, whether or not payable by the Borrower, alleged to have
been incurred in connection with such transactions, other than any broker’s or
finder’s fees payable to Persons engaged by any Senior Secured Party or
Affiliates or Related Parties thereof;
provided that, such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) shall have arisen from a dispute between or
among the Indemnitees or from a claim of an Indemnitee against another
Indemnitee, which in either case is not the result of an act or omission of the
Borrower or any of its Affiliates.
(b)To the extent that the Borrower for any reason fails to pay any amount
required under Section 11.06 (Costs and Expenses) or Section 11.08(a) above to
be paid by it to any of the Senior Facility Agent, the Common Security Trustee,
the Swing Line Lender, any Senior Issuing Bank, any sub-agent thereof, or any
Related Party of any of the foregoing, each Senior Lender severally agrees to
pay in accordance with its Proportionate Share to the Senior Facility Agent, the
Swing Line Lender, such Senior Issuing Bank, the Common Security Trustee, any
such sub‑agent, or such Related Party, as the case may be, such Senior Lender’s
ratable share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Senior Facility Agent, the Common Security Trustee, the Swing Line Lender, such
Senior Issuing Bank, or any sub-agent thereof in its capacity as such, or
against any Related Party of any of the foregoing acting for the Senior Facility
Agent, the Common Security Trustee, the Swing Line Lender, any Senior Issuing
Bank, or any sub-agent thereof in connection with such capacity. The obligations
of the Senior Lenders to make payments pursuant to this Section 11.08(b) are
several and not joint and shall survive the payment in full of the Obligations
and the termination of this Agreement. The failure of any Senior Lender to make
payments on any date required hereunder shall not relieve any other Senior
Lender of its corresponding obligation to do so on such date, and no Senior
Lender shall be responsible for the failure of any other Senior Lender to do so.
(c)All amounts due under this Section 11.08 shall be payable not later than ten
(10) Business Days after demand therefor.
(d)The provisions of this Section 11.08 shall not supersede Sections 5.03
(Increased Costs) and 5.06 (Taxes).
(e)The Senior Facility Agent shall be fully justified in taking, refusing to
take or continuing to take any action hereunder unless it shall first be
indemnified to its satisfaction by the


89

--------------------------------------------------------------------------------





Senior Lenders against any and all liability and expense which may be incurred
by it by reason of taking, refusing to take or continuing to take any such
action.
SECTION 11.09.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Financing Document, the interest paid or agreed to be
paid under the Financing Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Government Rule (the “Maximum
Rate”). If the Senior Facility Agent, the Swing Line Lender, any Senior Issuing
Bank or any Senior Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Senior Facility Agent, any Senior Lender, the Swing Line Lender or any Senior
Issuing Bank exceeds the Maximum Rate, such Person may, to the extent permitted
by applicable Government Rule, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest and (b) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.
SECTION 11.10.    No Waiver; Cumulative Remedies. No failure by any Senior
Secured Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Financing
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Financing


90

--------------------------------------------------------------------------------





Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
SECTION 11.11.    Notices and Other Communications.
(a)Except in the case of notices and other communications expressly permitted to
be given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or, except with
respect to any notice of Default or Event of Default, sent by email to the
address(es), facsimile number or email address specified for the Borrower, the
Senior Facility Agent, the Common Security Trustee, the Swing Line Lender, the
Senior Issuing Banks or the Senior Lenders, as applicable, on Schedule 11.11.
(b)Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; and notices
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications shall be
effective as provided in Section 11.11(c).
(c)Unless otherwise prescribed, (i) notices and other communications sent to an
e‑mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e‑mail or other written
acknowledgement); provided that, if such notice or other communication is not
received during the normal business hours of the recipient, such notice or
communication shall be deemed to have been received at the opening of business
on the next Business Day for the recipient and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
Schedule 11.11 of notification that such notice or communication is available
and identifying the website address therefor. Notwithstanding the above, all
notices delivered by the Borrower to the Senior Facility Agent through
electronic communications shall be followed by the delivery of a hard copy.
(d)Each of the Borrower, the Senior Facility Agent and the Common Security
Trustee may change its address, facsimile telephone number or email address for
notices and other communications hereunder by notice to the other parties
hereto. Any Senior Lender, the Swing Line Lender and any Senior Issuing Bank may
change its address, facsimile, telephone number or email address for notices and
other communications hereunder by notice to the Borrower, the Senior Facility
Agent and the Common Security Trustee.
(e)The Senior Facility Agent, the Common Security Trustee, the Swing Line
Lender, the Senior Issuing Banks and the Senior Lenders shall be entitled to
rely and act upon any written notices purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the Senior
Facility Agent, the Common Security Trustee, the Swing Line Lender, the Senior
Issuing Banks, the Senior Lenders and the Related


91

--------------------------------------------------------------------------------





Parties of each of them for all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Senior Facility Agent, the Common Security Trustee, the
Swing Line Lender, the Senior Issuing Banks and the Senior Lenders by the
Borrower may be recorded by the Senior Facility Agent, the Common Security
Trustee, the Swing Line Lender, the Senior Issuing Banks and the Senior Lenders,
as applicable, and each of the parties hereto hereby consents to such recording.


92

--------------------------------------------------------------------------------





(f)The Senior Facility Agent agrees that the receipt of the communications by
the Senior Facility Agent at its e-mail addresses set forth in Schedule 11.11
shall constitute effective delivery to the Senior Facility Agent for purposes of
the Financing Documents. The Swing Line Lender, each Senior Issuing Bank and
each Senior Lender agrees to notify the Senior Facility Agent in writing
(including by electronic communication) from time to time of such Senior
Lender’s e-mail address(es) to which the notices may be sent by electronic
transmission and that such notices may be sent to such e-mail address(es).
(g)Notwithstanding the above, nothing herein shall prejudice the right of the
Senior Facility Agent, the Common Security Trustee, the Swing Line Lender, any
Senior Issuing Bank and any of the Senior Lenders to give any notice or other
communication pursuant to any Financing Document in any other manner specified
in such Financing Document.
(h)So long as The Bank of Nova Scotia is the Senior Facility Agent, the Borrower
hereby agrees that it will provide to the Senior Facility Agent all information,
documents and other materials that it is obligated to furnish to the Senior
Facility Agent pursuant to the Financing Documents, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that
(i) relates to any Loan borrowing, (ii) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default or (iv) is required to
be delivered to satisfy any condition precedent to any Extension of Credit (all
such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Senior Facility Agent at the email
addresses specified in Schedule 11.11. In addition, the Borrower agrees to
continue to provide the Communications to the Senior Facility Agent in the
manner specified in the Financing Documents but only to the extent requested by
the Senior Facility Agent.
(i)So long as The Bank of Nova Scotia is the Senior Facility Agent, the Borrower
further agrees that the Senior Facility Agent may make the Communications
available to the Senior Lenders by posting the Communications on an internet
website that may, from time to time, be notified to the Senior Lenders (or any
replacement or successor thereto) or a substantially similar electronic
transmission system (the “Platform”). The costs and expenses incurred by the
Senior Facility Agent in creating and maintaining the Platform shall be paid by
the Borrower in accordance with Section 11.06 (Costs and Expenses).
(j)THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE SENIOR FACILITY
AGENT DOES NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON‑INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE SENIOR FACILITY AGENT IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE SENIOR FACILITY AGENT OR
ANY AFFILIATE THEREOF OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS OR REPRESENTATIVES


93

--------------------------------------------------------------------------------





(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY SENIOR
LENDER, THE SWING LINE LENDER, ANY SENIOR ISSUING BANK OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR ANY AGENT PARTY’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF


94

--------------------------------------------------------------------------------





COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.
    


95

--------------------------------------------------------------------------------





SECTION 11.12.    Patriot Act Notice. Each of the Senior Lenders, the Swing Line
Lender, the Senior Issuing Banks, the Senior Facility Agent and the Common
Security Trustee hereby notifies the Borrower that, pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Senior Lenders, the Swing
Line Lender, the Senior Issuing Banks, the Senior Facility Agent or the Common
Security Trustee, as applicable, to identify the Borrower in accordance with the
Patriot Act.
SECTION 11.13.    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Senior Facility Agent, the Common Security
Trustee, the Swing Line Lender, any Senior Issuing Bank or any Senior Lender, or
the Senior Facility Agent, the Common Security Trustee, the Swing Line Lender,
any Senior Issuing Bank or any Senior Lender (as the case may be) exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Senior Facility Agent, the Common Security Trustee, the Swing Line Lender, such
Senior Issuing Bank or such Senior Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any bankruptcy or
insolvency proceeding or otherwise, then (a) to the extent of such recovery, the
Obligation or part thereof originally intended to be satisfied by such payment
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) the Swing Line Lender,
each Senior Issuing Bank and each Senior Lender severally agrees to pay to the
Senior Facility Agent or the Common Security Trustee upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Senior Facility Agent or the Common Security Trustee, as the case may be, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect. The obligations of the Swing Line Lender, the Senior Issuing Banks
and the Senior Lenders under this Section 11.13 shall survive the payment in
full of the Obligations and the termination of this Agreement.
SECTION 11.14.    Right of Setoff. Each of the Swing Line Lender, the Senior
Issuing Banks, the Senior Lenders and each of their respective Affiliates is
hereby authorized at any time and from time to time during the continuance of an
Event of Default, to the fullest extent permitted by applicable Government Rule,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Swing Line Lender,
Senior Issuing Bank, Senior Lender or any such Affiliate to or for the credit or
the account of the Borrower against any and all of the Obligations of the
Borrower now or hereafter existing under this Agreement or any other Financing
Document to such Swing Line Lender, Senior Issuing Bank or Senior Lender, as
applicable, irrespective of whether or not such Swing Line Lender, Senior
Issuing Bank or Senior Lender, as applicable, shall have made any demand under
this Agreement or any other Financing Document and although such obligations of
the Borrower may be contingent or unmatured or are owed to a branch or office of
such Swing Line Lender, Senior Issuing Bank or Senior Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of the Swing Line Lender, the Senior Issuing Banks, the Senior Lenders
and their respective Affiliates under this Section 11.14 are in addition to
other rights and remedies (including other rights of setoff) that such Swing
Line Lender, Senior Issuing Bank, Senior Lender or their respective


96

--------------------------------------------------------------------------------





Affiliates may have. Each of the Swing Line Lender, the Senior Issuing Banks and
the Senior Lenders agrees to notify the Borrower and the Senior Facility Agent
promptly after any such setoff and application; provided that, the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 11.15.    Severability. If any provision of this Agreement or any other
Financing Document is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Financing Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
SECTION 11.16.    Survival. Notwithstanding anything in this Agreement to the
contrary, Section 5.03 (Increased Costs), Section 5.06 (Taxes), Section 11.06
(Costs and Expenses), Section 11.08 (Indemnification by the Borrower) and
Section 11.13 (Payments Set Aside) shall survive any termination of this
Agreement. In addition, each representation and warranty made hereunder and in
any other Financing Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties shall be
considered to have been relied upon by the Senior Secured Parties regardless of
any investigation made by any Senior Secured Party or on their behalf and
notwithstanding that the Senior Secured Parties may have had notice or knowledge
of any Default or Event of Default at the time of the Extension of Credit, and
shall continue in full force and effect as of the date made or any date referred
to herein as long as any Loan or any other Obligation hereunder or under any
other Financing Document shall remain unpaid or unsatisfied.
SECTION 11.17.    Treatment of Certain Information; Confidentiality. Each of the
Senior Facility Agent, the Common Security Trustee, the Swing Line Lender, the
Senior Issuing Banks, and the Senior Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective shareholders,
members, partners, directors, officers, employees, agents, advisors, auditors,
insurers and representatives (provided that, the Persons to whom such disclosure
is made will be informed prior to disclosure of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested or required by any regulatory authority purporting to have
jurisdiction over it or to any Federal Reserve Bank or central bank in
connection with a pledge or assignment pursuant to Section 11.04(e)
(Assignments); (c) to the extent required by applicable Government Rule or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or under any other Financing Document or any suit, action or proceeding relating
to this Agreement or the enforcement of rights hereunder (including any actual
or prospective purchaser of Collateral); (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.17, to (i) any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement, (ii)
any direct or indirect contractual counterparty or prospective counterparty (or
such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Borrower or


97

--------------------------------------------------------------------------------





(iii) any Person (and any of its officers, directors, employees, agents or
advisors) that may enter into or support, directly or indirectly, or that may be
considering entering into or supporting, directly or indirectly, either
(A) contractual arrangements with the Senior Facility Agent, the Common Security
Trustee, the Swing Line Lender, such Senior Issuing Bank, or such Senior Lender,
or any Affiliates thereof, pursuant to which all or any portion of the risks,
rights, benefits or obligations under or with respect to any Loan, Letter of
Credit or Financing Document is transferred to such Person or (B) an actual or
proposed securitization or collateralization of, or similar transaction relating
to, all or a part of any amounts payable to or for the benefit of any Senior
Lender under any Financing Document (including any rating agency); (g) with the
consent of the Borrower (which consent shall not unreasonably be withheld or
delayed); (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 11.17 or (ii) becomes
available to the Senior Facility Agent, the Common Security Trustee, the Swing
Line Lender, any Senior Issuing Bank, any Senior Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower; (i) to any state, federal or foreign authority or examiner (including
the National Association of Insurance Commissioners or any other similar
organization) regulating any Senior Lender, the Swing Line Lender, any Senior
Issuing Bank, the Common Security Trustee or the Senior Facility Agent; or (j)
to any rating agency when required by it (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Borrower received by it from
any Senior Lender, the Swing Line Lender, any Senior Issuing Bank, the Common
Security Trustee or the Senior Facility Agent, as applicable). In addition, the
Senior Facility Agent, the Common Security Trustee, the Swing Line Lender, any
Senior Issuing Bank, and any Senior Lender may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Senior Facility Agent, the Common Security Trustee, the Swing Line Lender, any
Senior Issuing Bank, and any Senior Lender in connection with the administration
and management of this Agreement, the other Financing Documents, the
Commitments, the Letters of Credit and the Loans. For the purposes of this
Section 11.17, “Information” means written information that is furnished by or
on behalf of the Borrower, the Pledgor, the Sponsor or any of their Affiliates
to the Senior Facility Agent, the Common Security Trustee, the Swing Line
Lender, any Senior Issuing Bank, or any Senior Lender pursuant to or in
connection with any Financing Document, relating to the assets and business of
the Borrower, the Pledgor, the Sponsor or any of their Affiliates, but does not
include any such information that (i) is or becomes generally available to the
public other than as a result of a breach by the Senior Facility Agent, the
Common Security Trustee, the Swing Line Lender, such Senior Issuing Bank or such
Senior Lender of its obligations hereunder, (ii) is or becomes available to the
Senior Facility Agent, the Common Security Trustee, the Swing Line Lender, such
Senior Issuing Bank or such Senior Lender from a source other than the Borrower,
the Pledgor, the Sponsor or any of their Affiliates, as applicable, that is not,
to the knowledge of the Senior Facility Agent, the Common Security Trustee, the
Swing Line Lender, such Senior Issuing Bank, or such Senior Lender, acting in
violation of a confidentiality obligation with the Borrower, the Pledgor, the
Sponsor or any of their Affiliates, as applicable or (iii) is independently
compiled by the Senior Facility Agent, the Common Security Trustee, the Swing
Line Lender, any Senior Issuing Bank, or any Senior Lender, as evidenced by
their records, without the use of the Information. Any Person required to
maintain the confidentiality of Information as provided in this Section 11.17
shall be considered to have complied with its


98

--------------------------------------------------------------------------------





obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
SECTION 11.18.    Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Government Rule, no party hereto shall assert, and each
party hereto hereby waives, any claim against any other party hereto or their
Related Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Financing Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No party hereto or its Related Parties shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby.
SECTION 11.19.    Waiver of Litigation Payments. To the extent that any party
hereto may, in any action, suit or proceeding brought in any of the courts
referred to in Section 11.03(b) (Applicable Government Rule; Jurisdiction; Etc.)
or elsewhere arising out of or in connection with this Agreement or any other
Financing Document to which it is a party, be entitled to the benefit of any
provision of law requiring any other party hereto in such action, suit or
proceeding to post security for the costs of such Person or to post a bond or to
take similar action, each such Person hereby irrevocably waives such benefit, in
each case to the fullest extent now or in the future permitted under the laws of
the State of New York or, as the case may be, the jurisdiction in which such
court is located.
SECTION 11.20.    Reinstatement. This Agreement and the obligations of the
Borrower hereunder shall automatically be reinstated if and to the extent that
for any reason any payment made pursuant to this Agreement is rescinded or must
otherwise be restored or returned, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise with respect to the Borrower or any
other Person or as a result of any settlement or compromise with any Person
(including the Borrower) in respect of such payment, and the Borrower shall pay
the Senior Secured Parties on demand all of their reasonable costs and expenses
(including reasonable fees, expenses and disbursements of counsel) incurred by
such parties in connection with such rescission or restoration.
SECTION 11.21.    No Recourse.
(a)Each Senior Secured Party that is a party hereto acknowledges and agrees that
the obligations of the Loan Parties under this Agreement and the other Financing
Documents, including with respect to the payment of the principal of or premium
or penalty, if any, or interest on any Obligations, or any part thereof, or for
any claim based thereon or otherwise in respect thereof or related thereto, are
obligations solely of the Loan Parties and shall be satisfied solely from the
Security and the assets of the Loan Parties and shall not constitute a debt or
obligation of the Sponsor or any of its respective Affiliates (other than the
Loan Parties), nor of any past, present or future officers, directors,
employees, shareholders, agents, attorneys or representatives of the Loan
Parties,


99

--------------------------------------------------------------------------------





the Sponsor and their respective Affiliates (collectively (but excluding the
Loan Parties), the “Non-Recourse Parties”).
(b)Each Senior Secured Party that is party hereto acknowledges and agrees that
the Non-Recourse Parties shall not be liable for any amount payable under this
Agreement or any Financing Document, and no Senior Secured Party shall seek a
money judgment or deficiency or personal judgment against any Non-Recourse Party
for payment or performance of any obligation of the Loan Parties under this
Agreement or the other Financing Documents.
(c)The acknowledgments, agreements and waivers set out in this Section 11.21
shall survive termination of this Agreement and shall be enforceable by any
Non-Recourse Party and are a material inducement for the execution of this
Agreement and the other Financing Documents by the Loan Parties.
SECTION 11.22.    Intercreditor Agreement. Any actions, consents, approvals,
authorizations or discretion taken, given, made or exercised, or not taken,
given, made or exercised by the Senior Facility Agent, acting as a Secured Debt
Holder Group Representative on behalf of the Senior Lenders, the Swing Line
Lender and the Senior Issuing Banks, in accordance with the Intercreditor
Agreement shall be binding on each Senior Lender, the Swing Line Lender and each
Senior Issuing Bank. Notwithstanding anything to the contrary herein, in the
case of any inconsistency between this Agreement and the Intercreditor
Agreement, the Intercreditor Agreement shall govern.
SECTION 11.23.    Amendment and Restatement. This Agreement amends and restates
the Original Working Capital Facility. The parties hereto acknowledge and agree
that this Agreement does not constitute a novation or termination of the
obligations under the Original Working Capital Facility and that all such
obligations are in all respects continued and outstanding as obligations under
this Agreement except to the extent such obligations are modified from and after
the date of this Agreement as provided in this Agreement.
SECTION 11.24.    Termination. This Agreement shall terminate and shall have no
force and effect (except with respect to the provisions that expressly survive
termination of this Agreement) if all Obligations have been paid in full, all
Letters of Credit have expired or been fully drawn upon or cash collateralized
in accordance with Section 9.02(c) (Acceleration Upon Bankruptcy) and all
Commitments have been terminated or reduced in whole and the Senior Facility
Agent shall have given the notice required by Section 2.11(a) (Termination of
Obligations) of the Common Terms Agreement.
SECTION 11.25.    No Fiduciary Duty. The Senior Facility Agent, each Senior
Issuing Bank, the Swing Line Lender and each Senior Lender and their respective
Affiliates (collectively, solely for purposes of this Section 11.25, the
“Lenders”), may have economic interests that conflict with those of the
Borrower, its equity holders and/or its Affiliates. The Borrower agrees that
nothing in the Financing Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower, its equity holders or its
Affiliates, on the other. The Borrower acknowledges and agrees that (i) the
transactions contemplated by the Financing Documents (including the exercise of
rights


100

--------------------------------------------------------------------------------





and remedies hereunder and thereunder) are arm’s‑length commercial transactions
between the Lenders, on the one hand, and the Borrower, on the other, and (ii)
in connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
equity holders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its equity holders or its
Affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Financing Documents and (y) each Lender
is acting solely as principal and not as the agent or fiduciary of the Borrower
or its Affiliates, or its or their management, stockholders (or other equity
holders), creditors or any other Person. The Borrower acknowledges and agrees
that it has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Borrower, in connection with such transaction or the process leading thereto.
[Remainder of Page Intentionally Left Blank]








101

--------------------------------------------------------------------------------






Schedule 8.01
COVENANTS
1.
AFFIRMATIVE COVENANTS

1.1.
Separateness

The Borrower shall comply at all times with the separateness provisions set
forth on Schedule 6.1 of the Common Terms Agreement.
1.2.
Project Documents, Etc.

(a)
The Borrower shall comply with all of its covenants and obligations under the
Material Project Documents and Government Approvals, except where the failure to
so comply could not reasonably be expected to have a Material Adverse Effect.

(b)
The Borrower shall notify the Common Security Trustee and the Senior Facility
Agent (i) when entering into or terminating any Material Project Documents and
provide a copy of any such contract to the Common Security Trustee and the
Senior Facility Agent and (ii) promptly upon obtaining knowledge thereof, of any
material adverse change in the status of any Fundamental Government Approval.

(c)
The Borrower shall not agree to any material amendment or termination of any
Material Project Document to which it is or becomes a party unless (i) a copy of
such amendment or termination has been delivered to the Senior Facility Agent at
least five (5) days in advance of the effective date thereof along with a
certificate of an Authorized Officer of the Borrower certifying that the
proposed amendment or termination would not reasonably be expected to have a
Material Adverse Effect or (ii) the Borrower has obtained the consent of the
Required Senior Lenders to such amendment or termination.

1.3.
Maintenance of Existence, Etc.

Subject to the rights of the Borrower under Section 2.2 of this Schedule 8.01,
the Borrower shall do all things necessary to maintain: (a) its limited
liability company existence in its jurisdiction of organization; provided, that,
subject to the last sentence of this Section 1.3, the foregoing shall not
prohibit conversion into another form of entity or continuation in another
jurisdiction and (b) the power and authority (corporate and otherwise) necessary
under the applicable Governmental Rules to own its properties and to carry on
the business of the Project. The Borrower shall not dissolve, liquidate, and
shall not take any action to amend or modify its corporate constituent or
governing documents where such amendment would be adverse in any material
respect to the Secured Parties.
1.4.
Books and Records; Inspection Rights

The Borrower shall keep proper books of record in accordance with GAAP and grant
the Senior Facility Agent or its designee from time to time, including during
the pendency of a


Sch. 8.1 - 1

--------------------------------------------------------------------------------





Default or an Event of Default, upon reasonable prior written notice but no more
than twice per calendar year (unless a Default or Event of Default has occurred
and is continuing) reasonable access to all of its books and records and the
physical facilities of the Project, provided that all such inspections are
conducted during normal business hours in a manner that does not disrupt the
operation of the Project. So long as a Default or any Event of Default has
occurred and is continuing, the reasonable fees and documented expenses of such
persons shall be for the account of the Borrower.
1.5.
Compliance with Government Rules, Etc.

(a)
The Borrower shall (i) comply with all applicable Government Rules, except where
such failure to comply would not reasonably be expected to have a Material
Adverse Effect and (ii) notify the Senior Facility Agent promptly following the
initiation of any proceedings or material disputes with any Government Authority
or other parties, which would reasonably be expected to have a Material Adverse
Effect, relating to compliance or noncompliance with any such Government Rule.

(b)
The Borrower and its Affiliates shall comply in all respects with Anti-Terrorism
and Money Laundering Laws and OFAC Laws.

(c)
The Borrower will not, and will procure that its Affiliates, directors and
officers do not, directly or, to the Borrower’s Knowledge, indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person:

(i)
in furtherance of an offer, payment, promise to pay or authorization of the
payment or giving of money or anything else of value, to any Person in violation
of any Anti-Terrorism and Money Laundering Laws, Anti‑Corruption Laws or OFAC
Laws, to the extent applicable;

(ii)
to fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
target of sanctions under OFAC or by the US Department of State, the European
Union or Her Majesty’s Treasury, to the extent applicable; or

(iii)
in any other manner that would result in a violation of any Anti-Terrorism and
Money Laundering Laws, Anti-Corruption Laws or sanctions under OFAC or by the US
Department of State, the European Union or Her Majesty’s Treasury, to the extent
applicable, by any Person (including any Person participating in the Facility
Loans, whether as Senior Lender, Common Security Trustee or otherwise).

(d)
The Borrower shall at all times obtain and maintain and use commercially
reasonable efforts to cause third parties, as allowed pursuant to Government
Rule, to obtain or maintain in full force and effect all material permits,
licenses, trademarks, patents, agreements or Government Approvals necessary for
the Development.



Sch. 8.1 - 2

--------------------------------------------------------------------------------





(e)
The Borrower agrees that if it obtains Knowledge or receives any written notice
that the Borrower, any Affiliate or any Person holding any legal or beneficial
interest whatsoever therein (whether directly or indirectly) is named on the
OFAC SDN List or is otherwise subject to OFAC, US Department of State, European
Union or Her Majesty’s Treasury sanctions (such occurrence, a “Sanctions
Violation”), the Borrower shall immediately (i) give written notice to the
Common Security Trustee and the Senior Facility Agent of such Sanctions
Violation, and (ii) comply with all applicable laws with respect to such
Sanction Violation (regardless of whether the party included on the OFAC SDN
List is located within the jurisdiction of the United States of America), and
the Borrower hereby authorizes and consents to the Common Security Trustee and
the Senior Facility Agent (as the case may be) taking any and all steps the
Common Security Trustee and the Senior Facility Agent (as the case may be) deem
necessary, in its sole discretion, to comply with all applicable laws governing
such sanctions with respect to any such Sanction Violation, including the
“freezing” or “blocking” of assets and reporting such action to OFAC.

1.6.
Insurance; Events of Loss.

(a)
Insurance Maintained by the Borrower, the EPC Contractor and the Operator. The
Borrower shall (i) procure at its own expense and maintain in full force and
effect and (ii) cause the EPC Contractor, the Operator and each other Material
Project Party, as applicable, to procure at such Person’s own expense and
maintain in full force and effect, the insurance set forth on, and subject to
the provisions of, Schedule 6.6 of the Common Terms Agreement and any insurance
required to be maintained by such Person pursuant to its applicable Project
Document. Upon request, the Borrower shall provide to the Senior Facility Agent
(with a copy to the Insurance Advisor) evidence of the maintenance of such
insurance. Prior to the expiration of any such insurance policy, the Borrower
shall have delivered to the Senior Facility Agent binders evidencing the
commitment of insurers to provide a replacement or renewal for such insurance
policy together with evidence of the payment of all premiums then payable in
respect of such insurance policies. Without limiting the obligations under
Section 1.6(b) of this Schedule 8.01, upon the issuance, renewal or replacement
of any insurance policy, and in any event not less than once per annum, the
Borrower shall deliver to the Senior Facility Agent a certificate of an
Authorized Officer of the Borrower, certifying that all such insurance policies
are in full force and effect and in compliance with the requirements of this
Section and Schedule 6.6 of the Common Terms Agreement confirmed by the
Insurance Consultant.

(b)
Insurance Certificates. Within ten (10) Business Days following the date that
Notice to Proceed has been issued under the Stage 3 EPC Contract and the Stage 4
EPC Contract, the Borrower shall deliver certificates of insurance evidencing
the existence of all insurance then required to be maintained by the Borrower as
set forth on Schedule 6.6 of the Common Terms Agreement and any insurance
required to be maintained by such Person pursuant to its applicable Project
Document and a certificate of an Authorized Officer of the Borrower setting
forth the insurance obtained and stating that such insurance and, to his or her
knowledge, all insurance required to be obtained by a Material Project Party
pursuant to a Material Project



Sch. 8.1 - 3

--------------------------------------------------------------------------------





Document (i) has been obtained and in each case is in full force and effect,
(ii) that such insurance materially complies with the Financing Documents and
(iii) that all premiums then due and payable on all insurance required to be
obtained by the Borrower have been paid.
(c)
Certain Remedies. In the event the Borrower fails to obtain or maintain, or
cause to be obtained and maintained, the full insurance coverage required by
this Section 1.6, the Common Security Trustee may (but shall not be obligated
to) take out the required policies of insurance and pay the premiums on the
same. All amounts so advanced by the Common Security Trustee shall become an
Obligation and the Borrower shall forthwith pay such amounts to the Common
Security Trustee, together with interest from the date of payment by the Common
Security Trustee at the Default Rate.

(d)
DSU Insurance. The Borrower shall, at the request of the Common Security Trustee
in consultation with the Independent Engineer, exercise its option to file a
claim under the Delayed Startup Insurance under any EPC Contract (as described
on Exhibit A to each Umbrella Insurance Agreement) in accordance with
Section 9.3(A) (DSU Insurance) of the applicable the EPC Contract.

(e)
Flood Insurance. With respect to all Mortgaged Property located in a Special
Flood Hazard Area, the Borrower will obtain and maintain at all times flood
insurance for all Collateral located on such property as may be required under
the Flood Program and will provide to each Senior Lender evidence of compliance
with such requirements as may be reasonably requested by such Senior Lender. The
timing and process for delivery of such evidence will be as set forth on
Schedule 6.6 of the Common Terms Agreement.

1.7.
Project Construction; Maintenance of Properties.

(a)
The Borrower shall construct and complete, operate and maintain the Project, and
cause the Project to be constructed, operated and maintained, as applicable,
(A) consistent with Prudent Industry Practices and consistent in all material
respects with applicable Government Rules, the EPC Contracts, the Construction
Budget and Construction Schedule, the Operating Manual, the other Project
Documents, and in accordance with the requirements for maintaining the
effectiveness of the material warranties of the EPC Contractor and each
subcontractor thereof (including equipment manufacturers), and (B) within,
subject to the following proviso, the then effective Operating Budget; provided,
that the Borrower may (x) exceed in the aggregate for all Operating Budget
Categories in any Operating Budget by fifteen percent (15%) or less of the
aggregate budgeted amount therefor on an annual basis, but excluding, for
purposes of calculating the foregoing allowable increases, amounts in the then
effective Operating Budget for Gas purchases, and (y) notwithstanding the
foregoing, further exceed the Operating Budget and any Operating Budget Category
thereof (I) with respect to payments under Gas purchase contracts for the
Project, (II) as required by Government Rule or for compliance with any
Government Approval applicable to the Borrower or the Development (or to cure or
remove the effect of any termination, suspension, or Impairment of any
Government Approval),



Sch. 8.1 - 4

--------------------------------------------------------------------------------





as described by the Borrower to the reasonable satisfaction of the Common
Security Trustee and each Secured Debt Holder Group Representative, (III) to the
extent any excess amounts are paid for using Distributable Cash, or (IV) to the
extent required to respond to an emergency or accident, the failure to respond
to which could reasonably be expected to create a significant risk of personal
injury or physical damage to the Project or material threat to the environment,
in which case:
(i)
if the Borrower reasonably determines that there is a sufficient time to do so
prior to responding to any such emergency or accident, the Borrower shall
substantiate the expenses expected to be incurred by the Borrower in connection
with such emergency or accident to the reasonable satisfaction of the Common
Security Trustee and the Senior Facility Agent; or

(ii)
if the Borrower reasonably determines that there is not sufficient time to take
the actions described in clause (i) above prior to responding to any such
emergency or accident, promptly following such emergency or accident, the
Borrower shall describe in writing to the Common Security Trustee and the Senior
Facility Agent the steps that were taken by the Borrower in respect of such
emergency or accident and the expenses incurred by the Borrower in connection
therewith, all in reasonable detail.

(b)
The Borrower shall take such action as contemplated under Section 6.2(A)(12)
(Change Orders Requested by Contractor) of each EPC Contract to avoid any delay
with respect to the Guaranteed Substantial Completion Dates for any train of the
Project or a delay that would result in the date specified for Ready for Start
Up in Attachment E to such EPC Contract for such train of the Project to occur
less than four (4) months prior to the Guaranteed Substantial Completion Date
for such train.

(c)
In the event that any train of the Project fails to achieve the Performance
Guarantee by the applicable Guaranteed Substantial Completion Date (each as
defined in the applicable EPC Contract), the Borrower shall not, without the
consent of the Required Secured Parties (in consultation with the Independent
Engineer), elect the option available to it under Section 11.4(A) (Minimum
Acceptance Criteria and Performance Liquidated Damages) of such EPC Contract.

(d)
In the event that any train of the Project fails to achieve the Minimum
Acceptance Criteria (as defined in the applicable EPC Contract) and Substantial
Completion upon the termination of the Minimum Acceptance Criteria Correction
Period (as defined in the applicable EPC Contract), the Borrower shall not,
without the consent of the Required Secured Parties (in consultation with the
Independent Engineer) elect the option available to it under Section 11.4(B)
(Minimum Acceptance Criteria and Performance Liquidated Damages) of such EPC
Contract.

(e)
Unless the applicable Defect Correction Period (and any extension thereof) with
respect to each Subproject (as such terms are defined in the applicable EPC
Contract) has expired and the EPC Contractor has completed and paid any warranty
claims submitted by the Borrower with respect to such Subproject, the Borrower
shall draw



Sch. 8.1 - 5

--------------------------------------------------------------------------------





on the applicable EPC Letter of Credit at the time of any reduction thereof
pursuant to Section 9.2.B (Irrevocable Standby Letter of Credit) of the
applicable EPC Contract in the amount of such reduction.
1.8.
Taxes

The Borrower (or, for purposes of this Section 1.8, if it is a disregarded
entity for U.S. income tax purposes, its direct owner) shall pay and discharge
all Taxes imposed on the Borrower or on its income or profits or on any of its
Property prior to the date on which any penalties may attach; provided, that the
Borrower shall have the right to Contest the validity or amount of any such Tax.
The Borrower (or, for purposes of this Section 1.8, if it is a disregarded
entity for U.S. tax purposes, its owner) shall promptly pay any valid, final
judgment rendered upon the conclusion of the relevant Contest, if any, enforcing
any such Tax and cause it to be satisfied of record.
1.9.
Maintenance of Liens

(a)
The Borrower shall grant a security interest to the Common Security Trustee for
the benefit of the Secured Parties in the Borrower’s interest in all Project
assets and Project Documents acquired or entered into, as applicable, from time
to time (except to the extent expressly permitted to be excluded from the Liens
created by the Security Documents pursuant to the terms thereof) and shall take,
or cause to be taken, all action reasonably required to maintain and preserve
the Liens created by the Security Documents to which it is a party and the
priority of such Liens.

(b)
The Borrower shall from time to time execute or cause to be executed any and all
further instruments (including financing statements, continuation statements and
similar statements with respect to any Security Document) reasonably requested
by the Common Security Trustee for such purposes.

(c)
The Borrower shall preserve and maintain good, legal and valid title to, or
rights in, the Collateral free and clear of Liens other than Permitted Liens.

(d)
The Borrower shall promptly discharge at the Borrower’s cost and expense, any
Lien (other than Permitted Liens) on the Collateral.

1.10.
Use of Proceeds

The Borrower shall use the proceeds of the Loans solely for purposes permitted
in this Agreement.
1.11.
[Reserved]

1.12.
Operating Budget

(a)
No less than forty-five (45) days prior to the Substantial Completion of each
train of the Project, and no less than forty-five (45) days prior to the
beginning of each calendar year thereafter, the Borrower shall prepare a
proposed operating plan and



Sch. 8.1 - 6

--------------------------------------------------------------------------------





a budget setting forth in reasonable detail the projected requirements for
Operation and Maintenance Expenses for the Borrower and the Project for the
ensuing calendar year (or, in the case of the initial Operating Budget, the
remaining portion thereof) and provide the Independent Engineer, the Common
Security Trustee, and the Senior Facility Agent with a copy of such operating
plan and budget (the “Operating Budget”). Each Operating Budget shall be
prepared in accordance with a form approved by the Independent Engineer, shall
set forth all material assumptions used in the preparation of such Operating
Budget, and shall become effective upon approval of the Senior Facility Agent,
acting reasonably and in consultation with the Independent Engineer; provided,
that if the Senior Facility Agent shall not have approved or disapproved the
Operating Budget within thirty (30) days after receipt thereof, such Operating
Budget shall be deemed to have been approved; and provided, further that the
Senior Facility Agent shall have neither the right nor the obligation to approve
costs for Gas purchase contracts for the Project contained in the Operating
Budget. If the Borrower does not have an effective annual Operating Budget
before the beginning of any calendar year, until such proposed Operating Budget
is approved, the Operating Budget most recently in effect shall continue to
apply; provided, that (A) any items of the proposed Operating Budget that have
been approved shall be given effect in substitution of the corresponding items
in the Operating Budget most recently in effect, (B) costs for Gas purchase
contracts for the Project shall be as provided by the Borrower and (C) all other
items shall be increased by the lesser of (x) two and one-half percent (2.5%)
and (y) the increase proposed by the Borrower for such item in such proposed
Operating Budget.
(b)
Each Operating Budget delivered pursuant to this Section 1.12 shall contain
Operating Budget Categories, and shall specify for each Fiscal Quarter and for
each such Operating Budget Category the amount budgeted for such category for
such Fiscal Quarter.

(c)
Each Operating Budget may only be amended with the prior written consent of the
Senior Facility Agent, which consent shall not be unreasonably withheld,
conditioned, or delayed.

1.13.
Other Documents and Information

The Borrower shall furnish to the Senior Facility Agent:
(a)
promptly after the filing thereof, a copy of each filing made by (i) the
Borrower with FERC with respect to the Project; or (ii) the Borrower with DOE/FE
with respect to the export of LNG from, or the import of LNG to, the Project;
except in the case of (i) or (ii) such as are routine or ministerial in nature;

(b)
promptly after obtaining Knowledge thereof, a copy of each filing with respect
to (i) the Project or the Pipeline made with FERC by any Person other than the
Borrower in any proceeding before FERC in which the Borrower is the captioned
party or respondent, except for such filings as are routine or ministerial in
nature, or (ii) the import of LNG to, or the export of LNG from, the Project
made with DOE/FE by



Sch. 8.1 - 7

--------------------------------------------------------------------------------





any Person other than the Borrower in any proceeding before FERC in which the
Borrower is the captioned party or respondent, except for such filings as are
routine or ministerial in nature;
(c)
promptly after the filing thereof, a copy of each filing, certification, waiver,
exemption, claim, declaration, or registration made with respect to Government
Approvals to be obtained or filed by the Borrower with any Government Authority,
except such filings, certifications, waivers, exemptions, claims, declarations,
or registrations that are routine or ministerial in nature and in respect of
which a failure to file could not reasonably be expected to have a Material
Adverse Effect;

(d)
promptly after receipt or publication thereof, a copy of each material
Government Approval obtained by the Borrower; and

(e)
promptly upon obtaining Knowledge thereof, a description of each change in the
status of any Government Approval identified on Schedule 4.6(a) of the Common
Terms Agreement and Schedule 4.6(b) of the Common Terms Agreement other than
routine or ministerial changes.

1.14.
[Reserved].

1.15.
Debt Service Coverage Ratio

(a)
The Borrower shall not permit the Debt Service Coverage Ratio as of the end of
any Fiscal Quarter from and following the Initial Quarterly Payment Date to be
less than 1.15 to 1.00. Not later than ten (10) Business Days following the last
day of each Fiscal Quarter following the Initial Quarterly Payment Date, the
Borrower shall calculate and deliver to the Common Security Trustee its
calculation of the Debt Service Coverage Ratio. The Common Security Trustee
shall notify the Borrower in writing of any reasonable corrections which should
be made to such Debt Service Coverage Ratio calculations, within ten (10)
Business Days of receipt. Borrower shall incorporate all such reasonable
corrections, changes or adjustments consistent with the terms of this Agreement.

(b)
Notwithstanding anything in Section 1.15(a) of this Schedule 8.01 to the
contrary, in the event that the Debt Service Coverage Ratio as of the end of any
Fiscal Quarter is less than 1.15 to 1.00 but greater than 1.00 to 1.00, any
direct or indirect owner of the Borrower shall have the right to provide cash to
the Borrower, not later than ten (10) Business Days following the date of
delivery of the calculation of the Debt Service Coverage Ratio as required
pursuant to Section 1.15(a) of this Schedule 8.01 in the form of equity
contributions or subordinated shareholder loans (in each case as otherwise
permitted pursuant to the terms of the Financing Documents), in order to
increase the Debt Service Coverage Ratio to 1.15 to 1.00; provided, that such
right shall not be exercised more than two (2) consecutive Fiscal Quarters nor
more than four (4) times over the term of this Agreement.



Sch. 8.1 - 8

--------------------------------------------------------------------------------





1.16.
Further Assurances; Cooperation

(a)
The Borrower shall promptly perform or cause to be performed any and all acts
and execute or cause to be executed any and all documents (including UCC
financing statements and UCC continuation statements):

(i)
as are reasonably requested by the Common Security Trustee for filing under the
provisions of the UCC or any other Government Rule that are necessary or
reasonably advisable to maintain in favor of the Common Security Trustee, for
the benefit of the Secured Parties, Liens on the Collateral that are duly
perfected in accordance with all applicable Government Rules for the purposes of
perfecting the first priority Lien (subject to Permitted Liens) created, or
purported to be created, in favor of the Common Security Trustee or the Secured
Parties under this Agreement or any other Financing Documents;

(ii)
as are reasonably requested by the Common Security Trustee for the purposes of
ensuring the validity, enforceability and legality of this Agreement or any
other Financing Document and the rights of the Secured Parties hereunder or
thereunder;

(iii)
as are reasonably requested by the Common Security Trustee for the purposes of
enabling or facilitating the proper exercise of the rights and powers granted to
the Secured Parties under this Agreement or any other Financing Document; or

(iv)
as are reasonably requested by the Common Security Trustee to carry out the
intent of, and transactions contemplated by, this Agreement and the other
Financing Documents.

(b)
The Borrower will cooperate with and provide all necessary information available
to it on a timely basis to the Consultants so that the Consultants may complete
and deliver the reports as required herein.

1.17.
Auditors

The Borrower shall engage KPMG LLP (or such other independent certified public
accountants of recognized national standing) as auditors to audit annual
financial statements.
1.18.
Surveys and Title Policies

(a)
Survey. The Borrower shall, no later than sixty (60) days following Final
Completion, deliver to the Common Security Trustee the “as built” Survey.

(b)
Title Policy. The Borrower shall cause the Title Company to deliver to the
Common Security Trustee a Disbursement Endorsement dated no later than sixty
(60) days following Substantial Completion of each train of the Project.



Sch. 8.1 - 9

--------------------------------------------------------------------------------





1.19.
[Reserved]

1.20.
Debt Service Reserve Amount

Prior to the making of each Restricted Payment and, in any event, no later than
six (6) months following the Project Completion Date, if any Senior Debt
Instrument in effect at such time requires deposits to be made into a Debt
Service Reserve Account, the Borrower shall have deposited in the Senior Debt
Facilities Debt Service Reserve Account an amount equal to the Required Debt
Service Reserve Amount or, solely in the case of Sponsor Case Restricted
Payments prior to the Project Completion Date, the Sponsor Case Required Debt
Service Amount (as defined in the Accounts Agreement).
2.
NEGATIVE COVENANTS

2.1.
[Reserved]

2.2.
Prohibition of Fundamental Changes

(a)
The Borrower shall not change its legal form, amend its Amended and Restated
Limited Liability Company Agreement (except any amendments in connection with
permitted sales or transfers of ownership interests in the Borrower or other
immaterial amendments, provided, that the Borrower shall have delivered to the
Common Security Trustee a copy of such amendment together with a certificate of
an Authorized Officer of the Borrower certifying that no changes have been made
to the Amended and Restated Limited Liability Company Agreement other than such
changes as are necessary solely to reflect the change in ownership or that any
other change is immaterial) or any other Organic Document, merge into or
consolidate with, or acquire (in one transaction or series of related
transactions) all or any business, any class of stock of (or other equity
interest in) or any material part of the assets or property of any other Person
and shall not liquidate, wind up, reorganize, terminate or dissolve.

(b)
The Borrower will not consummate an Asset Sale unless:

(i)
the Borrower receives consideration at the time of the Asset Sale equal to the
greater of (A) the Fair Market Value of the assets or Equity Interests issued or
sold or otherwise disposed of and (B) an amount equal to the invested cost of
the assets sold or otherwise disposed of, less depreciation; and

(ii)
at least 90% of the consideration therefor received by the Borrower is in the
form of cash, Cash Equivalents or Replacement Assets or a combination thereof.
For purposes of this provision, each of the following will be deemed to be cash:

(A)
any liabilities, as shown on the Borrower’s most recent consolidated balance
sheet (or as would be shown on the Borrower’s consolidated balance sheet as of
the date of such Asset Sale) of the Borrower (other



Sch. 8.1 - 10

--------------------------------------------------------------------------------





than contingent liabilities and liabilities that are by their terms subordinated
to the Obligations) that are assumed by the transferee of any such assets
pursuant to a written novation agreement that releases the Borrower from further
liability therefor; and
(B)
any securities, notes or other obligations received by the Borrower from such
transferee that are converted by the Borrower into cash or Cash Equivalents
within 90 days after such Asset Sale, to the extent of the cash or Cash
Equivalents received in that conversion.

(c)
Within 360 days after the receipt of any Net Cash Proceeds from an Asset Sale,
the Borrower may apply an amount equal to such Net Cash Proceeds:

(i)
to repay Senior Debt in accordance with the Common Terms Agreement; or

(ii)
to make any capital expenditure or to purchase Replacement Assets (or enter into
a binding agreement to make such capital expenditure or to purchase such
Replacement Assets; provided that (A) such capital expenditure or purchase is
consummated within the later of (i) three hundred sixty (360) days after the
receipt of the Net Cash Proceeds from the related Asset Sale and (ii) one
hundred eighty (180) days after the date of such binding agreement and (B) if
such capital expenditure or purchase is not consummated within the period set
forth in subclause (A), the amount not so applied will be applied in accordance
with clause (i) above.

Pending the final application of any Net Cash Proceeds, the Borrower may reduce
the Loans or otherwise invest the Net Cash Proceeds in any manner that is not
prohibited by this Agreement.
(d)
The Borrower shall not permit the Project or any material portion thereof to be
removed, demolished or materially altered, unless (A) such material portion that
has been removed, demolished or materially altered has been replaced or repaired
as permitted under the Financing Documents, or (B) such removal or alteration is
(x) in accordance with Prudent Industry Practices (as certified by the
Independent Engineer, acting reasonably) and could not reasonably be expected to
result in a Material Adverse Effect or (y) required by applicable Government
Rule.

(e)
The Borrower shall comply at all times with Section 5.01 of the Initial Senior
Bonds Indenture as in effect on the date hereof (with all terms referenced in
such term also as in effect on the date hereof).

(f)
The Borrower will not consummate any Asset Sales in excess of five hundred
million Dollars ($500,000,000) in the aggregate without the prior written
consent of the Required Senior Lenders.



Sch. 8.1 - 11

--------------------------------------------------------------------------------





2.3.
Nature of Business

(a)
The Borrower shall not engage in any business or activities other than the
Permitted Businesses, except to such extent as would not be material to the
Borrower.

(b)
The Borrower shall not permit to exist any Subsidiary of the Borrower.

(c)
The Borrower shall not sponsor, maintain, administer, or have any obligation to
contribute to, or any liability under, any Plan or Multiemployer Plan or plan
that provides for post-retirement welfare benefits.

2.4.
Performance Tests and Liquidated Damages

The Common Security Trustee, the Senior Facility Agent and the Independent
Engineer shall have the right to witness and verify each Performance Test. The
Borrower shall not:
(a)
permit any Performance Test to be performed without giving the Common Security
Trustee, the Senior Facility Agent and the Independent Engineer at least five
(5) Business Days prior written notice of such Performance Test (or such shorter
period as agreed by the Independent Engineer); or

(b)
agree to the amount of any Performance Liquidated Damages and Delay Liquidated
Damages that are in excess of fifteen million Dollars ($15,000,000) without the
prior written approval of the Common Security Trustee, acting reasonably and in
consultation with the Independent Engineer.

2.5.
Restrictions on Indebtedness

The Borrower shall not directly or indirectly create, incur, issue, assume,
permit, suffer to exist or otherwise be or become liable with respect to,
contingently or otherwise (collectively, “incur”), any Indebtedness; provided,
however, that the Borrower may incur any of the following items of Indebtedness:
(a)
Indebtedness existing under the Initial Senior Bond Indentures in an amount not
to exceed the amount of Indebtedness outstanding under the Initial Senior Bond
Indentures as of the date of the Fifth Omnibus Amendment;

(b)
Permitted Refinancing Indebtedness of the Borrower in exchange for, or the net
proceeds of which are used to renew, refund, refinance, replace, defease or
discharge any Indebtedness (other than intercompany Indebtedness) that was
permitted to be incurred under clause (a), (b) or (c) of this Section 2.5,
provided that each of the following conditions shall have been satisfied:

(1)
the Senior Facility Agent shall have received a certificate from an Authorized
Officer of the Borrower to the effect that the outstanding Senior Debt (other
than Working Capital Debt and Indebtedness incurred pursuant to clauses (f),
(g), (h), (i), (j), (k), (l), (m), and (o) of this Section 2.5) (after giving
effect to the incurrence and application of proceeds of such Permitted
Refinancing



Sch. 8.1 - 12

--------------------------------------------------------------------------------





Indebtedness) is capable of being amortized to a zero balance by the termination
date of the latest terminating Applicable Facility LNG Sale and Purchase
Agreement such that the Projected Debt Service Coverage Ratio after the last
Guaranteed Substantial Completion Date of any Train then in construction would
be at least 1.5 to 1.0 (the Projected Debt Service Coverage Ratio shall be
calculated (1) solely with respect to Contracted Cash Flow; and (2) using an
interest rate equal to the weighted average interest rate of all such Senior
Debt outstanding after giving effect to the incurrence of the Permitted
Refinancing Indebtedness and the application of the proceeds therefrom);  
(2)
no Default or Event of Default shall have occurred and be continuing or result
from the incurrence of such Permitted Refinancing Indebtedness;

(3)
the maturity date of the Permitted Refinancing Indebtedness shall not occur
prior to the Maturity Date;

(4)
the material terms of the Permitted Refinancing Indebtedness shall not be
materially more restrictive on the Borrower than the terms of the Secured Debt
being replaced;

(5)
prior to Final Completion, the Borrower’s Debt to Equity Ratio shall not exceed
the ratio of 75:25 taking into account the incurrence of such Permitted
Refinancing Indebtedness (other than Permitted Refinancing Indebtedness
Incremental Amounts) but without regard to any outstanding Indebtedness
comprising Working Capital Debt; and

(6)
the Senior Debt Holder Group Representative for the Permitted Refinancing
Indebtedness shall have entered into an accession agreement to the Common Terms
Agreement substantially in the form set forth in Exhibit C.

(c)
Secured Bank Debt; provided that if Indebtedness incurred pursuant to clause (b)
of this Section 2.5 is incurred at a time when the Secured Bank Debt Available
Amount is less than the Secured Bank Debt Committed Amount, any subsequent
incurrence (which, for purposes of this clause (c), shall include the amount of
any undrawn availability immediately after such incurrence) of Secured Bank Debt
in an amount up to such difference shall be subject to the satisfaction of the
Projected Debt Service Coverage Ratio conditions clause (b) of this Section 2.5
as if such Indebtedness was being incurred pursuant to such clause (b);

(d)
Indebtedness incurred under this Agreement;

(e)
purchase money Indebtedness or Capital Lease Obligations of the Borrower to the
extent incurred in the ordinary course of business to finance the acquisition or
licensing of intellectual property or items of equipment; provided, that (1) if
such obligations are secured, they are secured only by Liens upon the equipment
or intellectual property being financed and (2) the aggregate principal amount
and the



Sch. 8.1 - 13

--------------------------------------------------------------------------------





capitalized portion of such obligations do not at any time exceed $100,000,000
in the aggregate;
(f)
other unsecured Indebtedness for borrowed money subordinated to the Obligations
pursuant to an instrument in writing satisfactory in form and substance to the
Required Secured Parties; provided, that (1) such instrument shall include that:
(A) the maturity of such subordinated debt shall be no shorter than the maturity
of the latest maturing tranche of Secured Debt; (B) such subordinated debt shall
not be amortized; (C) no interest payments shall be made under such subordinated
debt except from monies held in the Distribution Account and that are permitted
to be distributed pursuant to the Accounts Agreement; and (D) such subordinated
debt shall not impose covenants on the Borrower, and (2) the aggregate principal
amount of such Indebtedness does not at any time exceed $500,000,000 in the
aggregate;

(g)
trade or other similar Indebtedness of the Borrower incurred in the ordinary
course of business, which is (1) not more than ninety (90) days past due, or (2)
being contested in good faith and by appropriate proceedings;

(h)
contingent liabilities of the Borrower incurred in the ordinary course of
business, including the acquisition or sale of goods, services, supplies or
merchandise in the normal course of business, the endorsement of negotiable
instruments received in the normal course of business and indemnities provided
under any of the Transaction Documents;

(i)
any obligations of the Borrower under Permitted Hedging Agreements;

(j)
to the extent constituting Indebtedness, indebtedness of the Borrower arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course or
other cash management services in the ordinary course of business;

(k)
to the extent constituting Indebtedness, obligations of the Borrower in respect
of performance bonds, bid bonds, appeal bonds, surety bonds, indemnification
obligations, obligations to pay insurance premiums, take-or-pay or
take-or-deliver obligations contained in supply agreements, cash deposits
incurred in connection with natural gas purchases and similar obligations
incurred in the ordinary course of business;

(l)
Indebtedness of the Borrower in respect of any bankers’ acceptance, letter of
credit, warehouse receipt or similar facilities entered into in the ordinary
course of business;

(m)
Indebtedness of the Borrower in respect of netting services, overdraft
protections and otherwise in connection with deposit accounts;

(n)
Indebtedness of the Borrower in an amount not to exceed $250,000,000 to finance
the restoration of the Project following an Event of Loss;



Sch. 8.1 - 14

--------------------------------------------------------------------------------





(o)
Indebtedness of the Borrower consisting of the financing of insurance premiums
in customary amounts consistent with the operations and business of the Borrower
in the ordinary course of business;

(p)
Indebtedness of the Borrower outstanding on the date hereof that was permitted
to be incurred under the Common Terms Agreement as in effect on the date hereof;
and

(q)
the incurrence by the Borrower of additional Indebtedness in an aggregate
principal amount (or accreted value, as applicable) at any time outstanding,
including all Permitted Refinancing Indebtedness incurred to renew, refund,
refinance, replace, defease or discharge any Indebtedness incurred pursuant to
this clause (q), not to exceed $250,000,000.

For purposes of determining compliance with this Section 2.5, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Permitted Indebtedness pursuant to clauses (a) through (q) of this Section 2.5,
the Borrower will be permitted to classify or divide such item of Indebtedness
on the date of its incurrence, or later reclassify or redivide all or a portion
of such item of Indebtedness, in any manner that complies with this Section 2.5.
The accrual of interest, the accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, the reclassification of preferred stock as
Indebtedness due to a change in accounting principles will not be deemed to be
an incurrence of Indebtedness for purposes of this Section 2.5; provided, in
each such case, that the amount of any such accrual, accretion or payment is
included in Debt Service of the Borrower as accrued. Notwithstanding any other
provision of this Section 2.5 the maximum amount of Indebtedness that the
Borrower or any Restricted Subsidiary may incur pursuant to this Section 2.5
shall not be deemed to be exceeded solely as a result of fluctuations in
exchange rates or currency values.
The amount of any Indebtedness outstanding as of any date will be:
(1)
the accreted value of the Indebtedness, in the case of any Indebtedness issued
with original issue discount;

(2)
in respect of Indebtedness of another Person secured by a Lien on the assets of
the specified Person, the least of:

(A)
the Fair Market Value of such asset at the date of determination;

(B)
the amount of the Indebtedness of the other Person; and

(C)
the principal amount of the Indebtedness, in the case of any other Indebtedness.

2.6.
Development Expenditures

The Borrower shall not make any Development Expenditures except Permitted
Development Expenditures. All assets or property built or acquired with
Development Expenditures shall


Sch. 8.1 - 15

--------------------------------------------------------------------------------





constitute Collateral except as provided in the Cooperation Agreement, the Water
Agreement or the Security Documents or for contributions in aid of construction
in connection with gas interconnection or metering facilities under gas
interconnection or metering agreements.
2.7.
[Reserved]

2.8.
Limitation on Liens

The Borrower shall not create, assume, incur, permit or suffer to exist any Lien
upon the Collateral, whether now owned or hereafter acquired, except for the
Permitted Liens.
2.9.
Project Documents.

(a)
The Borrower shall not, without the prior written consent of the Required
Secured Parties in consultation with the Independent Engineer, (i) suspend,
cancel or terminate any Material Project Document or Government Approval
applicable to the Borrower or the Development or consent to or accept any
cancellation or termination thereof, (ii) sell, transfer, assign (other than
pursuant to the Security Documents and other than any assignment by Cheniere LNG
O&M Services, LLC of its rights and obligations under the O&M Agreement by the
Manager of its rights and obligations under the Management Services Agreement,
in each case to an Affiliate of the Borrower that has access to sufficient
experienced personnel to perform their respective obligations thereunder) or
otherwise dispose of (by operation of law or otherwise) or consent to any such
sale, transfer, assignment or disposition of any part of its interest in or
rights or obligations under or any Material Project Party’s interest in or
rights or obligations under any Material Project Document or Government Approval
(other than the sub-license of any EPC Contract-related intellectual property
rights to an Affiliate of the Borrower and other than the collateral assignment
pursuant to the CCTPL Consent Agreement), (iii) waive any material default
under, or material breach of, any Material Project Document or waive, forgive,
compromise, settle or release any material right, interest or entitlement,
howsoever arising, under, or in respect of, any Material Project Document,
(iv) initiate or settle a material arbitration proceeding under any Material
Project Document or Government Approval, (v) agree to or petition, request or
take any other material legal or administrative action that seeks, or could
reasonably be expected, to Impair any Material Project Document or Government
Approval, (vi) amend, supplement or modify or in any way vary, or agree to the
variation of, the FOB Sale and Purchase Agreements, the EPC Contracts or the
Sabine Pass TUA or any material Government Approval in a manner that, taken as a
whole, is adverse in any material respect to the Secured Parties (provided that
the Borrower may (x) amend or modify any conditions of such Government Approvals
so long as such amendment or modification is not materially more restrictive or
onerous on the Borrower or could not reasonably be expected to have a Material
Adverse Effect, or (y) seek the satisfaction or waiver of such conditions
without the prior written consent of the Required Secured Parties) or of the
performance of any material covenant or obligation by any other Person under any
such agreement (other than Change Orders, which Change Order protocol is
addressed in Section 2.13 of Schedule 8.01 (EPC



Sch. 8.1 - 16

--------------------------------------------------------------------------------





and Construction Contracts)) or (vii) amend, supplement or modify or in any way
vary, or agree to the variation of, a Material Project Document (other than the
FOB Sale and Purchase Agreements, the EPC Contracts and the Sabine Pass TUA) or
of the performance of any covenant or obligation by any other Person under any
such Material Project Document, in each case, in a manner that, taken as a
whole, is adverse in any material respect to the Secured Parties.
(b)
Except for (i) any documents relating to Working Capital Debt entered into upon
satisfaction of the conditions set forth in Section 2.4 (Working Capital Debt)
of the Common Terms Agreement, (ii) any documents relating to PDE Debt entered
into upon satisfaction of the conditions set forth in Section 2.5 (PDE Debt) of
the Common Terms Agreement, (iii) any documents relating to Permitted
Refinancing Indebtedness entered into upon satisfaction of the conditions set
forth in Section 2.6 (Replacement Debt) of the Common Terms Agreement and (iv)
any Approved Train 6 Sale and Purchase Agreement, the Borrower shall not enter
into any Additional Material Project Document if entry into such Additional
Material Project Document is, taken as a whole, adverse in any material respect
to the Secured Parties without the prior written consent of the Required Secured
Parties, provided, that the Borrower shall, in connection with its request for
the written consent of the Required Secured Parties, (A) deliver to the Common
Security Trustee and each Secured Debt Holder Group Representative copies of all
such proposed Additional Material Project Documents not less than five (5)
Business Days prior to the proposed execution thereof and (B) use commercially
reasonable efforts to deliver to the Common Security Trustee and each Secured
Debt Holder Group Representative copies of all proposed Ancillary Documents
relating to any such Additional Material Project Document in form and substance
satisfactory to the Common Security Trustee prior to the execution of such
Additional Material Project Document.

(c)
Without prejudice to Section 2.9(a) (Project Documents, Etc.) of this Schedule
8.01, the Borrower shall not, without the prior written consent of the Required
Secured Parties, agree to any early termination or amendment, modification, or
variation of the Total TUA or of the performance of any covenant or obligation
by any other Person under the Total TUA, which, amendment, modification or
variation could reasonably be expected to have a Material Adverse Effect.

(d)
The Borrower shall take all actions required and all other steps reasonably
requested by the Common Security Trustee to cause each Material Project Document
and Additional Material Project Document entered into after the Closing Date to
be or become subject to the Lien of the Security Documents (whether by amendment
to any Security Document or otherwise) and deliver or cause to be delivered to
the Common Security Trustee all Ancillary Documents related thereto, in each
case, within a commercially reasonable time, but in no event later than thirty
(30) days following the execution of such Material Project Documents or
Additional Material Project Document.

(e)
The Borrower shall not permit any counterparty to a Material Project Document to
substitute, diminish or otherwise replace any performance security, letter of
credit



Sch. 8.1 - 17

--------------------------------------------------------------------------------





or guarantee supporting such counterparty’s obligations thereunder except in
compliance with the applicable provisions of such Material Project Document or
unless such substitution or replacement is of equal or higher value.
2.10.
Terminal Use Agreements

The Borrower shall not issue to Cheniere Energy Investments, LLC any notice
pursuant to the Terminal Use Rights Assignment and Agreement specifying the
Liquefaction Start Date (as defined therein) unless on or prior to such
specified Liquefaction Start Date, the Borrower shall be entitled to begin to
receive payment of Monthly Sales Charges.
2.11.
Transactions with Affiliates

The Borrower shall not directly or indirectly enter into any transaction that is
otherwise permitted hereunder with or for the benefit of an Affiliate (including
guarantees and assumptions of obligations of an Affiliate) except (a) Project
Documents executed on or prior to the Closing Date, (b) agreements required or
contemplated by the Material Project Documents, (c) Permitted Indebtedness that
is Subordinated Indebtedness, (d) to the extent required by applicable
Government Rule, (e) insurance agreements and arrangements permitted by the CQP
Corporate Property Policy (as defined in the Third Omnibus Amendment) and (f)
agreements entered into on terms no less favorable to the Borrower than the
Borrower would obtain in a comparable arm’s length transaction with a Person
that is not an Affiliate of a Loan Party or if there is no comparable arm’s
length transaction, then on terms reasonably determined by the Board of Managers
of the Borrower to be fair and reasonable.
2.12.
Accounts

(a)
Other than Permitted Investments held in accordance with the Accounts Agreement
for which the Borrower is a beneficiary, the Borrower shall not open or
maintain, or permit or instruct any other Person to open or maintain on its
behalf, or use or be the beneficiary of any account other than (i) the Accounts,
(ii) the Excluded Unsecured Accounts and (iii) an account holding Escrowed
Amounts (as defined in each EPC Contract).

(b)
The Borrower shall not change the name or account number of any of the Accounts
without the prior written consent of the Common Security Trustee.

(c)
For purposes of this Section 2.12, the term “Excluded Unsecured Accounts” means
segregated Deposit Accounts (as defined in Article 9 of the UCC) constituting
(and the balance of which consists solely of funds set aside in connection with)
margin accounts for Permitted Hedging Agreements of the type described in clause
(b) of the definition thereof (including the funds or other property held in or
maintained in any such account), entered into in the ordinary course of
business, for so long as each such Permitted Hedging Agreement does not
constitute a Secured Gas Hedge.



Sch. 8.1 - 18

--------------------------------------------------------------------------------





2.13.
EPC and Construction Contracts

The Borrower shall not:
(a)
except for Change Orders specified in Schedule 7.13 of the Common Terms
Agreement, initiate or consent to (without the consent of the Required Senior
Lenders in consultation with the Independent Engineer) any Change Order that:

(i)
on or after the Fifth Omnibus Amendment Effective Date, increases the contract
price of any of the EPC Contracts as of the Closing Date; provided, that:

(A)
the Borrower may, without the consent of the Required Senior Lenders and subject
to clauses (ii) through (xi) of this Section 2.13(a), enter into any Change
Order or make payment of any claim under any of the EPC Contracts, if (aa) the
amount of any such Change Order or payment is less than twenty-five million
Dollars ($25,000,000) and the aggregate of all such Change Orders or payments
with respect to such EPC Contract (together with any Change Orders under the EPC
Contracts entered into after the Closing Date) is less than one hundred million
Dollars ($100,000,000) and (bb) the Senior Facility Agent has received an IE
Confirming Certificate;

(B)
if an event of Force Majeure or Change in Law (as each such term is described in
the respective EPC Contract) prompts the EPC Contractor to request a Change
Order to which it is entitled under the terms of the applicable EPC Contract,
the Borrower shall be entitled to authorize such change without first obtaining
the consent of the Required Senior Lenders if the amount of such change is
within the remaining Contingency set forth in the Construction Budget, or to the
extent that such amount exceeds the remaining Contingency, the Borrower has an
additional source of funds for such excess amount in addition to any equity
funds received on or prior to the Closing Date on terms reasonably satisfactory
to the Common Security Trustee, provided, further, that any such change shall be
subject to clauses (ii) through (xi) of this Section 2.13(a);

(C)
the Borrower may enter into any Change Order under any of the EPC Contracts for
amounts in excess of the amounts specified in clause (a)(i)(A) above but subject
to clauses (ii) through (xi) of this Section 2.13(a); provided, that with
respect to this clause (C):

(1)
the Borrower or any other Person on behalf of the Borrower shall have
transferred to the Common Security Trustee for deposit into the Construction
Account equity funds provided by the Pledgor or the Sponsor in an amount that is
in addition



Sch. 8.1 - 19

--------------------------------------------------------------------------------





to any equity funds provided to the Borrower on or prior to the Closing Date and
otherwise sufficient to pay the maximum amount that may become due and payable
pursuant to such Change Order, provided further, that no such deposit shall be
required in connection with any such Change Order, the amount and subject matter
of which is included as an unallocated Contingency line item or which
constitutes a utilization of any portion of the unallocated Contingency
reflected in the Construction Budget; and
(2)
the Common Security Trustee shall have received an IE Confirming Certificate;
and

(D)
the Borrower may, without the consent of the Required Senior Lenders, enter into
any Change Order, make payment of any claim under any of the EPC Contracts
and/or modify the Construction Budget to the extent the Borrower has certified
in writing to the Senior Facility Agent that such amounts are paid for using
Distributable Cash;

(ii)
extends the Guaranteed Substantial Completion Date for any train of the Project
(except as permitted by clause (b) of the definition of the Guaranteed
Substantial Completion Date) or could reasonably be expected to materially
adversely affect the likelihood of achieving Substantial Completion for any
train of the Project by such date;

(iii)
except as a result of a buydown of the Performance Guarantees pursuant to
Section 11.4 (Minimum Acceptance Criteria and Performance Liquidated Damages) of
the relevant EPC Contract which is otherwise permitted pursuant to the terms
hereof or as a result of a Change Order to which the EPC Contractor is entitled
under such EPC Contract for a Change in Law (as defined in such EPC Contract)
(and provided that the Independent Engineer consents (which consent shall not be
unreasonably withheld, conditioned or delayed) to the Borrower’s consent to such
Change Order pursuant to Section 6.2.C of such EPC Contract), modifies the
Performance Guarantees, any other performance guarantee of the EPC Contractor or
the criteria or procedures for the conduct or measuring the results of the
Performance Tests (as each capitalized term used in this clause and not
otherwise defined in this Agreement is defined in such EPC Contract);

(iv)
adjusts the Payment Schedules (other than as a result of a Change Order
permitted by Section 2.13(a)(i) above or as otherwise permitted by this
Agreement), adjusts the amount of or timing (including, without limitation, any
adjustment of the Schedule Bonus Date for SP1, the Schedule Bonus Date for SP2,
the Schedule Bonus Date for SP3 or the Schedule Bonus Date for SP4, but
excluding the Schedule Bonus Date for SP6 under Section 13.2.C (Schedule Bonus)
of the applicable EPC Contract) for payment of the



Sch. 8.1 - 20

--------------------------------------------------------------------------------





Schedule Bonus (as each such term is defined in the applicable EPC Contract), or
otherwise agree to any additional bonus to be paid to the EPC Contractor
(excluding the Schedule Bonus Date for SP6 under Section 13.2.C (Schedule Bonus)
of the Stage 4 EPC Contract); provided, that any adjustment of the Schedule
Bonus Date for SP5 shall be permitted without the consent of the Required Senior
Lenders if the revenues received by the Borrower from the operation of the first
four trains or five trains, respectively, of the Project prior to Substantial
Completion of the fifth train or sixth train, respectively, of the Project are
equal to or greater than the revenues projected to be received during such
period under the Construction Budget (in each case, after giving effect to the
payment of such additional bonus which shall be paid solely from such revenues);
(v)
causes any material component or material design feature or aspect of the
Project to materially deviate in any fundamental manner from the description
thereof set forth in the schedules, exhibits, appendices or annexes to the
relevant EPC Contract (other than as the result of a Change Order which is
permitted by Section 2.13(a)(i) above or otherwise permitted by this Agreement);

(vi)
except as a result of a Change Order to which the EPC Contractor is entitled
under the relevant EPC Contract for a Change in Law (as defined in such EPC
Contract) or force majeure (and provided that the Independent Engineer consents
(which consent shall not be unreasonably withheld, conditioned or delayed) to
the Borrower’s consent to such force majeure Change Order pursuant to Section
6.2.C of the EPC Contract), diminishes or otherwise alters in any material
respect the EPC Contractor’s liquidated damages obligations under the EPC
Contract;

(vii)
except as a result of a Change Order to which the EPC Contractor is entitled
under the relevant EPC Contract for a Change in Law (as defined in such EPC
Contract) or force majeure (and provided that the Independent Engineer consents
(which consent shall not be unreasonably withheld, conditioned or delayed) to
the Borrower’s consent to such force majeure Change Order pursuant to Section
6.2.C of such EPC Contract), waives or alters the provisions under the relevant
EPC Contract relating to default, termination or suspension or the waiver by the
Borrower of any event that, with the giving of notice or the lapse of time or
both, would entitle the Borrower to terminate such EPC Contract, provided that
the Independent Engineer’s consent shall not be required for any waiver by the
EPC Contractor of any termination right arising from such force majeure;

(viii)
except as a result of a Change Order to which the EPC Contractor is entitled
under the relevant EPC Contract for a Change in Law (as defined in such EPC
Contract), adversely modifies or impairs the enforceability of any warranty
under such EPC Contract; provided, that this clause shall not



Sch. 8.1 - 21

--------------------------------------------------------------------------------





preclude the Borrower from waiving warranties with respect to immaterial items
comprising the Work under such EPC Contract;
(ix)
except as a result of a Change Order to which the EPC Contractor is entitled
under the relevant EPC Contract for a Change in Law (as defined in such EPC
Contract) (and provided that the Independent Engineer consents (which consent
shall not be unreasonably withheld, conditioned or delayed) to the Borrower’s
consent to such Change Order pursuant to Section 6.2.C of such EPC Contract),
impairs the ability of the Project to satisfy the Performance Tests;

(x)
results in the revocation or adverse modification of any material Government
Approval; or

(xi)
causes the Project not to comply in all material respects with applicable
Government Rule or the Borrower’s Contractual Obligations;

(b)
approve any plan under Section 11 (Completion) of any of the EPC Contracts
without the consent of the Common Security Trustee (in consultation with the
Independent Engineer); provided, however, that the Common Security Trustee shall
use reasonable efforts to promptly review all relevant documentation provided to
it by the Borrower (and shall request the Independent Engineer to do the same);

(c)
certify to, consent to or otherwise request or permit through a Change Order or
otherwise without the consent of the Common Security Trustee (in consultation
with the Independent Engineer) the occurrence of Substantial Completion or Ready
for Start Up with respect to each train of the Project, or make any election to
take care, custody and control of the Project (or any portion thereof) pursuant
to Section 11.4.B (Minimum Acceptance Criteria and Performance Liquidated
Damages) (or any other provision thereof) of any of the EPC Contracts; provided,
however, that the Common Security Trustee shall use reasonable efforts to
promptly review all relevant documentation provided to it (directly or
indirectly) by the Borrower (and shall request the Independent Engineer to do
the same);

(d)
collect on an EPC Letter of Credit under Section 7.8 (Procedure for Withholding,
Offset and Collection on the Letter of Credit) of any of the EPC Contracts
unless there are no future payments owed to the EPC Contractor against which the
Borrower may offset the amounts due to the Borrower under such Section 7.8; or

(e)
without consent of the Common Security Trustee (in consultation with the
Independent Engineer not to be unreasonably withheld, conditioned or delayed):

(i)
initiate or consent to any (A) Change Order that directly or indirectly
specifies the capital spare parts to be delivered to the Site by the EPC
Contractor pursuant to Section 3.4.B (Capital Spare Parts) of the Stage 1 EPC
Contract, taking into account any other capital spare parts that the Borrower
intends



Sch. 8.1 - 22

--------------------------------------------------------------------------------





to acquire directly, or (B) material change to a two (2) year inventory of such
capital spare parts; or
(ii)
consent to any initial integration plan proposed by the EPC Contractor under
Section 3.25.B (Scheduled Activities) of any of the EPC Contracts.

2.14.
GAAP

The Borrower shall not change (i) its accounting or financial reporting policies
other than as permitted in accordance with GAAP, or (ii) its Fiscal Year without
the prior written consent of the Required Senior Lenders.
2.15.
Use of Proceeds; Margin Regulations

The Borrower shall not use any part of the proceeds of any Secured Debt to
purchase or carry any Margin Stock (as defined in Regulation U of the Board) or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock. The Borrower shall not use the proceeds of any Secured Debt in a manner
that could violate or be inconsistent with the provisions of Regulations T, U or
X of the Board, or any regulations, interpretations or rulings thereunder.
2.16.
Permitted Investments

The Borrower shall not make, and shall not instruct the Common Security Trustee
to make, any Investments except Permitted Investments.
2.17.
Hedging Arrangements

The Borrower shall not enter into any Hedging Agreements other than Permitted
Hedging Agreements, and in the case of the Interest Rate Protection Agreements,
with a Qualified Counterparty.
2.18.
Environmental Matters

Except as could not reasonably be expected to have a Material Adverse Effect,
the Borrower shall not Release, or permit the Release of Hazardous Materials at
the Project in violation of applicable material Government Rules or material
Government Approvals.
2.19.
Guarantees

The Borrower shall not, directly or indirectly, create, incur or assume or
otherwise be or become liable with respect to any Guarantee which could result
in a liability to the Borrower in excess of two million Dollars ($2,000,000).
2.20.
Gas Purchase Contracts and LNG Sales Contracts

(a)
The Borrower shall not enter into gas purchase contracts with firm receipt
obligations for a volume of gas in excess of that which is required for the
Borrower to be able to meet its obligations under the FOB Sale and Purchase
Agreements, the CMI LNG



Sch. 8.1 - 23

--------------------------------------------------------------------------------





Sale and Purchase Agreement and any other LNG sales agreements entered into as
permitted hereunder.
(b)
The Borrower shall not enter into any LNG sales contracts except for (i) the FOB
Sale and Purchase Agreements, (ii) the CMI LNG Sale and Purchase Agreement,
(iii) LNG sales contracts with counterparties who at the time of execution of
the contract (A) have an Investment Grade Rating from at least one Acceptable
Rating Agency, or who provide a guaranty from an affiliate with at least one of
such ratings or (B) have a direct or indirect parent with an Investment Grade
Rating from at least one Acceptable Rating Agency and either the counterparty or
an affiliate of such counterparty who is providing a guaranty has a tangible net
worth in excess of $15,000,000,000, (iv) LNG sales contracts with a term of less
than five years and greater than one year with counterparties who do not at the
time of execution of the contract have an Investment Grade Rating from at least
one Acceptable Rating Agency to the extent the counterparty provides a letter of
credit from a financial institution rated at least A- by S&P or A3 by Moody’s
(or, if any of such entities ceases to provide such ratings, the equivalent
credit rating from any other Acceptable Rating Agency) with respect to its
estimated obligations under the contract for a period of 60 days, (v) LNG sales
contracts with a term of one year or less, (vi) LNG sales contracts with
counterparties who prepay (in cash) for their LNG purchase obligations under
such contracts, (vii) any Approved Train 6 Sale and Purchase Agreement or (viii)
LNG sales contracts otherwise approved by the Required Secured Parties;
provided, that in the case of clauses (iii), (iv), (v), (vi), (vii) and (viii)
above, performance under such contracts shall not adversely affect the ability
of the Borrower to meet its obligations under any contract listed in clause (i)
above.

2.21.
Sale of Natural Gas in Interstate Commerce

The Borrower shall not sell natural gas other than in interstate commerce.




Sch. 8.1 - 24